Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 1 of 195 PageID #: 554




                    EXHIBIT H
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 2 of 195 PageID #: 555




                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                               FILE NO.: 1:15-cv-222

                 ______________________________
                 MICHAEL A. HAGER, and
                 CYNTHIA G. HAGER,

                         Plaintiffs,

                 vs.

                 SETERUS, INC.,

                         Defendants.
                 _______________________________




                        ____________________________________


                                  VIDEOTAPED DEPOSITION

                                           OF

                                      SETERUS, INC.

                         Taken by Corporate Representative
                                    Achsah Jacob

                         ___________________________________




                                    MAGINNIS LAW
                          4801 GLENWOOD AVENUE, SUITE 310
                               RALEIGH, NORTH CAROLINA


                                  TUESDAY, JULY 19, 2016
                                        10:00 A.M.
                                    PAGES 1 THROUGH 193




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 1 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 3 of 195 PageID #: 556



                                                                            2


         1                    ATTORNEYS OF RECORD PRESENT

         2

         3       On behalf of Plaintiffs:

         4          EDWARD H. MAGINNIS, ESQ.
                    KARL S. GWALTNEY, ESQ.
         5          ASA C. EDWARDS, ESQ.
                    Maginnis Law
         6          4801 Glenwood Avenue, Suite 310
                    Raleigh, NC 27612
         7          emaginnis@maginnislaw.com
                    kgwaltney@maginnislaw.com
         8          aedwards@maginnis.law.com

         9
                 On behalf of Defendants:
        10
                    J. DOUGLAS MINOR, JR., ESQ.
        11          Bradley Arant Boult Cummings
                    188 East Capitol Street, Suite 400
        12          Jackson, MS 39201
                    dminor@babc.com
        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 2 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 4 of 195 PageID #: 557



                                                                             3


         1                                            I N D E X

         2          Reporter's Note: This transcript may contain
                 quoted material. If so, such material is reproduced
         3       as read or spoken.

         4

         5                         INDEX OF EXAMINATIONS

         6                                                            PAGE

         7            By Mr. Maginnis    . . . . . . . . . . .    .     5

         8

         9

        10                         INDEX OF EXHIBITS

        11       NUMBER                 DESCRIPTION                   PAGE

        12       1     Notice of Deposition                             7

        13       2     Disclosure of Corporate Affiliations and         13
                       Other Entities with a Direct Financial
        14             Interest in Litigation

        15       3     Note                                             86

        16       4     Deed of Trust                                    86

        17       5     Loan Activity                                    89

        18       6     Abbreviations                                    93

        19       7     Late Payment Letter to the Hagers from           95
                       Seterus, 12/17/13
        20
                 8     Seterus Account Statement, 10/16/12             107
        21
                 9     Notice of Noncredit Letter to the              110
        22             Hagers from Seterus, 2/17/15

        23       10    Letter Regarding a Partial Payment to          111
                       the Hagers from Seterus, 3/24/13
        24
                 11    NC Final Demand Letter to Mrs. Hager from      113
        25             Seterus, 10/17/12




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 3 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 5 of 195 PageID #: 558



                                                                            4


         1                   INDEX OF EXHIBITS (Continued)

         2       NUMBER              DESCRIPTION                    PAGE

         3
                 12   Fees and Cost Notice Letter to the             117
         4            Hagers from Seterus, 4/21/13

         5       13   Fees and Cost Notice Letter to the             118
                      Hagers from Seterus, 9/15/13
         6
                 14   Default Notice Letter to the Hagers            121
         7            from Seterus, 11/26/12

         8       15   Seterus Account Statement, 11/16/12            143

         9       16   Customer Service Record of Call, 12/6/12       145

        10       17   Letter to the Hagers from Seterus' Consumer 147
                      and Government Affairs Team, 4/29/13
        11
                 18   Safeguard Properties Invoice Dated, 7/31/13 151
        12
                 19   Seterus Account Statement, 8/16/13             159
        13
                 20   Seterus Account Statement, 11/18/13            161
        14
                 21   Safeguard Invoice Dated, 2/21/14               167
        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 4 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 6 of 195 PageID #: 559



                                                                            5


         1                  WHEREUPON, the deposition of Seterus, taken

         2       by the corporate representative Achsah Jacob, having

         3       been called as a witness and duly sworn under oath,

         4       was taken pursuant to Notice and pursuant to the

         5       Federal Rules of Procedure on behalf of the

         6       Plaintiff, testified as follows:

         7                      MR. EDWARDS:   It's 10 o'clock and we

         8       are on the record.

         9                          DIRECT EXAMINATION

        10       BY MR. MAGINNIS:

        11          Q.   Good morning.    Could you please state your

        12       name.

        13          A.   Achsah Jacob.

        14          Q.   And, Ms. Jacob, we got a chance to meet last

        15       week and then briefly before the deposition this

        16       morning.    My name is Ed Maginnis and I represent the

        17       Hagers in this lawsuit that's been filed against

        18       Seterus.

        19                  Have you ever given a deposition before?

        20          A.   I have.

        21          Q.   You have.    About how many times?

        22          A.   I would say about -- I won't know an exact

        23       number, but more than five.

        24          Q.   More than five, less than ten or --

        25          A.   Yeah.    Less than ten.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 5 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 7 of 195 PageID #: 560



                                                                            6


         1          Q.   Okay.   In the capacity of on behalf of

         2       Seterus?

         3          A.   Yes.    On behalf of Seterus.

         4          Q.   In each of those cases?

         5          A.   That is correct.

         6          Q.   Okay.   So I will keep the ground rules to a

         7       very brief minimum then since this is not your first

         8       time.

         9               There's a court reporter here.     She's taking

        10       down everything that you say and I say, and so it's

        11       important that we do our best to not talk over each

        12       other; is that fair?

        13          A.   That's fair.

        14          Q.   Even though we have the camera here, there

        15       is a transcript being generated, so nonverbal

        16       responses, even though that's what you would

        17       typically do in a conversation, don't look great on

        18       the transcript.

        19          A.   Correct.

        20          Q.   If you could do your best to give verbal

        21       responses, I know Ms. Donna would appreciate it; is

        22       that fair?

        23          A.   That's fair.

        24          Q.   And if you do not understand a question,

        25       please ask me to rephrase it.    I am happy to do so.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 6 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 8 of 195 PageID #: 561



                                                                            7


         1       But if you do respond, I'm going to assume that you

         2       understood the question.

         3          A.     Okay.

         4          Q.     Okay.    I'm going to show you a document.

         5       Let's go ahead and mark it.      We'll mark this as

         6       Exhibit 1.

         7           (PLAINTIFFS' EXHIBIT NUMBER 1 WAS MARKED.)

         8                     MR. MINOR:      Thank you.

         9          Q.     And, Ms. Jacob, have you seen Exhibit 1

        10       before?

        11          A.     I have.

        12          Q.     What's Exhibit 1?

        13          A.     It is a Notice of Deposition to Seterus.

        14          Q.     And did you get a chance to review this in

        15       preparation for your deposition this morning?

        16          A.     I did.

        17          Q.     What did you do to prepare for this

        18       deposition?

        19          A.     I reviewed the business records that are

        20       associated with the loan.      I reviewed each subject

        21       matter line and the matters of which examinations

        22       are requested.      And then I -- I did speak with my

        23       attorney.

        24          Q.     Okay.    And I obviously don't want to -- you

        25       know the drill.     I don't want to ask you about




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 7 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 9 of 195 PageID #: 562



                                                                            8


         1       anything relating to those conversations.

         2                 When you say business records, do you just

         3       mean the loan file or something else?

         4          A.     The loan file.

         5          Q.     Okay.   Is that a fair characterization if I

         6       call it "the loan file" --

         7          A.     Yes.

         8          Q.     -- you'll know what I mean?

         9          A.     Yes.

        10          Q.     Okay.   Any other documents that you reviewed

        11       other than the Notice and the loan file?

        12          A.     No.    Those were -- that's it.

        13          Q.     Okay.   Are you prepared to give complete,

        14       knowledgeable, and binding answers on behalf of

        15       Seterus with regard to these topics?

        16          A.     To the best of my ability, yes.

        17          Q.     Okay.   You feel like you've been prepared by

        18       Seterus to give those answers?

        19          A.     I am prepared.

        20          Q.     Okay.   What do you do for Seterus?

        21          A.     I am a legal mediation officer.

        22          Q.     Okay.   What is that?

        23          A.     I review our business records in preparation

        24       for mediation hearings, for depositions, and for

        25       trials.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 8 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 10 of 195 PageID #: 563



                                                                            9


          1          Q.   Okay.    So what -- what you do is -- is

          2      you're in-house with Seterus when things are in

          3      litigation or prelitigation?

          4          A.   That's correct.

          5          Q.   Regarding Seterus' position in the matter?

          6          A.   Correct.

          7          Q.   And then you advise the in-house lawyers and

          8      the outside lawyers?

          9          A.   I review the business records on file and

         10      represent the case as it sits.

         11          Q.   Okay.    And then one of the things they do is

         12      give depositions just like this?

         13          A.   Yes.

         14          Q.   Okay.    Well, I doubt I'll be asking you

         15      anything that you haven't heard before.

         16               How long have you been doing that, legal

         17      mediation officer?

         18          A.   I have been in the legal mediation

         19      department for about three years.

         20          Q.   Okay.    Doing the same things that you're

         21      doing today?

         22          A.   That's correct.

         23          Q.   Okay.    Were you at Seterus before that?

         24          A.   I was.

         25          Q.   When -- Seterus used to be -- have a




     Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 9 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 11 of 195 PageID #: 564



                                                                           10


          1      different name, correct?     Was it IBM Lender

          2      Portfolio Services; is that correct?

          3          A.   I wasn't employed with Seterus at that time.

          4          Q.   Oh, okay.    So it's always been Seterus since

          5      you were working there?

          6          A.   That's correct.

          7          Q.   Okay.    And you -- have you been a legal

          8      mediation officer the entire time you've been with

          9      Seterus?

         10          A.   I have not.

         11          Q.   Okay.    What did you do before that?

         12          A.   I was a loan underwriter.

         13          Q.   What did you do as a loan underwriter?

         14          A.   I reviewed a customer's financials.     And

         15      customers who were applying for loan modifications,

         16      I would review their financials to see, in

         17      association with their loan and total loan amount,

         18      if they would qualify for a loan modification.

         19          Q.   Right.    Loan mods, because you guys don't

         20      originate any loans?

         21          A.   We do not.

         22          Q.   Okay.    So refis and modifications of -- of

         23      loans, you would underwrite request for refinancing?

         24          A.   Only for loan modifications.    We don't do

         25      refinance.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 10 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 12 of 195 PageID #: 565



                                                                           11


          1          Q.   Okay.   So like a HAMP type thing?

          2          A.   HAMP is one of the options, correct.

          3          Q.   Okay.   Is that -- did you have any other

          4      positions you've done at Seterus?

          5          A.   No.   I was a processor before.   It's just a

          6      precursor to an underwriter.

          7          Q.   Okay.

          8          A.   In terms of understanding the documents,

          9      collecting them, et cetera.

         10          Q.   Okay.   Kind of a subordinate to a loan

         11      underwriter?

         12          A.   Sure.

         13          Q.   And you did a good job and so then you got

         14      promoted to loan underwriter pursuant --

         15          A.   I think I was qualified, yeah.

         16          Q.   Sure.   Yeah.   And then -- and a legal

         17      mediation officer is just another -- another

         18      department completely?

         19          A.   That's correct.

         20          Q.   Okay.   Were you anything before you were a

         21      processor?

         22          A.   No.

         23          Q.   Is there anything about working in the

         24      department that includes processors and loan

         25      underwriters that would inform your knowledge about




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 11 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 13 of 195 PageID #: 566



                                                                           12


          1      these topics?

          2          A.   I'm not sure I understand what you mean.

          3          Q.   Well, I don't know.   I know that there was

          4      some -- in the loan file, there's some references to

          5      a potential modification, but I'm not sure that

          6      that's in the subject matter of the lawsuit.

          7               Is there anything in your job as a loan

          8      underwriter that would be relevant to some of the

          9      things we're going to talk about today, if you know?

         10          A.   I am prepared to take the deposition.     I --

         11      like I said, I have done depositions before.     And as

         12      a mediation officer, I've dealt with different

         13      subject matters that Seterus has dealt with.

         14          Q.   Okay.   So Seterus is a corporation?

         15          A.   Seterus is a mortgage servicer.

         16          Q.   Well, the lawsuit -- I know the case caption

         17      is Michael and Cindy Hager versus Seterus, Inc.; is

         18      that correct?

         19          A.   That's how I read it, yes.

         20          Q.   Okay.   So Seterus is incorporated?

         21          A.   I'm not sure I have the ability to --

         22      ability to answer that question.

         23          Q.   Okay.   So you don't know what Seterus'

         24      corporate organizational structure/corporate status

         25      is in terms of whether it's a corporation




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 12 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 14 of 195 PageID #: 567



                                                                            13


          1      incorporated in some state?

          2          A.   Seterus -- I know that Seterus is a mortgage

          3      servicer.    Seterus mortgage services for Federal

          4      National Mortgage loans.

          5          Q.   Okay.   Well, we'll get back to that.    Let me

          6      ask it a different way.     My understanding is that

          7      Seterus is owned by IBM.

          8          A.   Seterus is a subsidiary, to the best of my

          9      knowledge.

         10          Q.   Of IBM?

         11          A.   Of Kyanite Services.

         12          Q.   Okay.   Well, Seterus is a -- I'll represent

         13      to you that my understanding is that Seterus is a

         14      corporation.     And they issue stock.   Is that your

         15      understanding?

         16          A.   That is not -- I can't speak to that.     I

         17      don't know.

         18          Q.   Okay.   I'm just -- let's mark this as

         19      Exhibit 2.

         20           (PLAINTIFFS' EXHIBIT NUMBER 2 WAS MARKED.)

         21          Q.   Have you seen Exhibit 2 before?

         22          A.   There are a lot of documents that I

         23      reviewed.    I don't specifically remember.

         24          Q.   Don't specifically recall this one?

         25          A.   Yeah.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 13 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 15 of 195 PageID #: 568



                                                                           14


          1          Q.   Well, I'll represent to you that these are

          2      what are called a Disclosure of Corporate

          3      Affiliations and Other Entities With a Direct

          4      Financial Interest in Litigation.     And a form like

          5      this is typically filed in any case that's filed in

          6      federal court by all the parties just so everybody

          7      knows who's -- who's behind the curtain in terms of

          8      company ownership.

          9               And if you turn to page 2, and this is just

         10      why I had asked this.    If you look at paragraph 3 --

         11      do you see where I am?

         12          A.   Yes.

         13          Q.   And it says:

         14               "Is 10 percent or more of the stock of a

         15      party owned by a publicly held corporation or other

         16      publicly held entity?"

         17               And Ms. Gardner, your counsel, says:

         18               "If yes, identify all such owners."    And

         19      it's noted that International Business Machines

         20      Corporation owns Seterus' stock.     Do you see that?

         21          A.   I see that.

         22          Q.   And -- and that's IBM the computer company,

         23      International Business Machines Corporation?

         24          A.   That's International Business Machines

         25      Corporation.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 14 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 16 of 195 PageID #: 569



                                                                           15


          1          Q.   That make the Think Pads and Watson and --

          2      that IBM?

          3          A.   Okay.

          4          Q.   Is that your understanding?

          5          A.   As it sits -- as it's read is my

          6      understanding.    Again, like I said, I -- I can't

          7      really speak to more --

          8          Q.   Okay.

          9          A.   -- to more than that.

         10          Q.   Okay.   Well, let's look back at Exhibit 1.

         11      And if you could, turn to page 5.     And paragraph --

         12      there's a list of instructions.     And then do you see

         13      the section that says "Matters on which examination

         14      is requested"?

         15          A.   I do.

         16          Q.   In paragraph 1, the first one?

         17          A.   Yes.    Uh-huh.

         18          Q.   And it reads:

         19               "Basic information pertaining to Seterus'

         20      corporate history, including its organizational

         21      structure, owners, whether it has ever been

         22      purchased, its assets and liabilities, whether its

         23      assets have been purchased, whether its liabilities

         24      have been assumed, and any holding companies

         25      associated with Seterus."




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 15 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 17 of 195 PageID #: 570



                                                                            16


          1               Do you see that?

          2          A.   I do.

          3          Q.   Are you prepared to testify about topic

          4      number 1?

          5          A.   I am.

          6          Q.   Okay.   But you don't know whether IBM owned

          7      Seterus' stock?

          8                      MR. MINOR:   I'm just going to object on

          9      the basis that the corporate disclosure contains the

         10      information.     But obviously, you can continue with

         11      your examination.

         12          Q.   You can answer.

         13          A.   I'm answering to the best of my knowledge.

         14      And to the best of my knowledge, I answered and I

         15      provided those answers to you.

         16          Q.   Okay.   Do you have any reason to dispute

         17      whether International Business Machines Corporation

         18      owns Seterus' stock?

         19          A.   No.

         20          Q.   Okay.   You -- you said earlier that Seterus

         21      is a mortgage servicer?

         22          A.   Yes.

         23          Q.   Okay.   And you said for Federal National

         24      Mortgage --

         25          A.   That's correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 16 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 18 of 195 PageID #: 571



                                                                           17


          1          Q.    -- loans?

          2                And is that Fannie Mae?

          3          A.    It is.

          4          Q.    Okay.    So Seterus -- sometimes I hear

          5      references to it being a Fannie shop or a Freddie

          6      shop.    Have you ever heard that before, that

          7      phrasing?

          8          A.    Yes, I have.

          9          Q.    Okay.    So you guys are what's called a

         10      Fannie shop?

         11          A.    We mortgage -- we service loans for

         12      Federal -- for Fannie Mae, yeah.

         13          Q.    Only for Fannie Mae?

         14          A.    That's correct.

         15          Q.    Okay.    And -- and so you're aware of the

         16      Fannie Mae servicing guidelines that -- that

         17      instruct their servicers on how to service Fannie

         18      Mae loans?

         19          A.    Yes.

         20          Q.    Okay.    And you guys make every effort to be

         21      in compliance with those?

         22          A.    That's correct.

         23          Q.    You don't originate loans?

         24          A.    We do not.

         25          Q.    Okay.    You don't acquire loans, right?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 17 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 19 of 195 PageID #: 572



                                                                           18


          1          A.   What do you mean by that?

          2          Q.   Well, you don't -- you don't acquire

          3      ownership of any loans; you acquire servicing rights

          4      to loans?

          5          A.   That's correct.

          6          Q.   All of your loans are owned by Fannie Mae or

          7      some other entity?

          8          A.   By Fannie Mae.

          9          Q.   All Fannie Mae?

         10          A.   That's correct.

         11          Q.   Okay.   Now, this loan was owned by Bank of

         12      America at the time that it was acquired, but then

         13      was subsequently transferred to Fannie Mae --

         14                    MR. MINOR:   Object to the form.

         15          Q.   -- is that your understanding?

         16          A.   My understanding is that Bank of America was

         17      a prior servicer to this loan before Seterus

         18      received the servicing rights.

         19          Q.   Okay.   So it's -- it's your understanding

         20      that Fannie Mae owned it the entire while Bank of

         21      America was servicing it as well?

         22          A.   I'm not going to make that representation.

         23      I haven't looked at the assignments --

         24          Q.   Okay.

         25          A.   -- associated.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 18 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 20 of 195 PageID #: 573



                                                                           19


          1          Q.    Okay.    You do not -- so you do not acquire

          2      mortgages, correct?

          3          A.    We -- we service loans.

          4          Q.    Right.

          5          A.    Right.

          6          Q.    And I'm not trying to be repetitive or

          7      tricky.   I -- you're not -- you don't make loans on

          8      mortgages?

          9          A.    We -- we don't.

         10          Q.    Okay.    You don't originate mortgages?

         11          A.    We do not.

         12          Q.    You're not a mortgage banking company?

         13          A.    We are not.

         14          Q.    You're not a bank?

         15          A.    We are not a bank.

         16          Q.    IBM is not a bank?

         17          A.    That I know of, no.

         18          Q.    Kyanite -- you talked about Kyanite?

         19          A.    Correct.

         20          Q.    They're not a bank?

         21          A.    Not -- no.

         22          Q.    Okay.    You guys -- you guys are licensed in

         23      the state of North Carolina to be a mortgage

         24      servicer?

         25          A.    That's correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 19 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 21 of 195 PageID #: 574



                                                                           20


          1          Q.   You're not licensed to be a mortgage lender?

          2          A.   Correct.

          3          Q.   Or a bank?

          4          A.   Correct.

          5          Q.   Okay.   Let's talk about -- my understanding,

          6      and -- and correct me if I'm wrong, is that

          7      typically the portfolios of servicing rights that

          8      Seterus acquires are on loans that are in default;

          9      is that correct?

         10                    MR. MINOR:   Object to the form.

         11          A.   Would you rephrase it, please?

         12          Q.   Sure.   My understanding is that the --

         13      Seterus does not -- strike that.

         14               Seterus does not acquire loans one at a

         15      time, is that fair, servicing rights to loans?

         16                    MR. MINOR:   Object to the form just

         17      because of the phrase "acquire."     You had a back and

         18      forth with her about "acquire" and she said they

         19      don't acquire them.

         20          Q.   Yeah.   And let me -- is it fair -- if I --

         21      if I allude at any point that Seterus owns loans, it

         22      is not my intent and I am not trying to get you to

         23      say that.   My understanding is all you guys do is

         24      service loans.

         25          A.   Correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 20 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 22 of 195 PageID #: 575



                                                                           21


          1          Q.   And so if I say "acquire," I mean acquire

          2      servicing rights; is that fair?

          3          A.   Okay.

          4          Q.   Okay.   You all acquire servicing rights on

          5      Fannie Mae loans, but you don't acquire them one at

          6      a time, correct?

          7          A.   "One at a time," what do you mean by that,

          8      by one loan at a time?

          9          Q.   There's not an agreement in place that --

         10      that has only the Hagers' loan, for example, that

         11      says we're going to acquire the servicing rights to

         12      this one loan, you acquire portfolios or pools of

         13      loans?

         14          A.   That's correct.

         15          Q.   Okay.   And those portfolios and pools of

         16      loans are generally categorized by certain criteria?

         17                    MR. MINOR:   Object to the form.

         18          A.   Not to my knowledge.

         19          Q.   Okay.   Well, let's talk specifically then

         20      about the -- the acquisition of the servicing rights

         21      to the Hagers' loan.    And that was in 2012?

         22          A.   We service transferred October 2012.

         23          Q.   Okay.   Now, what was acquired?   Was it a --

         24      the pool that was generated when the Hagers first

         25      originated their loan in 2006 or was there some sort




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 21 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 23 of 195 PageID #: 576



                                                                           22


          1      of grouping that was done after 2006 that was

          2      acquired by Seterus?

          3          A.   Seterus is -- when we receive portfolios of

          4      loans, they're not identified by any specific

          5      outlier.    They receive a pool of loans.

          6               And in the Hagers' matter, in the Hagers'

          7      loan, that was one pool of loan that Seterus had

          8      received from Bank of America.

          9          Q.   Okay.   And does that pool have any -- does

         10      it have a name?

         11          A.   I wouldn't be able to answer that question.

         12      I didn't review that portfolio.

         13          Q.   Does it have an identifying characteristic?

         14          A.   To my knowledge, it's just a portfolio.

         15      It's just a pool of loans.

         16          Q.   Okay.   Do you know how it was pooled?

         17          A.   Like I just answered, I don't believe that

         18      there are any certain outliers that identify pools

         19      of loans.

         20          Q.   Okay.   Well, let's -- let's take a step back

         21      then.

         22               Okay.   How does Seterus determine whether

         23      they're going to acquire the servicing rights to a

         24      certain pool of loans?

         25          A.   Seterus doesn't make that determination.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 22 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 24 of 195 PageID #: 577



                                                                           23


          1      Federal National or Fannie Mae is the owner and

          2      investor of the loans, and so it is their

          3      determination upon which Seterus will service a pool

          4      of loans.

          5          Q.   Well, Seterus has to say yes, we want this

          6      pool, correct?

          7          A.   We -- we do run -- we do have a boarding

          8      process and we will service loans that we deem are

          9      serviceable.     And -- and what I mean by that is that

         10      there is an origination file.    If there is a note

         11      and mortgage that we can review the arrears on an

         12      account or the total unpaid principal balance, then

         13      we can run those numbers and check to see if it is a

         14      loan that we want to -- to service.     And -- and that

         15      is our -- the determination that we make.

         16          Q.   On a loan-by-loan basis?

         17          A.   We run -- it -- it's a boarding group.     Our

         18      boarding group runs that analysis.

         19          Q.   Okay.   Are you able to provide more details

         20      than that regarding the process of acquiring

         21      servicing rights to pools of loans from Fannie Mae?

         22          A.   I mean, I -- I have my knowledge that I --

         23      that I can relate to you.    Anything outside of that,

         24      you would have to reach -- reach out to counsel to

         25      see if they're able to provide it to you.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 23 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 25 of 195 PageID #: 578



                                                                           24


          1          Q.   Well, let's look at Exhibit 1 again.    Back

          2      to page 5.    We did number 1.   Now, let's

          3      do number 2.     Do you see number 2?

          4          A.   I do.

          5          Q.   Are you able to answer questions regarding

          6      topic number 2?

          7          A.   I am.

          8          Q.   And so there's some references to Seterus

          9      servicing loans that are acquired while in a state

         10      of default.    Do you see that in topic 2?

         11          A.   I do.

         12          Q.   Is that an accurate statement, that Seterus

         13      services loans that are -- servicing rights are

         14      acquired while in a state of default?

         15          A.   We service loans that are in current status

         16      in different buckets of delinquency.     So it includes

         17      loans where customers are in default, but we -- but

         18      we mortgage service all -- all the loan -- all of

         19      our loans.

         20          Q.   Okay.   So the pool that you acquire from

         21      Fannie Mae might include current loans, but it might

         22      include loans that are one day late, 30 days late,

         23      90 days late?

         24          A.   Correct.

         25          Q.   Do you all have an opportunity to review




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 24 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 26 of 195 PageID #: 579



                                                                            25


          1      which specific loans before you make a decision as

          2      to whether or not you are going to service that

          3      pool?

          4          A.   I'm not in the decision-making realm, so I

          5      can't speak to that.

          6          Q.   Who would that be?

          7          A.   I'm sure it would just be, you know, our

          8      corporate managers.    I'm not...

          9          Q.   Okay.    Are you able to testify on behalf of

         10      Seterus regarding generally the percentages

         11      approximately as to what's current, what's one day

         12      late, what's 30 days late, what's 90 days late?

         13                    MR. MINOR:    I want to object to the

         14      form just as to when as to timing of those -- of

         15      those delinquency statuses that you just listed.      Go

         16      ahead.

         17          A.   Would you rephrase it?

         18          Q.   Sure.    Going back to number 2.

         19          A.   Right.

         20          Q.   Okay.    Looking at the third line, the -- the

         21      phrase starting with "The composition."     Do you see

         22      that?

         23          A.   Yeah.

         24          Q.   Okay.    So you are here to testify on behalf

         25      of Seterus regarding:




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 25 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 27 of 195 PageID #: 580



                                                                           26


          1               "The composition of your loan portfolios,

          2      including but not limited to the proportion of loans

          3      that you own and/or service that were acquired while

          4      in the state of default."

          5               Are you capable of doing that?

          6          A.   I am.

          7          Q.   Okay.   Please tell me what the proportion of

          8      loans that you own and/or service that were acquired

          9      while in the state of default?

         10          A.   Our loans, like I said, when we mortgage

         11      service, they vary.    A customer can make a payment,

         12      which will change the status of their loan.     So it

         13      really just depends on -- I mean there -- it depends

         14      on what day you're looking at.     There's not a -- I

         15      wouldn't say that there is a specific percentage

         16      that I could give you because a loan, it doesn't

         17      stay stagnant.    In mortgage servicing, they

         18      continue -- we're continuing to service them; we're

         19      taking calls and taking payments, applying them to

         20      the loan, et cetera.

         21          Q.   Okay.   And I'm not asking you about what

         22      happens once you've acquired the servicing rights

         23      and somebody gets current.    I'm asking about the

         24      acquisition of the servicing rates.     At that point,

         25      what is the proportion of loans that the service




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 26 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 28 of 195 PageID #: 581



                                                                           27


          1      rates are acquired while in the state of default?

          2          A.   Again, that could vary.

          3          Q.   Roughly.

          4          A.   Yeah.   I wouldn't -- I wouldn't be able to

          5      give you a specific number because it can vary.

          6          Q.   Okay.   What about the Hagers' pool?

          7          A.   As I mentioned earlier, every -- every pool

          8      -- to my knowledge, there is no outlier or

          9      distinction made to any specific pool.     So they're

         10      all one and the same.

         11               When we -- we mortgage service the loans

         12      that are given to us.    And so when they're

         13      established, we make -- we start servicing them.

         14          Q.   Okay.   So when you say there's no

         15      distinction, what -- what do you mean?     No outlier,

         16      what do you mean?

         17          A.   There isn't -- we aren't asking for a

         18      specific delinquency bucket of loans, if that...

         19          Q.   Okay.

         20          A.   Yeah.

         21          Q.   The -- but some of them are delinquent?

         22          A.   A portfolio can have, like I said, current,

         23      and it can vary in stages of delinquency, correct.

         24          Q.   Have you ever heard the term "specialized

         25      servicer"?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 27 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 29 of 195 PageID #: 582



                                                                           28


          1          A.     I want to say I have, but I don't know much

          2      about that.

          3          Q.     My understanding of the term specialized

          4      servicer is it refers to a servicer that acquires

          5      loans that -- the portfolios are -- the loans are

          6      primarily in default --

          7          A.     Okay.

          8          Q.     -- and they are specializing in that sort of

          9      loan.    Would you say, given that definition, that

         10      Seterus is a specialized servicer?

         11          A.    Seterus is not a specialized servicer.

         12          Q.    Okay.    If -- loans are originally pooled

         13      based upon when they were originated; is that fair?

         14                     MR. MINOR:    Object to the form.

         15          A.    Can you restate that?

         16          Q.    Sure.    I'll represent to you the Hagers'

         17      loan was in 2006 --

         18          A.    Correct.

         19          Q.     -- by E-Loan.

         20          A.    That's correct.

         21          Q.    Okay.    And then E-Loan transferred the

         22      servicing rights immediately to Countrywide; is that

         23      correct?

         24          A.    I'm going to go on your assumption.      I

         25      didn't review that sets of records.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 28 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 30 of 195 PageID #: 583



                                                                           29


          1            Q.   Okay.   And Countrywide, before they went

          2      under, securitized the loans into a pool based upon

          3      certain criteria, such as credit score and amount of

          4      the home and the interest rate and the date that the

          5      loan was originated, and they would make -- they

          6      would make securitization pools based upon those

          7      categories.

          8                     MR. MINOR:    I'm going to object to the

          9      form and the witness's ability to answer that

         10      question and not being identified in the Notice.

         11      But of course, to the extent she can answer, please

         12      do.

         13          Q.     Do you have an understanding about -- about

         14      that?

         15          A.     About specifically Countrywide's association

         16      about --

         17          Q.     Basically I just want to know if this is the

         18      same pool that it was in 2006.     Because I don't need

         19      you to -- I know about that, but I just want to know

         20      if it's a different pool.

         21                     MR. MINOR:    Object to the form.

         22            Q.   Do you know?

         23          A.     Like I said, the pool came -- there was no

         24      specific outlier, there was no specific distinction

         25      to the pool that we service.     And the Hagers' loan




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 29 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 31 of 195 PageID #: 584



                                                                           30


          1      was in one such pool.

          2          Q.   Okay.   Is -- I'm assuming you -- Seterus

          3      received some sort of documentation from Fannie Mae

          4      regarding the specifics of the pool.

          5          A.   We correspond with the prior servicer, Bank

          6      of America, before we receive a pool of loans and

          7      we'll run, you know, a prelim --

          8          Q.   Preliminary.

          9          A.   -- preliminary, preliminary, secondary, and

         10      a tertiary audit on them.    And so, like I said

         11      earlier, the -- the reasons for those audits is just

         12      to maintain that the -- the loan is in a condition

         13      that we can service, meaning that there are no

         14      missing documents, gaps in the loan, that wouldn't

         15      allow us to conduct a full servicing of the loan.

         16      And that really is the -- the spectrum.      Or

         17      that's -- those three audits are what we conduct in

         18      terms of servicing a loan.    Outside of that, you

         19      know, Fannie is the investor --

         20          Q.   Okay.

         21          A.   -- on the loan and that's it.

         22          Q.   Okay.   So you correspond with the previous

         23      servicer regarding this pool or portfolio?

         24          A.   That's correct.

         25          Q.   Okay.   They provide you with the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 30 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 32 of 195 PageID #: 585



                                                                           31


          1      information?

          2          A.   With data points, correct.

          3          Q.   With data points.   What is contained in the

          4      data points?

          5          A.   Just the loan status as it sits.    Like I

          6      said earlier, the unpaid principal balance, the date

          7      of origination, the total number of payments made,

          8      the customers' documents, the underwriting

          9      documents, et cetera.

         10          Q.   And is that sent by an email or is that sent

         11      by some sort of software program?

         12          A.   It's a CD that we receive.

         13          Q.   Okay.   So they send an electronic CD that

         14      has these data points on it?

         15          A.   That's correct.

         16          Q.   Okay.   And then you all conduct preliminary,

         17      secondary, and tertiary audits regarding the data

         18      points on that CD?

         19          A.   That's correct.

         20          Q.   And then you all make a decision about

         21      whether or not you want that portfolio?

         22          A.   No.

         23          Q.   No?

         24          A.   We review it for completeness.    If there are

         25      any issues with the loan in terms of, like I said,




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 31 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 33 of 195 PageID #: 586



                                                                           32


          1      there are any gaps that wouldn't allow servicing of

          2      the loan, we will send it back to Bank of America or

          3      the prior servicer.    If there are no issues with the

          4      loan, we will onboard it, onboard the loan.

          5          Q.    Okay.   So the audits are designed to check

          6      that the data points on the CD are full and

          7      complete?

          8          A.    That's correct.

          9          Q.    And if they're full and complete, you will

         10      onboard it?

         11          A.    Correct.

         12          Q.    And that -- and what does "onboard" mean?

         13          A.    Start servicing.

         14          Q.    Okay.   And is there some sort of underlying

         15      agreement with Bank of America either with regard to

         16      this portfolio or portfolios generally that governs

         17      that process?

         18          A.    We are -- like I said, Seterus is a servicer

         19      for Federal National Mortgage Association, so

         20      whatever servicing guidelines -- servicing

         21      guidelines that they have mandated is what we

         22      follow.

         23          Q.    Well, not so much the -- the servicing

         24      guidelines and the guidelines for how you go about

         25      servicing the loans, but I'm assuming there's some




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 32 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 34 of 195 PageID #: 587



                                                                           33


          1      sort of document generated that oversees the

          2      transaction of transferring from Bank of America to

          3      Seterus?

          4                    MR. MINOR:     I'm going to object on the

          5      grounds that this is somewhat far afield of the

          6      Notice.    But again, to the extent you can answer,

          7      please do.

          8          A.    Again, I've answered to the best of my

          9      knowledge in terms of what I know about the boarding

         10      process and the servicing of this loan.

         11          Q.    Let's go back to the Notice.   If you could

         12      turn to page 6.

         13          A.    Yes, sir.

         14          Q.    And look to paragraph 15.   Do you see that?

         15          A.    I do.

         16          Q.    Okay.   And it says:

         17                "Information concerning the specific

         18      background and history of the loan and Seterus'

         19      purchase and servicing of the same, including

         20      detailed background regarding the circumstances

         21      surrounding your acquisition of the Debt."

         22                Do you see that?

         23          A.    I do.

         24          Q.    Are you prepared to testify about that?

         25          A.    I am.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 33 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 35 of 195 PageID #: 588



                                                                             34


          1          Q.    Okay.   Tell me about the specific background

          2      and history of the loan and Seterus' purchase and

          3      servicing of the same, while please providing

          4      detailed background regarding the circumstances

          5      surrounding your acquisition of the debt.

          6                       MR. MINOR:   Object to the form.

          7      Compound question.

          8                       MR. MAGINNIS:   Let's go off for a

          9      second.

         10               (Discussion was held off the record.)

         11                       MR. EDWARDS:    Back on at 10:32.

         12      BY MR. MAGINNIS:

         13          Q.    Okay.   Ms. Jacob can --

         14          A.    Yes.

         15          Q.    -- let me rephrase the question.

         16                Can you provide me with the details of how

         17      the process works in terms of taking it from Bank of

         18      America servicing to Seterus servicing just for the

         19      Hagers' pool?

         20          A.    And like I --

         21                       MR. MINOR:   Object to the form.

         22          A.    Like I said earlier, there are no specific

         23      distinctions for any one pool.       The Hagers' loan was

         24      part of a pool that Seterus received.       Federal

         25      National is the investor on the loan, was the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 34 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 36 of 195 PageID #: 589



                                                                            35


          1      investor when Bank of America was servicing the

          2      loan.    And it was just a service transfer from Bank

          3      of America to Seterus.

          4                And that -- and I explained to you that in a

          5      boarding process, we run just data points on the

          6      pool, not specific to any loan.     Again, the Hagers'

          7      loan was the one loan within the pool.

          8          Q.    Who makes the decision regarding that the

          9      servicing rights to the pool are going to be

         10      transferred?      Who decides that that's going to

         11      happen?

         12                     MR. MINOR:    Object to the form.

         13          A.    I stated earlier, it would be -- not me, it

         14      would be in management.      It would be a decision made

         15      by Federal National, by Bank of America management

         16      and Seterus management.

         17          Q.    Is that pursuant to some sort of written

         18      agreement between one or any of those parties?

         19          A.    Not that I --

         20                     MR. MINOR:    Object to the form.

         21          A.    Not that I know of.

         22          Q.    Okay.   So you don't have any knowledge about

         23      the underlying business agreements between any of

         24      those parties that might lead to the servicing

         25      rights being transferred?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 35 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 37 of 195 PageID #: 590



                                                                           36


          1                     MR. MINOR:   Object to the form.

          2          A.    Outside of the servicing guide, that Federal

          3      National Servicing Guide is what we use to service

          4      loans.    Outside of that, no.

          5          Q.    Okay.   And is there anything in the Fannie

          6      Mae Servicing Guide that talks about acquiring a

          7      portfolio, the decisions regarding acquiring a

          8      portfolio, or do those just govern what to do once

          9      you've acquired the servicing rights?

         10          A.    The -- do you have the Servicing Guide with

         11      you?     I mean I don't -- I can't pinpoint to any

         12      specific --

         13          Q.    Well, let's just --

         14          A.     -- page of paragraph without it.

         15          Q.    Other than the Servicing Guide, Fannie Mae

         16      Servicing Guide, are you aware and prepared to

         17      testify on behalf of Seterus regarding any other

         18      documents that governed the transfer of the

         19      servicing of the loan?

         20          A.    For the Hagers' loan, it would be the Deed

         21      of Trust, and the Note, and the Fannie Mae Servicing

         22      Guide.

         23          Q.    Okay.   Other -- and I know the Note and the

         24      Deed of Trust govern the Hagers' loan specifically,

         25      but are you, on behalf of Seterus, prepared to




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 36 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 38 of 195 PageID #: 591



                                                                           37


          1      testify regarding any agreements that govern the

          2      transfer of the pool of loans?

          3                    MR. MINOR:   Object to the form.

          4          A.   I mean, do you have a specific document that

          5      you're referencing?

          6          Q.   I'm asking you if you're aware of any?

          7          A.   Again, if you have a specific document that

          8      you're referencing, I can take a look at that.

          9          Q.   Okay.   But you're, sitting here today, not

         10      aware of what documents might govern the transaction

         11      of transferring servicing rights from Bank of

         12      America to Seterus?

         13          A.   If you have a document that you can present,

         14      then I can review it.

         15          Q.   Well, let me -- let me ask the question

         16      again.   Are you aware -- I mean, and if -- and if

         17      the answer is no, then that's okay, but are you

         18      aware of any documents that govern the relationship

         19      regarding the transfer of the servicing rights of

         20      the pool?

         21          A.   I think I've answered, you know, with the --

         22      the three documents that I mentioned.     And then if

         23      there are additional documents, if you would provide

         24      them, then I can refer to -- or reference them.

         25          Q.   Okay.   When you receive the data points on




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 37 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 39 of 195 PageID #: 592



                                                                           38


          1      the CD --

          2            A.   Correct.

          3            Q.   -- is it just like a spreadsheet or what --

          4      what is -- how are the data points contained?

          5            A.   I have a general knowledge.   I haven't

          6      worked in the data boarding department.     My

          7      understanding is the data points are received in a

          8      readable format.      They review it for accuracy.

          9            Q.   The notes are not contained on the CD?

         10          A.     Again, I have a very general knowledge of

         11      it.    They are readable.    Our employees are able to

         12      read and decipher them.

         13          Q.     Okay.   What do they read?

         14          A.     To my knowledge is, as -- as I stated

         15      before, the general points of the -- of the loan,

         16      the unpaid principal balance, the history of the

         17      loan, et cetera.

         18          Q.     And is that on a chart or a spreadsheet or

         19      does each loan have a little folder that has

         20      documents in it; do you know?

         21          A.     Again, no, I don't.

         22          Q.     Okay.   Do you know if Seterus, when they

         23      were reviewing the data points for completeness, had

         24      access to the Hagers' Note?

         25          A.     We had the preliminary -- excuse me,




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 38 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 40 of 195 PageID #: 593



                                                                           39


          1      preliminary data points.    At point -- when the data

          2      points came over, we were not servicing the loan, so

          3      the servicer who was servicing would have had their

          4      original Note and mortgage and original underwriting

          5      documents.

          6          Q.   Okay.   So when you were making the decision,

          7      reviewing the data points for completeness, Seterus

          8      did not have the Note?

          9          A.   Before boarding -- yeah, before service

         10      transfer.    And I don't know when it -- I don't have

         11      a specific date of when it -- when this review

         12      occurred.    Like I said, I have a very general

         13      understanding of it.    We're just reviewing the loan

         14      for its -- we're reviewing the portfolio or pool of

         15      loans for accuracy.

         16          Q.   Okay.   So you don't have the physical Note

         17      at that point?

         18          A.   For when we're not servicing, no, we don't.

         19          Q.   Okay.   You don't have the physical Deed of

         20      Trust at that point?

         21          A.   Before service transfer, we don't.

         22          Q.   Okay.   After the service transfer -- how

         23      does that -- how does that happen, the service

         24      transfer?    What -- how does that work functionally?

         25      You've said you've reviewed the data points, you've




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 39 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 41 of 195 PageID #: 594



                                                                           40


          1      done preliminary, secondary, and tertiary audits,

          2      and so now you all are going to begin servicing.

          3      What happens to effectuate that?

          4          A.   We send out our welcome letter to the

          5      customer.   The prior servicer will send out their

          6      goodbye letters.    And then our custodians or our --

          7      we have a custodian department.     All the original

          8      documents or any documents associated with the loan

          9      will be transferred over to our custodian.

         10          Q.   Okay.   So they would be in like a warehouse

         11      somewhere so you can access them?

         12          A.   That's correct.

         13          Q.   Okay.   They're not automatically reviewed,

         14      but they are made available so that if you need to,

         15      you can review them?

         16          A.   I'm not -- I don't work in that department,

         17      so I couldn't speak to the specifics of if they are

         18      reviewed.

         19          Q.   Well, when Seterus acquires the servicing

         20      rights, is there any procedure where the Note is

         21      reviewed before the servicing begins?

         22          A.   I don't have any specific knowledge to that.

         23          Q.   Okay.   Is there a procedure where the Deed

         24      of Trust is reviewed before the servicing begins?

         25          A.   Again, our custodian department and our




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 40 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 42 of 195 PageID #: 595



                                                                             41


          1      boarding department do review the original

          2      documents.    I, in my job function, do not, so I

          3      couldn't speak to that.

          4          Q.    Well, they receive them, but do they review

          5      them?

          6                     MR. MINOR:   Object to the form.

          7          A.    Again, like I said, in my job function and

          8      duties, I have a very general knowledge and they --

          9      it is my understanding that they review it.

         10          Q.    Every loan?

         11          A.    Again, I don't -- it's just general

         12      knowledge that I know.

         13          Q.    Well, Ms. Jacob, I -- you know, as much as I

         14      like you, I'm not interested in what you have to

         15      say.     I'm interested in what Seterus has to say.    So

         16      you're here on behalf of Seterus.

         17                So on behalf of Seterus, does Seterus know

         18      whether or not individual notes and deeds of trust

         19      are reviewed upon the transfer of servicing rights?

         20          A.    Again, it would be a case-by-case basis, so

         21      if there is a need for it to be reviewed, then it

         22      will be reviewed.

         23          Q.    Okay.   So it's not automatic, but if they

         24      need it, you know where it is and you could get it?

         25          A.    Correct.   That's correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 41 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 43 of 195 PageID #: 596



                                                                           42


          1          Q.   Okay.   But specific terms -- what would be

          2      in -- you may have already said this, but do you

          3      have an understanding of what is contained in the

          4      data points that are reviewed?

          5                    MR. MINOR:    Object to the form.

          6          A.   I have a general understanding.    Like I said

          7      earlier, the data points consist of the total loan

          8      balance, the history of the loan.

          9          Q.   Let me stop you there.    History of the loan,

         10      what -- what would that contain?

         11          A.   Transactions made, any charges assessed,

         12      total amounts due.

         13          Q.   Okay.   So payments and credits and debits on

         14      a particular loan?

         15          A.   Is one -- one area, correct.

         16          Q.   Okay.   History of loan, loan balance, what

         17      else?

         18          A.   And then general servicing of the loan and

         19      all that it incorporates.

         20          Q.   Well, what would be -- what data points

         21      would be in that?

         22          A.   It could be contacts, customers' addresses,

         23      personal information on the -- on the loan.

         24          Q.   Contact information?

         25          A.   Correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 42 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 44 of 195 PageID #: 597



                                                                           43


          1          Q.    Name?

          2          A.    Correct.

          3          Q.    Address?

          4          A.    Uh-huh.

          5          Q.    Okay.   Anything else?

          6          A.    I mean, it's a large loan file.    I'm giving

          7      you an idea of what it could encompass.      I don't

          8      have -- I haven't memorized the entire list.

          9          Q.    Rate, would that be one of them?

         10          A.    Sure.

         11          Q.    Anything else that you can think of?

         12          A.    Again, like I said, the data points

         13      encompass the total loan and all the details

         14      associated with it.    So the information from the

         15      Note, the interest rate, the term, the total loan

         16      origination amount, values that are conducted,

         17      property inspections that are conducted.     These are

         18      just examples of the data points that could come

         19      across.

         20          Q.    Anything -- I know the Note and the Deed of

         21      Trust are not included in the data points, but

         22      anything regarding language in the Note or the Deed

         23      of Trust that would be included in the data points?

         24          A.    I don't believe I said that the Note and

         25      Deed of Trust is not associated in the data points.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 43 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 45 of 195 PageID #: 598



                                                                           44


          1      They are the binding documents that make up the

          2      loan, so they are there.

          3          Q.   Well, they're not -- they're not -- and I

          4      don't mean to put words in your mouth, but

          5      they're -- I think you said that they're not

          6      provided when you're doing the audits.

          7          A.   Okay.   So are you -- are you referencing

          8      after loan servicing or are you referencing before?

          9      I'm confused.

         10          Q.   Before.   I'm talking about when you review

         11      it, other than loan balance, loan history, contact

         12      information, the rate, maybe the payment amount,

         13      what else is in the data points?

         14                    MR. MINOR:      Object to the form.

         15          A.   As I -- as I stated, generally all the

         16      loan -- all the loan amounts, the numbers associated

         17      with the loan, which include, the rate, not limited

         18      to the items that I said, but include those items.

         19          Q.   Okay.   Anything else?

         20          A.   From memory, I couldn't -- these are what I

         21      can remember.

         22          Q.   Okay.   All right.    Let's shift gears a

         23      little bit.

         24               How many loans does Seterus service

         25      currently?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 44 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 46 of 195 PageID #: 599



                                                                           45


          1                    MR. MINOR:   Object to the form.

          2          A.   I want to say upwards to 500,000.

          3          Q.   Okay.   500,000 different loans?

          4          A.   More than that, I'm sure.

          5          Q.   And has that increased over the past few

          6      years?   Is it about the same?   Decreased?

          7          A.   It constantly flows.

          8          Q.   Well, if it's 500,000 now, would you have a

          9      sense of what it might have been in -- in 2012?

         10          A.   I don't.

         11          Q.   Okay.   Would it have been close to that?

         12          A.   I don't -- I couldn't say.

         13          Q.   Okay.   Would it have been more than 400,000?

         14          A.   Again, I -- I wouldn't be able to say.

         15          Q.   But it's 500,000 now approximately?

         16          A.   I said upwards or more than that.

         17          Q.   It could be more than that?

         18          A.   Uh-huh.

         19          Q.   Could it be more than a million?

         20          A.   I wouldn't be able to say.

         21          Q.   Well, how did you come up with 500,000?

         22          A.   The last time I was -- I reviewed it, that

         23      was the last number that I -- that I had heard.

         24          Q.   When was that?

         25          A.   I want to say last year.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 45 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 47 of 195 PageID #: 600



                                                                           46


          1          Q.   Okay.   So it was about 500,000 in 2015?

          2          A.   Correct.

          3          Q.   Okay.   What is the size of the -- when you

          4      reviewed it in 2015, would you also have had

          5      information about the size of the portfolio?

          6          A.   Those are all --

          7                     MR. MINOR:   Object to the form.

          8          A.   Those are all the loans that we -- that we

          9      service, so I don't know.    Are you asking about a

         10      specific portfolio?

         11          Q.   No.   Maybe that was a poor question.

         12               The -- the total value, principals,

         13      principal value of these 500,000 loans, what would

         14      be the sum total of those --

         15                     MR. MINOR:   Object to the --

         16          Q.   -- approximately?

         17                     MR. MINOR:   Object to the form.

         18          A.   I don't know.

         19          Q.   Okay.   Would you agree that one of the ways

         20      in which Seterus generates revenue is they receive a

         21      percentage of the total principal balance on their

         22      loans?

         23                     MR. MINOR:   Object to the form.

         24          A.   I can't make that determination.      I don't

         25      know.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 46 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 48 of 195 PageID #: 601



                                                                           47


          1          Q.    You don't know if that's true or not?

          2          A.    I don't.

          3          Q.    Okay.   Well, let me ask it this way:    How

          4      does Seterus make money?

          5                    MR. MINOR:     Object to the form.

          6          A.    Again, I'm here to speak about the specific

          7      case and the items that are in the deposition

          8      Notice.   If you want to ask me a specific question

          9      regarding this specific case, I can answer that.

         10          Q.    If you could go back to the Notice, back to

         11      page 5, paragraph 2.     And if you look at the

         12      phrase -- the last phrase of paragraph 2 beginning

         13      with "And basic information."

         14          A.    Okay.

         15          Q.    Do you see that?

         16          A.    Yeah.

         17          Q.    And so one of the topics in which we asked

         18      you to be prepared to testify about or asked Seterus

         19      to be prepared to testify about was:

         20                "Basic information pertaining to the revenue

         21      and/or profit generated from the same," with "the

         22      same" being servicing of debts, right?

         23          A.    I read that.

         24          Q.    Okay.   Are you able to testify with just

         25      basic information regarding the revenue and/or




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 47 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 49 of 195 PageID #: 602



                                                                              48


          1      profit that Seterus makes?

          2                     MR. MINOR:      Object to the form.

          3            A.   Again, Seterus is a mortgage -- I mean we

          4      service loans.        That's what we do.   So I don't know

          5      how revenue is generated specifically.

          6            Q.   Okay.

          7            A.   But that is our company product or that's

          8      what we do, we mortgage -- service mortgage loans.

          9      I -- my understanding is limited to that.

         10          Q.     And you -- you service pursuant to the

         11      Fannie Mae servicing guidelines?

         12          A.     Correct.

         13          Q.     Okay.   And is there any other servicing

         14      agreement that you all service the loans pursuant

         15      to?

         16          A.     That is the main servicing guide that we --

         17      that we use.       I don't know of any other one.

         18          Q.     Okay.   Like you wouldn't use the servicing

         19      agreement from way back when a loan was originated;

         20      you wouldn't use that?

         21          A.     A Note and the -- and the Deed of Trust and

         22      what -- and the paragraphs that are maintained in

         23      the Note and Deed of Trust, they do affect the way

         24      that the loan is serviced.

         25          Q.     Sure.   And maybe that was a poor question.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 48 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 50 of 195 PageID #: 603



                                                                           49


          1                Have you ever heard the term of a "master

          2      servicing agreement"?

          3          A.    I haven't.

          4          Q.    Okay.   I'll represent to you that the term

          5      "master servicing agreement" refers to an agreement

          6      that sets forth the servicing rights for a pool of

          7      loans.

          8          A.    Okay.

          9          Q.    Okay.   So within that master servicing

         10      agreement, it -- because it's going to investors, it

         11      sets forth how the servicer gets paid.

         12          A.    Okay.

         13          Q.    Have you ever seen anything like that

         14      before?

         15          A.    No, I haven't.

         16          Q.    Have you ever reviewed the portion of the

         17      Fannie Mae servicing guidelines that address how

         18      servicers get paid?

         19          A.    Do you have -- do you have it with you that

         20      I can reference?

         21          Q.    I'm just asking if you've reviewed it.

         22          A.    I mean, I don't -- if I don't see it, I

         23      don't -- I'm not sure if I could speak to it.

         24          Q.    Well, I'm not asking you to speak to it.

         25      I'm just asking if you've ever reviewed it.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 49 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 51 of 195 PageID #: 604



                                                                           50


          1          A.   I'm sure I have.   I just don't have it with

          2      me to reference.

          3          Q.   Okay.   But -- well, we talked -- it's the

          4      Fannie -- what governs the servicing is the Note,

          5      the Deed of Trust, and the Fannie Mae Servicing

          6      Guide, correct?

          7          A.   Correct.

          8          Q.   Okay.   So are you aware of any terms in the

          9      Note that reflect what the servicer gets paid?

         10          A.   To the best of my knowledge, no.

         11          Q.   Are you aware of any terms in the Deed of

         12      Trust that reflect how the servicer gets paid?

         13          A.   To the best of my knowledge, no.

         14          Q.   Are you aware of whether there's terms in

         15      the Fannie Mae servicing guidelines that discuss how

         16      the servicer gets paid?

         17          A.   Again, the servicing guideline is a large

         18      document.   If there's a specific --

         19          Q.   Yeah.   It's really long.   It's like a

         20      thousand pages.

         21          A.   Yeah.

         22          Q.   Okay.   But you're -- so you -- you are not

         23      aware of how Seterus gets paid on -- for the

         24      servicing of an individual loan?

         25          A.   Of an individual loan, no.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 50 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 52 of 195 PageID #: 605



                                                                           51


          1          Q.   Okay.   And you're not aware of how Seterus

          2      gets paid for the servicing of a pool of loans?

          3          A.   Outside -- outside of the fact that we

          4      service the loans, no.

          5          Q.   Okay.   And are you able to testify regarding

          6      Seterus' revenue from 2015?

          7          A.   I am not able to.

          8          Q.   Can you ballpark it?

          9                    MR. MINOR:     Object to the form.

         10          A.   I wouldn't be able to, no.

         11          Q.   Do you know if it's billions of dollars?

         12          A.   Again, I would --

         13                    MR. MINOR:     Object to the form.

         14          A.   -- I would not want to make that

         15      determination.

         16          Q.   Okay.   Do you know what the average size

         17      loan Seterus holds among its 500,000 loans, the

         18      average size of the loan?

         19          A.   Are you talking about the total amount due?

         20          Q.   Uh-huh.

         21          A.   It could vary, like I said.    When a customer

         22      makes a payment, it could -- it just varies.       It

         23      depends on the time that you look at the -- look at

         24      a specific loan.

         25          Q.   Oh, yeah.   I understand that a loan -- that




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 51 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 53 of 195 PageID #: 606



                                                                           52


          1      the balance, the amount owed can go up and go down

          2      depending on if the customer pays or not.

          3          A.   Right.

          4          Q.   But I'm asking if you are aware of what the

          5      average size amount due and owing is on these

          6      500,000 loans?

          7          A.   I don't -- I don't believe that we keep

          8      records like that.

          9          Q.   Okay.

         10          A.   We service -- we service mortgage loans.

         11      They come in.     There's no specific outlier.   We

         12      service them as they come in.     We make sure that

         13      they are serviceable, and then here we are.

         14          Q.   But you don't know whether Seterus gets a

         15      percentage of the total principal balance on a

         16      particular loan as payment for servicing?

         17          A.   Not that I know of.    I don't know.

         18          Q.   And you don't know then what the percentage

         19      might be?

         20          A.   I don't.

         21          Q.   Okay.    And -- and you don't know whether

         22      Seterus gets to keep any late fees that are -- are

         23      assessed and paid?

         24          A.   Are you talking about this specific loan?

         25          Q.   I'm talking about Fannie Mae loans




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 52 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 54 of 195 PageID #: 607



                                                                           53


          1      generally.

          2                     MR. MINOR:   Object to the form.

          3          A.   Again, if it's this specific loan, I can

          4      speak to it.     If you want to know something specific

          5      about late charges, ask me and I will let you know.

          6          Q.   Okay.   Let's talk about this specific loan.

          7               What does Seterus make on this specific loan

          8      as a payment for servicing it?

          9                     MR. MINOR:   Object to the form.

         10          A.   I believe you're asking me about revenue and

         11      I -- I couldn't tell you about revenue.

         12          Q.   Okay.   If the Fannie Mae guidelines do

         13      address how servicers can get paid, would you have

         14      any reason to dispute that?

         15          A.   I wouldn't.

         16          Q.   Okay.   If the Fannie Mae guidelines do

         17      address how servicers get paid, would Seterus aim to

         18      follow that?

         19          A.   Seterus would follow the Fannie Mae

         20      servicing guidelines, yeah.

         21          Q.   Okay.   So if the Fannie Mae servicing

         22      guidelines set forth how servicers get paid, that

         23      would be how Seterus gets paid?

         24          A.   I would you agree with that, yes.

         25          Q.   And Fannie -- they only do Fannie Mae owned




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 53 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 55 of 195 PageID #: 608



                                                                            54


          1      loans?

          2          A.   That's correct.

          3          Q.   So there is no other document that would set

          4      forth how they get paid?

          5          A.   No.

          6          Q.   Okay.    But you don't -- you know there's --

          7      at least in 2015, you know there were 500,000 loans,

          8      but you don't know what the total principal balance

          9      of those $500,000 (sic) loans is?

         10                     MR. MINOR:   Object to the form.

         11          A.   Again, I didn't say that that was

         12      specifically 500,000.     It could be upwards -- my

         13      answer was upwards of 500,000.     That's just in my

         14      general understanding.

         15          Q.   Okay.    Yeah.   And, you know, I'm not looking

         16      for 508,426 --

         17          A.   Right.

         18          Q.   -- right, I get it.     I'm just trying to get

         19      a sense of how Seterus makes money and -- and what

         20      they make.     I mean that was one of the topics that

         21      we asked you to be prepared to testify about.      But

         22      you are not able to testify about Seterus' revenue?

         23          A.   We are a mortgage servicing company.

         24      Obviously, we are making -- you know, obviously

         25      we -- we are continuing to service.     I don't know




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 54 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 56 of 195 PageID #: 609



                                                                           55


          1      the specifics about a specific loan or a pool of

          2      loans or a monetary value assessed to that.     I do

          3      not know.

          4          Q.   Okay.   Or even generally, you don't -- you

          5      don't have any information about that generally

          6      either, correct?

          7          A.   Correct.

          8          Q.   Okay.   What -- what does Seterus do to

          9      ensure that they comply -- strike that.

         10               We talked about the Note, the Deed of Trust,

         11      and the Fannie Mae servicing guidelines being the

         12      governing documents for any individual loan.

         13          A.   Correct.

         14          Q.   Okay.   What does Seterus do to ensure

         15      compliance with those three documents in the

         16      servicing of any one particular loan?

         17          A.   We have set our mortgaging service to follow

         18      those three documents.    So our procedures are in

         19      step with all of those three documents.

         20          Q.   Okay.   Procedures, do you mean written

         21      procedures?

         22          A.   Written or any communications we have or

         23      servicing of the loan, transaction history is the

         24      way we upkeep it.

         25          Q.   Okay.   So is there some sort of




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 55 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 57 of 195 PageID #: 610



                                                                           56


          1      underlying -- I'm assuming there's some sort of

          2      software program that's utilized.

          3          A.   We use MSP as our servicing tool.

          4          Q.   Do you license that or own it?

          5          A.   I don't know the answer to that question.

          6          Q.   Is MSP something proprietary that Seterus

          7      created or is it somebody else's product?

          8          A.   I believe it's an industry-wide used

          9      product.

         10          Q.   So you guys use the software MSP to service

         11      the loans?

         12          A.   Correct.

         13          Q.   Okay.   And you have written procedures

         14      designed to ensure compliance with the Note, Deed of

         15      Trust, and Fannie Mae servicing guidelines?

         16          A.   Correct.

         17          Q.   Okay.   What sort of -- what sort of written

         18      procedures are there?

         19          A.   Excuse me.

         20          Q.   And if you need to take a break.    I didn't

         21      include that in the original instructions, but if

         22      you do need to take a break at any time, just let me

         23      know, and I just ask that you finish the answer to

         24      any pending question.

         25          A.   Thank you.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 56 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 58 of 195 PageID #: 611



                                                                           57


          1               The written procedures stem from -- I mean,

          2      I hate to sound like a broken record, but it really

          3      does stem from those three documents, which is the

          4      Note, the Deed of Trust, and the Fannie Mae

          5      guidelines.

          6          Q.   Well, there wouldn't be a written procedure

          7      created for each individual note, right?

          8          A.   No.

          9          Q.   Okay.   Or each individual Deed of Trust?

         10          A.   No.

         11          Q.   Okay.   So the written procedures are

         12      intended to line up with the Fannie Mae servicing

         13      guidelines?

         14          A.   And they will take into account the language

         15      that is written in the Deed of Trust and the Note.

         16          Q.   Okay.   Give me an example of that.

         17          A.   That when a payment is made that it's posted

         18      to the account at the time that it was made.

         19          Q.   Okay.   How is that -- how is that entered

         20      into MSP what an individual Note or Deed of Trust

         21      says?

         22          A.   So when a payment is made, so say, for

         23      example, a payment is made over the telephone, once

         24      that payment is processed and it comes through, then

         25      it would be entered into the transaction history.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 57 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 59 of 195 PageID #: 612



                                                                           58


          1          Q.   Okay.    Let's say hypothetically one Note

          2      says payment -- post the payment on the day it's

          3      received, to use your example, and another Note says

          4      post the payment within three days of it being

          5      received -- I don't know if that would ever be in

          6      the Note, but how -- how would MSP or Seterus

          7      distinguish between the language of an individual

          8      Note?

          9          A.   We have procedures in step with each

         10      specific state.     So a Note is generally a result of

         11      the state that they are originated in.     And

         12      therefore, there are -- we -- the differences in our

         13      procedures essentially stem from those different

         14      state guidelines as well.

         15          Q.   Right.    So each state usually has kind of a

         16      Uniform Note and a Uniform --

         17          A.   Correct.

         18          Q.   -- Deed of Trust?

         19          A.   Uh-huh.

         20          Q.   And particularly if they want to be in

         21      compliance with Fannie, they have a uniform Fannie

         22      Note and a Uniform Fannie Deed of Trust?

         23          A.   The states do, yeah.

         24          Q.   Right.    And so you all are aware of what

         25      those -- to use North Carolina --




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 58 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 60 of 195 PageID #: 613



                                                                           59


          1          A.   Correct.

          2          Q.   -- you are aware of what the --

          3          A.   Correct.

          4          Q.   -- North Carolina Uniform Fannie Mae Note

          5      says?

          6          A.   We would have procedures and policies in

          7      place to comply with the State of North Carolina,

          8      for example.

          9          Q.   Right.     So that there are policies and

         10      procedures in place to account for the individual

         11      language in the uniform North Carolina Fannie Mae

         12      Note?

         13          A.   Yes.

         14          Q.   And the Uniform North Carolina Fannie Mae

         15      Deed of Trust?

         16          A.   Correct.

         17          Q.   And so the policies and procedures are

         18      designed to account for those uniform documents?

         19          A.   Correct.

         20          Q.   And so everybody -- the -- the system is set

         21      up to automate and deal with everybody the same

         22      based upon those notes?

         23          A.   The system is set up to deal with the states

         24      as -- as they require.

         25          Q.   Right.   But everybody --




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 59 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 61 of 195 PageID #: 614



                                                                            60


          1          A.    So a state -- like in Texas, it wouldn't be

          2      the same in terms of a customer's spouse that might

          3      call in as opposed to the state of North Carolina,

          4      for example.

          5          Q.    Right.     But in North Carolina, the Note and

          6      Deed of Trust, everybody would be -- the system

          7      would treat everybody in North Carolina the same?

          8          A.    It should.

          9          Q.    It would -- it would have a standard North

         10      Carolina document and it would operate pursuant to

         11      that North Carolina document?

         12          A.    Correct.

         13          Q.    Okay.    There wouldn't be -- the Hagers, for

         14      example, being in North Carolina, might be different

         15      from how you all deal with your Idaho loans, but it

         16      would be the same as everybody in North Carolina?

         17          A.    It should be, yes.

         18          Q.    Okay.    And that's true today and was true in

         19      2012?

         20          A.    Yes.

         21          Q.    And every year since?

         22          A.    Yes.

         23          Q.    Okay.    Are there written policies and

         24      procedures, to the extent they exist, state specific

         25      or not?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 60 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 62 of 195 PageID #: 615



                                                                           61


          1          A.    State specific?

          2          Q.    Yeah.

          3          A.    And that state would require a certain

          4      specific policy or procedure, yes.

          5          Q.    So, for example, is -- would there be a

          6      written policy and procedure that discusses form

          7      letters to people in North Carolina?

          8          A.    If the State of North Carolina requires

          9      that, then yes.

         10                For example, I was just thinking, like the

         11      State of Wyoming or -- if -- if there are no

         12      outliers, if there's no specific procedures or

         13      policies, then it would be the -- the Fannie Mae

         14      servicing guidelines which -- and the Note and the

         15      mortgage or the Deed of Trust, which govern how the

         16      mortgage servicing would have -- occur in those

         17      states.

         18                If there are any -- if there are any

         19      specific compliance issues that need to be

         20      addressed, then we will want to take those steps and

         21      procedures to make sure that we are in compliance

         22      with that state.

         23          Q.    Well, and later we're going to look at kind

         24      of this ledger that sets forth all of the

         25      communications between Seterus and Hager that was




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 61 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 63 of 195 PageID #: 616



                                                                            62


          1      produced to us in discovery.     And there was a form

          2      that was sent called "NC Final."     Is it fair to say

          3      that that was likely a North Carolina specific form?

          4          A.    Yes.

          5          Q.    Okay.    And that would be sent to everybody

          6      in North Carolina who it is -- it's -- you know,

          7      it's --

          8          A.    If it pertains to their -- their loan,

          9      correct.

         10          Q.    If what they've done with regard to that

         11      loan is to automatically generate the NC Final, they

         12      get the NC Final?

         13          A.    Right.

         14          Q.    Okay.    But somebody in South Carolina might

         15      not get that, they might get a different one?

         16          A.    Correct.

         17          Q.    Okay.    Is there -- what sort of discretion

         18      do individual employees of Seterus have in terms of

         19      the servicing or is it all automated pursuant to a

         20      state, a specific state, policies and procedures?

         21          A.    Could you expand on what you mean by

         22      "discretion"?

         23          Q.    Yeah.    Maybe that was a poor question.   I'm

         24      trying.

         25                The -- you talked about how MSP is uploaded




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 62 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 64 of 195 PageID #: 617



                                                                           63


          1      with specific policies and procedures to -- for

          2      North Carolina borrowers.

          3          A.   Correct.

          4          Q.   Okay.   And so North Carolina borrowers all

          5      are treated in MSP identically in terms of how to

          6      record payments and how to send letters and things

          7      like that?

          8          A.   That's correct.

          9          Q.   Okay.   Is there -- what sort of discretion

         10      do individual employees of Seterus have to go

         11      outside of MSP in terms of how they're interacting

         12      with a customer?    Is it none or is it some?

         13          A.   Could you use a different word other than

         14      "discretion"?

         15          Q.   What sort of -- let me just ask it this way:

         16      Is it all -- is how Seterus deals with a North

         17      Carolina customer all automated?

         18          A.   No.

         19          Q.   Okay.   How is it -- what situations is it

         20      not automated?

         21          A.   When a customer writes a qualified written

         22      request, for example.

         23          Q.   Okay.

         24          A.   Our response would be specific to the

         25      correspondence or the subject matter in that written




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 63 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 65 of 195 PageID #: 618



                                                                           64


          1      request.   And so we would address it, given the

          2      policies and procedures in North Carolina, and then

          3      answer the specific subject matters that was

          4      addressed.

          5          Q.   And when you say "qualified written

          6      request," you're referring to a qualified written

          7      request as defined by RESPA?

          8          A.   Yeah.

          9          Q.   Okay.   So when somebody submits a written

         10      letter with specific questions about their loan,

         11      those receive individualized attention and

         12      individualized response?

         13          A.   Yeah.   And not only -- that's one example.

         14      Not only that, when a customer calls in, when a

         15      North Carolina residence calls in, it's not an

         16      automated response.    A customer service agent

         17      tailors their response to the questions that are

         18      posed by the customer.

         19          Q.   Well, okay, that's a good point.    So when --

         20      when they tailor their response, the words that are

         21      used are -- are the customer service agent's own

         22      words, it's not a computer, right?

         23          A.   Correct.

         24          Q.   Okay.   Are there actions automated in

         25      that -- and I know you don't like the word




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 64 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 66 of 195 PageID #: 619



                                                                            65


          1      discretion, but if you can think of a better one,

          2      let me know.     Take -- take late fees, for example.

          3      Sometimes late fees get waived, sometimes they

          4      don't.   Is that an individual's call or are there

          5      written policies and procedures that say under X, Y

          6      and Z, you can waive them, under A, B, and C, you

          7      can't?

          8          A.   I'm going to use a different example.

          9          Q.   Okay.

         10          A.   When speed pay payments are made.    For

         11      example, a customer calls in and says I want to make

         12      an automatic payment, generally there's a $10 fee

         13      assessed with it.    It is a mandated fee that has to

         14      be charged to each calling customer.     A customer

         15      service agent can make that discretion to see if

         16      they want to make that -- they want to apply the $10

         17      fee or not.    It just kind of depends on that fee

         18      specifically, if it's a first time caller.     So the

         19      call team agent will make that discretion.

         20               A late fee, in direct opposition to a call

         21      service fee, is something that is outlined by the

         22      Deed of Trust and the Note and the federal -- and

         23      the Fannie Mae guidelines.    And so that is a fee

         24      that's assessed outside of 15-day grace period.       It

         25      is assessed to a loan when a payment is not received




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 65 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 67 of 195 PageID #: 620



                                                                               66


          1      on time.       But that is an automatic payment.      If we

          2      don't receive -- if we don't receive a payment, then

          3      it is assessed.

          4                   But someone -- but a -- someone can go back

          5      and review those late payments and see if they need

          6      to be removed.        And they can be removed.

          7            Q.     Okay.   So two things.   Let's talk about

          8      the -- the review as to whether or not to remove

          9      them, okay.        And is that kind of similar to the

         10      assessment of the $10 fee for the -- making the

         11      phone -- payment by phone in that there's some --

         12      some ability for the individual customer service

         13      representative to make a decision?

         14                         MR. MINOR:   Object to the form.

         15          A.       No.

         16          Q.       No?

         17          A.       And I -- my answer was that it's in --

         18          Q.       Okay.

         19          A.        -- direct opposition and is not associated

         20      at all.

         21          Q.       Okay.   So let's use your example of the $10

         22      fee then.

         23                   Are there written procedures regarding when

         24      you        -- if there -- it's their first time being

         25      late, et cetera, are there written guidelines that




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 66 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 68 of 195 PageID #: 621



                                                                           67


          1      dictate whether the $10 fee is assessed or not?

          2          A.   Let's leave the $10 fee -- I think that's

          3      confusing you.      Just a late fee, right?

          4          Q.   Okay.

          5          A.   You're talking about a late fee.     There are

          6      written guidelines for the late fee.     The late fee

          7      is -- the guidelines are the -- the Deed of Trust --

          8          Q.   Yeah.

          9          A.   -- that outline when a late fee is assessed

         10      for a monthly mortgage payment, for example.

         11          Q.   Right.    So the assessment of the late fee is

         12      automatic?

         13          A.   Yes.

         14          Q.   Okay.    The basic governing of -- the

         15      assessment of the late fee is automatic, correct?

         16          A.   Correct.

         17          Q.   The -- the receiving the payment, how it's

         18      applied is automatic?

         19          A.   Yes.

         20          Q.   You know, whether it's applied to principal,

         21      interest, or a suspense account --

         22          A.   Correct.

         23          Q.   -- that's automatic?

         24          A.   Correct.

         25          Q.   The -- but if somebody calls after the late




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 67 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 69 of 195 PageID #: 622



                                                                           68


          1      fee has been automatically assessed, there is some

          2      ability for an individual to waive it or not?

          3          A.   No, no.   Those two are two different.

          4          Q.   Okay.

          5          A.   I'm just saying -- I was referencing

          6      something completely different.

          7          Q.   Okay.

          8          A.   For a late fee, you can't call in and say,

          9      hey, can I get my late fee removed.     A late fee,

         10      again, being mandated by the Deed of Trust, has --

         11      cannot just get removed.    It can be requested and

         12      we'll review it.     And someone can go back -- our

         13      payment research team can go back and remove those

         14      late fees.

         15               The $10 charge is not really -- it's not

         16      associated with any of the late fees.     I was just

         17      making an example to clarify what we were talking

         18      about.

         19          Q.   Okay.    Well, what we were kind of talking

         20      about before is -- is kind of what's -- what happens

         21      automatically and what doesn't --

         22          A.   Okay.

         23          Q.   -- and you used the example of QWR that's

         24      going to receive an individualized inquiry?

         25          A.   Right.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 68 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 70 of 195 PageID #: 623



                                                                           69


          1          Q.   And it sounds like if a customer calls in

          2      with a request for Seterus to do something, that's

          3      going to receive an individualized inquiry?

          4          A.   It can.

          5          Q.   Okay.   What else would have an

          6      individualized inquiry versus automatic?

          7          A.   When a loan is in litigation.

          8          Q.   Okay.   What about property inspection fees,

          9      is that automatic?

         10          A.   They follow -- property inspection fees

         11      follow the guidelines, the Fannie Mae guidelines.

         12          Q.   Okay.   In the same way that the Fannie Mae

         13      guidelines are plugged into MSP and it is -- it's

         14      automatic?

         15          A.   Correct.

         16          Q.   If a loan is in default for X number of days

         17      and the Fannie Mae guidelines say do a property

         18      inspection fee at that point, that's -- somebody

         19      gets called and it happens?

         20          A.   Yes.

         21          Q.   Okay.   Are the -- the letters that are sent

         22      out on behalf of Seterus, is that automatic?

         23                      MR. MINOR:   Object to the form.

         24          A.   Automatic in that they reflect the loan

         25      status of the loan.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 69 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 71 of 195 PageID #: 624



                                                                           70


          1          Q.    Yeah.   It's plugged into MSP that if a

          2      customer has certain criteria, they get letter X

          3      automatically?

          4          A.    Yes.

          5          Q.    Okay.   No one is saying, hey, let's send

          6      letter X, it's automatic?

          7          A.    Someone is saying that, someone has inputted

          8      that information into the system for it to be

          9      generated.

         10          Q.    So not on an individualized basis, but as

         11      far as North Carolina, certain parameters are put

         12      into place in the software such that if a customer

         13      reaches a certain situation a certain letter gets

         14      sent --

         15          A.    That's correct.

         16          Q.    -- automatically?

         17          A.    Correct.

         18          Q.    Okay.   What about phone calls, is that

         19      similar in that phone calls are made automatically

         20      when a customer reaches a certain situation?

         21          A.    No.    Because once we -- it depends on if

         22      we're able to reach a customer or not.     If we're

         23      able to reach a customer and have -- and -- and

         24      resolve the matter that we're calling about, then

         25      it -- it doesn't require -- it kind of -- it




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 70 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 72 of 195 PageID #: 625



                                                                           71


          1      depends -- then it requires someone that assesses if

          2      another call needs to be made or not.

          3          Q.   Okay.   Well, the -- an individual assesses

          4      whether or not subsequent phone calls are necessary

          5      after initial phone calls are made?

          6          A.   After reaching a customer and speaking to

          7      them if -- if -- if we're able to resolve the reason

          8      why we're calling within that phone call.

          9          Q.   Okay.

         10          A.   In the same sense of the letters

         11      essentially.     If -- if a customer resolves the --

         12      the main subject of the letter, then it doesn't

         13      require another letter being sent out.

         14          Q.   Sure.   Is it -- is it fair to say then that

         15      the initial call that seeks to reach the customer in

         16      order to attempt to reach a resolution, that's

         17      automatic?

         18          A.   I guess I need more information about what

         19      you mean about "automatic."

         20          Q.   Well, in the same way we've been talking

         21      about.   Meaning in North Carolina, if a customer

         22      gets a certain -- parameters on their account, in

         23      the same way they get a letter automatically, would

         24      they get a phone call automatically?

         25          A.   Someone would have to review it.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 71 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 73 of 195 PageID #: 626



                                                                            72


          1          Q.     Before even the first phone call is made?

          2          A.     Yeah.

          3          Q.     Okay.   But not the letters?

          4          A.     The letters, too.   I mean, you have to

          5      review the content of the letter to make sure that

          6      it's appropriate.     Automatic in the sense of that

          7      it's the general -- general outline that's sent out.

          8      But the -- the contents of the letter isn't

          9      automatic.    The information is specific to the loan.

         10      It's not a -- I -- I wouldn't be able to send a

         11      general automatic letter to each customer.      It would

         12      be very specific to the -- to the Hagers, for

         13      example.

         14          Q.   Well, and I'm not talking about a letter in

         15      response to a QWR.

         16          A.   Right.     I'm talking about general letters.

         17          Q.   Okay.     So the -- we talked about the NC

         18      Final letter, how that's -- how that's a name of a

         19      letter that might go out, okay.      There's different

         20      templates that are received -- that are sent out

         21      based upon certain circumstances in their loan

         22      payment history, correct?

         23          A.     And but specific to their loan.   So the

         24      contexts of -- even if it's an NC Final, the idea

         25      might be the same for all the customers in North




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 72 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 74 of 195 PageID #: 627



                                                                           73


          1      Carolina, but the content of that letter is specific

          2      to the Hagers' loan.      So a letter that's being sent

          3      out is -- the content is specific to the Hagers'

          4      loan.

          5          Q.     In what way?

          6          A.     So each subsequent letter -- in that the --

          7      the date that the letter is sent out.     It might

          8      not -- all the letters in North Carolina are not all

          9      sent out on a specific date.     The total amount due

         10      is not the same for all customers in North Carolina.

         11      It's specific to the Hagers' loan.     Then the date

         12      that the -- the expiration date of when the amount

         13      is due is specific to the dates associated with the

         14      Hagers' loan.    It -- it all coincides with their

         15      specific loan and the payments that they last made.

         16               All those dates are automatic in that they

         17      are, for example, an NC Final demand is sent 45 days

         18      after the last payment is received.     But the 45-day

         19      term could happen -- is -- is generated and sent out

         20      specific to the last time that the Hagers made a

         21      payment.    So that's what I mean by automatic.

         22          Q.   Okay.   Yeah.    So the -- the computer fills

         23      in the date based upon the date that the letter goes

         24      out, right?

         25          A.   Say that again.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 73 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 75 of 195 PageID #: 628



                                                                           74


          1          Q.   Well, I think the examples you just gave are

          2      date, expiration date to make a payment, the amount.

          3      Those all differ based --

          4          A.   When it's -- when it's sent out, is that --

          5          Q.   Yeah.

          6          A.   Okay.

          7          Q.   Those all differ based upon the individual

          8      characteristics of the loan?

          9          A.   Correct.

         10          Q.   But the other text is a template?

         11          A.   That is derived from the Deed of Trust and

         12      the Note and the servicing guideline, yes.

         13          Q.   Oh, yeah.   I mean, but it is a template?

         14          A.   It's reviewed -- it's reviewed by somebody

         15      before it's sent out.

         16          Q.   Every letter that goes out from Seterus is

         17      reviewed by somebody before it goes out?

         18          A.   I mean it's reviewed by that department that

         19      sends it out, but yeah.

         20          Q.   Okay.   Every letter?

         21          A.   Again, I'm -- I'm making the representation

         22      that it is reviewed.    I -- that the letters are

         23      reviewed.   We have copies of each specific letter

         24      that we send out.    I can review each specific

         25      document.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 74 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 76 of 195 PageID #: 629



                                                                           75


          1          Q.   Right.     But it's generated based upon a

          2      particular status.     We talked about NC Final,

          3      45 days after the last payment is received an NC

          4      Final is going to go out, right?     Is that --

          5          A.   45 days after, yes, correct.

          6          Q.   And it will be individualized for the

          7      borrower in that the date that the letter actually

          8      goes out will be individualized, right?

          9          A.   Correct.

         10          Q.   And the expiration date of when they'll have

         11      to pay will be individualized?

         12          A.   Correct.

         13          Q.   And the amount will have to be

         14      individualized?

         15          A.   Right.    And the cost --

         16          Q.   And how it has to be paid?

         17          A.   Correct.

         18          Q.   And then their name will have to be

         19      individualized?

         20          A.   Correct.

         21          Q.   And their address?

         22          A.   Uh-huh.

         23          Q.   And that's it?

         24          A.   And that's in the content of the letter

         25      that -- that is describing the total amount due.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 75 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 77 of 195 PageID #: 630



                                                                           76


          1          Q.   How is that individualized?

          2          A.   It's part of the letter.

          3          Q.   Okay.   So the text in an NC Final differs

          4      from person to person?

          5          A.   I mean, I don't know that it differs.

          6          Q.   Okay.

          7                    MR. MAGINNIS:   We've been going about

          8      an hour.   Why don't we take a quick break.

          9                    MR. EDWARDS:    Off at 11:21.

         10               (Recess taken from 11:21 to 11:31.)

         11                    MR. EDWARDS:    On at 11:31.

         12      BY MR. MAGINNIS:

         13          Q.   Ms. Jacob, before the break, we were -- we

         14      were kind of talking about some items.       And I did

         15      have some kind of catch-up questions before we move

         16      on to a new topic.

         17               You talked about when you reviewed the

         18      number of loans nationally in 2015, it was about

         19      500,000 or upwards of 500,000 loans that Seterus

         20      services; is that accurate?

         21          A.   Yes, around there.

         22          Q.   Do you have any understanding of how many of

         23      those are in North Carolina?

         24          A.   I don't.

         25          Q.   Is Seterus in all 50 states?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 76 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 78 of 195 PageID #: 631



                                                                             77


          1            A.   We are.

          2            Q.   Is -- are there particular -- other than,

          3      you know, the bigger states have more loans, is

          4      there any state that's a focus or an area that's a

          5      focus for Seterus' business?

          6            A.   No.    There's not one specific state, no.

          7            Q.   Okay.    We were talking about the data points

          8      that are reviewed by Seterus for completeness, I

          9      think was your phrasing; is that fair?

         10          A.     Yes.

         11          Q.     When -- if a loan is deemed to be

         12      incomplete, is that -- what happens?

         13          A.     We will send the prior servicer our

         14      checklist of items that they need to fill in.      So

         15      whatever items are incomplete, we'll tell them, hey,

         16      we can't start servicing this loan.      Although it's

         17      on the radar, we can't start servicing it.       We need

         18      these items rectified before we start can servicing

         19      it.

         20          Q.     Okay.    And that's as to one loan as opposed

         21      to the -- you don't avoid servicing the entire pool

         22      while --

         23          A.     Correct.

         24          Q.     -- you get things completed on one loan?

         25          A.     Right.    Correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 77 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 79 of 195 PageID #: 632



                                                                           78


          1          Q.   Okay.   So you would -- after you've done the

          2      audits of all of the loans in a particular pool,

          3      you'll start on the ones that are complete and

          4      you'll get additional information on the ones that

          5      are incomplete?

          6          A.   You know, I -- I can't speak specifically if

          7      it affects the pool or not, actually, so I wouldn't

          8      know.

          9          Q.   Okay.   Well, we'll --

         10          A.   It might halt the entire transfer.    I don't

         11      know.

         12          Q.   It might or it might not?

         13          A.   Yeah.

         14          Q.   Okay.   But once the information is received

         15      to complete the information, then you guys go ahead

         16      and start servicing?

         17          A.   Correct.   Once we verify that there's

         18      nothing -- there's nothing -- there are no -- all

         19      the issues are rectified or that the loan in and of

         20      itself are fine, then we start servicing.

         21          Q.   Okay.   And -- and going back the data points

         22      that are reviewed, the primary, secondary, tertiary

         23      audits, I just wanted to clarify.

         24               The -- the servicer, Seterus, does not

         25      physically receive the Note and the Deed of Trust




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 78 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 80 of 195 PageID #: 633



                                                                            79


          1      before they take over servicing, correct?

          2          A.   We will receive -- when we start servicing,

          3      we do.

          4          Q.   Prior to starting the servicing, you don't

          5      physically receive the Note and the Deed of Trust?

          6          A.   Right.     The prior servicer who was servicing

          7      it will have it.

          8          Q.   Okay.    And the -- the data points are going

          9      to include name and identifying information and

         10      information about the loan history?

         11          A.   That's correct.

         12          Q.   And they'll say what state it's in

         13      presumably?

         14          A.   Correct.    Uh-huh.

         15          Q.   Will they -- will it note what -- any

         16      identifying characteristics about the Note and Deed

         17      of Trust other than information relating to the --

         18      the loan history?

         19          A.   And the state specific.     That's -- that's

         20      the extent of my knowledge.

         21          Q.   Because there's a uniform -- there's a

         22      uniform North Carolina Fannie Mae loan?

         23          A.   Correct.

         24          Q.   And so do you get information about whether

         25      or not those are all conforming uniform North




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 79 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 81 of 195 PageID #: 634



                                                                           80


          1      Carolina Fannie Mae loans as a data point?

          2          A.   I don't know that I can speak to that.

          3          Q.   Okay.    Are there -- does Seterus perform

          4      routine audits or quality control on loans during

          5      the servicing process?

          6          A.   We do.

          7          Q.   Okay.    Is that based upon a customer inquiry

          8      or are there loans for which the customer has said

          9      nothing which are audited in some way or fashion?

         10          A.   In both circumstances.

         11          Q.   Okay.    Tell me about the process associated

         12      with audits and quality controls when there has been

         13      no customer inquiry.

         14          A.   For example, if a loan qualifies for a -- or

         15      has certain outliers that qualify them for a

         16      modification, we can send out a streamline.     It's

         17      what we call streamline modification where, although

         18      we -- you know, we'll send a streamline trial to a

         19      customer and say, hey, would you be interested in

         20      catching up the arrears to your loan to the back end

         21      of the loan, and this is what it looks like, and we

         22      would give them that.    So those type of audits are

         23      done even if the customer is not contacting us.

         24          Q.   And when you say -- to give that -- to use

         25      that example, is that something that an individual




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 80 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 82 of 195 PageID #: 635



                                                                           81


          1      is randomly pulling up individual loan information

          2      to see if they might qualify or is that

          3      automatically generated?

          4          A.   An individual is looking at the loan to see

          5      if it qualifies for a streamline -- streamline mod.

          6          Q.   What's the process for determining which

          7      loans they're going to look at?

          8          A.   There are outliers that loss mitigation team

          9      identifies.   There are -- you know, whether it's the

         10      date of default or the number of months delinquent,

         11      the total loan amount.    If they've had any prior

         12      modifications; if they've had a HAMP mod, et cetera.

         13          Q.   Okay.   So in -- if certain criteria are met,

         14      a kind of list is generated for the loss mitigation

         15      team to review to see if they might want to send out

         16      something to them regarding modification?

         17          A.   Correct.

         18          Q.   Okay.   Are -- are there any audits or

         19      quality controls done that are just, hey, we haven't

         20      looked at Joe Smith's loan in a while, let's look at

         21      Joe Smith's loan?    Is there anything like that?

         22          A.   I guess you would have to give me a more

         23      specific example.

         24          Q.   Well, the example you gave is kind of

         25      criteria are generated by the MSP system and a list




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 81 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 83 of 195 PageID #: 636



                                                                           82


          1      is generated as to whether or not we want to, you

          2      know, approach them for a loan modification, right?

          3          A.   On -- on -- and the example was that the

          4      customer hasn't been in contact with us.

          5          Q.   Right.    So in talking about audits and --

          6      and quality control, are -- are there any audits or

          7      quality controls to ensure that Seterus is following

          8      its procedures as opposed to generating things for a

          9      promotional offer?

         10                    MR. MINOR:    Object to the form.

         11          A.   We routinely conduct audits on our loans

         12      to -- for accuracy.

         13          Q.   Okay.

         14          A.   If there -- if there is -- to maintain and

         15      make sure that there is -- if there are errors that

         16      identified that they're rectified.

         17          Q.   Tell me about that.

         18          A.   I mean outside that we routinely conduct

         19      audits to make sure that, you know, we're in check

         20      and balances to have good accounts.     That's really

         21      what an audit is.    That's what we conduct.

         22          Q.   Okay.    So what is it that you audit?

         23          A.   The loan file.

         24          Q.   So you routinely will look at an

         25      individual's loan file to -- to look for what?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 82 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 84 of 195 PageID #: 637



                                                                           83


          1          A.   All aspects of servicing, whether, you know,

          2      the letters were sent out on time; whether payments

          3      were assessed accurately; whether, you know, contact

          4      made with -- contact made or contact not made with

          5      the customer was within the state guidelines.

          6          Q.   Okay.    Is there an audit department who --

          7      who conducts those audits?

          8          A.   We do.    We have one.

          9          Q.   Okay.    Is that what it's called, the audit

         10      department?

         11          A.   No.

         12          Q.   What is it called?

         13          A.   I believe it's quality control.

         14          Q.   Okay.    So the quality control department

         15      is -- is the -- the loan modification example that

         16      you gave earlier and talked about audits and quality

         17      control, would that be in the quality control

         18      department as well?

         19          A.   Outside of knowing what their general

         20      functions are, I mean it could stem from that.      I

         21      wouldn't be able to say.

         22          Q.   Okay.    What sorts of audits does the quality

         23      control department do?

         24          A.   The ones I just mentioned.

         25          Q.   Any others?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 83 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 85 of 195 PageID #: 638



                                                                            84


          1          A.    To my knowledge, there's the ones that I

          2      mentioned.       I'm sure there are others that I don't

          3      know about.

          4          Q.    Do you know where the quality control

          5      department is based?

          6          A.    What do you mean?

          7          Q.    Are there people who work in the quality

          8      control department in one of Seterus' offices?

          9          A.    Yeah.

         10          Q.    What offices?

         11          A.    I'm sure in both.

         12          Q.    Okay.    When you say "both," which ones are

         13      you referring to?

         14          A.    We have a Beaverton office and an RTP

         15      office.

         16          Q.    Okay.    Are those the primary locations where

         17      individuals who are working for Seterus work?

         18          A.    Yes.

         19          Q.    Okay.    So -- and there's a billing

         20      department in Los Angeles?

         21          A.    I don't know much about that at all.

         22          Q.    Okay.    So you don't know what workers, if

         23      any, work out of the California or LA office?

         24          A.    We don't have a California or LA office.

         25          Q.    Okay.    Does Seterus do their own work




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 84 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 86 of 195 PageID #: 639



                                                                           85


          1      regarding receiving bill payments or do they

          2      contract that out?

          3          A.   We have lockbox locations where customers

          4      can send a payment and it is received and sent to

          5      Seterus for review.

          6          Q.   Okay.   Where are those?

          7          A.   I don't know all of them.

          8          Q.   Are there -- is there more than one?

          9          A.   I believe so.

         10          Q.   Okay.   Do you know about how many there are?

         11          A.   I don't.

         12          Q.   Are there more than five?

         13          A.   Again, I don't know --

         14          Q.   Okay.

         15          A.   -- how many there are.

         16          Q.   But it's more than one?

         17          A.   Yeah.

         18          Q.   And then the quality control department,

         19      there might be people in Beaverton and there might

         20      be people in RTP?

         21          A.   Correct.

         22          Q.   And you work out of the RTP office?

         23          A.   I do.

         24          Q.   Do you know anyone in the quality control

         25      department at RTP?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 85 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 87 of 195 PageID #: 640



                                                                           86


          1          A.   I have access to them if I need to find

          2      them, but I don't know them personally.

          3          Q.   You don't know anyone's name?

          4          A.   No.

          5          Q.   You don't know who is in charge of the

          6      quality control department?

          7          A.   I don't.

          8          Q.   Okay.    Let's talk about the Note and Deed of

          9      Trust.

         10               Let's mark this as 3.

         11           (PLAINTIFFS' EXHIBIT NUMBER 3 WAS MARKED.)

         12          A.   Thanks.

         13                      MR. MINOR:   Thank you.

         14          Q.   Have you seen Exhibit 3 before?

         15          A.   This is a copy.     I have seen it before.

         16          Q.   What is Exhibit 3?

         17          A.   This is a copy of the Note.

         18          Q.   Okay.    I'm showing you Exhibit 4.

         19           (PLAINTIFFS' EXHIBIT NUMBER 4 WAS MARKED.)

         20                      MR. MINOR:   Thank you.

         21          Q.   Have you seen Exhibit 4 before?

         22          A.   Yes.    This is a copy of the Deed of Trust.

         23          Q.   Okay.    And did you review these in

         24      preparation for this deposition?

         25          A.   I did.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 86 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 88 of 195 PageID #: 641



                                                                           87


          1          Q.   Okay.   And these are the operative -- these

          2      are copies of the documents, which we've been

          3      talking earlier about as the Note and the Deed of

          4      Trust that the Hagers have from their loan?

          5          A.   That's correct.

          6          Q.   Okay.   And these documents were -- were

          7      generated in 2006?

          8          A.   Correct.

          9          Q.   And to your knowledge, there's not been any

         10      amendments or modifications since 2006 that would

         11      change the rights and obligations of the parties to

         12      these contracts?

         13          A.   That's correct.

         14          Q.   Okay.   The Hagers have to follow this

         15      contract?

         16          A.   They do.

         17          Q.   You all as the mortgage servicer have to

         18      follow this contract?

         19          A.   That's correct.

         20          Q.   Okay.   As well as the Fannie Mae servicing

         21      guidelines?

         22          A.   Correct.

         23          Q.   What happens if the servicing guidelines in

         24      these contracts conflict?    What does Seterus do?

         25          A.   I don't know of a circumstance where it has.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 87 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 89 of 195 PageID #: 642



                                                                           88


          1      Do you have an example?

          2          Q.    Are you aware of any circumstances where

          3      they might conflict?

          4          A.    I'm not aware.

          5          Q.    Okay.   And if you look at the bottom of

          6      Exhibit 4, and that's the Deed of Trust, do you --

          7      it's on all of the pages, but let's just look at

          8      page 1.   Do you see at the bottom of the page where

          9      it says "North Carolina - Single Family - Fannie

         10      Mae/Freddie Mac UNIFORM INSTRUMENT"?

         11          A.    I do.

         12          Q.    Is that what we were talking about earlier

         13      where each state has a uniform document for

         14      compliance with Fannie or Freddie?

         15          A.    That's correct.

         16          Q.    So this -- this title indicates to you that

         17      this is one of these documents that everything in

         18      North Carolina is going to be identical?

         19          A.    That's correct.

         20          Q.    Okay.   And the only things that would not be

         21      identical are the -- the names, the address, the

         22      rate, the loan amount, and things like that?

         23          A.    The term, correct.

         24          Q.    The -- I'll call them covenants, but the

         25      legalese is going to be same in all of them?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 88 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 90 of 195 PageID #: 643



                                                                            89


          1          A.   Correct.

          2          Q.   Okay.   Okay.   Let's put these to the side.

          3      We'll probably have to come back to them.

          4               Let me show you a document.     We'll mark this

          5      big boy as 5.

          6           (PLAINTIFFS' EXHIBIT NUMBER 5 WAS MARKED.)

          7                    MR. MINOR:    Thank you.

          8          Q.   Have you seen Exhibit 5 before?

          9          A.   Yeah.

         10          Q.   What's Exhibit 5?

         11          A.   This is a partial payment history.

         12          Q.   When you say "partial payment history," why

         13      do you say that?

         14          A.   It goes through October 7, 2015.

         15          Q.   Okay.   Okay.   So it's a partial payment

         16      history in that it doesn't cover October 8, 2015, to

         17      today?

         18          A.   That's correct.

         19          Q.   But it would be a payment history for those

         20      dates that are on the first page?

         21          A.   Correct.   And I didn't see the Seterus

         22      initial -- when we started servicing the history

         23      that's associated with it.

         24          Q.   Okay.   Yeah.   And if you could, turn to the

         25      last page of Exhibit 5.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 89 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 91 of 195 PageID #: 644



                                                                           90


          1          A.   This is page 122 of 142.

          2          Q.   Yeah.   And I'll represent to you that we did

          3      not receive page 123 going forward.     Any idea why?

          4      Any idea what might be in there?

          5          A.   Seterus started servicing the loan

          6      October 1, 2012.

          7          Q.   Okay.   So it might be because the loan

          8      activity is 1/1/10.    Pages 123 through 142 might

          9      include the servicing history from before Seterus

         10      took over?

         11          A.   That's correct.

         12          Q.   Okay.   That would be what is in there?

         13          A.   Correct.

         14          Q.   There's nothing else in there?

         15          A.   I don't know.

         16          Q.   Okay.   As far as you know?

         17          A.   I mean, I haven't taken -- taken a look at

         18      it, so I wouldn't even know.

         19          Q.   But as you -- as you pointed out, page 122

         20      includes -- in chronological order, it starts from

         21      the date that Seterus is supplying servicing rights

         22      to the loan?

         23          A.   Correct.   It says "Loan Acquisition Date."

         24          Q.   And so it's your understanding that the

         25      subsequent pages are just the previous loan history




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 90 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 92 of 195 PageID #: 645



                                                                           91


          1      that goes back through January 1, 2010?

          2          A.   Again, I -- I don't -- I don't even know

          3      what it could hold.

          4          Q.   Okay.    You don't know one way or the other?

          5          A.   Right.    I wouldn't know.

          6          Q.   Okay.    Is this a document that's generated

          7      in the ordinary course of business for an individual

          8      borrower?

          9          A.   It is.

         10          Q.   Okay.    Is this generated within the context

         11      of litigation or -- or is this just something that's

         12      accessible for any borrower?

         13          A.   I believe this was generated in this format

         14      specific to litigation.

         15          Q.   Okay.    Is this -- is this an MSP printout?

         16          A.   It is.

         17          Q.   This comes from MSP?

         18          A.   This does.

         19          Q.   So you can print out loan activity in MSP

         20      and it will give you something that looks like this?

         21          A.   That's correct.

         22          Q.   Okay.    And this contains -- it appears to

         23      me, feel free to review it, but it appears to me to

         24      contain a list of communications made by Seterus to

         25      the Hagers over the course of the history of their




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 91 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 93 of 195 PageID #: 646



                                                                           92


          1      servicing the loan?

          2          A.   That's correct.

          3          Q.   Okay.   It does not contain -- it's not a

          4      payment history, right?

          5          A.   I believe it's all activity.

          6          Q.   Okay.   And -- and some of these have kind of

          7      nomenclature associated with them and I want to ask

          8      you about what some of those terms are.     But if you

          9      could leaf through initially and point me to a

         10      record that would indicate that a payment has been

         11      made and received.

         12          A.   On page 120 of 142.

         13          Q.   Okay.

         14          A.   The fourth item from the bottom.    So

         15      12/21/2012 it says "Western Union Speedpay."

         16          Q.   Okay.

         17          A.   And so in association with the speedpay that

         18      was taken out, that note was put into this history.

         19          Q.   Okay.   So it -- it contains -- and so if

         20      something says "TP316 - Western Union Speedpay,"

         21      that's going to be indicative of a payment through

         22      Western Union?

         23          A.   Correct.

         24          Q.   Does this contain all payments or just some

         25      types of payments?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 92 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 94 of 195 PageID #: 647



                                                                           93


          1          A.   A loan transaction history would outline the

          2      specific loan payments and the amounts and the

          3      transactions associated with it.     So this is part of

          4      that entire history.

          5          Q.   Okay.   Is it fair to say that what this

          6      is -- but that it does contain -- is that it

          7      contains all outward communications by Seterus to

          8      the borrower?

          9          A.   It does contain that.

         10          Q.   Okay.   There wouldn't be any communications

         11      that are not in here?

         12          A.   There should not be.

         13          Q.   Okay.   I'll mark this as 6.

         14           (PLAINTIFFS' EXHIBIT NUMBER 6 WAS MARKED.)

         15          Q.   Have you seen Exhibit 6 before?

         16          A.   I haven't.

         17          Q.   Okay.   I'll represent to you that Exhibit 6

         18      was produced to us in discovery and it is from your

         19      counsel and it's intended to be kind of a translator

         20      for what these codes that are listed in the Loan

         21      Activity refer to.

         22          A.   Okay.

         23          Q.   Does that appear -- does that appear to be

         24      accurate?

         25          A.   Again, it's not a Seterus document.    If it's




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 93 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 95 of 195 PageID #: 648



                                                                           94


          1      provided to you by my attorney, then I that's what

          2      that is.

          3          Q.   Well, why don't you look at it and see if

          4      any of the codes associated with it do not appear to

          5      be correct.

          6          A.     They -- they seem to be correct.   But I --

          7      I -- yeah.     I'm just going to say that.

          8          Q.   Okay.   Is there any one of these particular

          9      bullet points that raises some questions that that

         10      might not be what this code refers to?

         11          A.   No.

         12          Q.   Okay.   And this might be a little

         13      attenuated, but this is the best way I could figure

         14      out to decode this thing.

         15          A.   Okay.

         16          Q.   I'm going to show you some examples of

         17      documents that we've received in discovery and then

         18      we're going to find them in this ledger.

         19          A.   Okay.

         20          Q.   And I want to confirm with you that this

         21      letter matches the code.

         22          A.   Okay.

         23          Q.   Does that make sense?

         24          A.   All right.

         25          Q.   And it's a little cumbersome and I'm sorry




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 94 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 96 of 195 PageID #: 649



                                                                           95


          1      for that.

          2                All right.   So let's mark this as 7.

          3           (PLAINTIFFS' EXHIBIT NUMBER 7 WAS MARKED.)

          4          Q.    Have you seen Exhibit 7 before?

          5          A.    I have.

          6          Q.    What is Exhibit 7?

          7          A.    It is a notice to the customers advising

          8      them of the payment that was due on December 1,

          9      2013, and the late charge assessed due to not

         10      receiving the payment.

         11          Q.    Okay.   And if you want to keep the big loan

         12      activity kind of off to the side.

         13          A.    Okay.

         14          Q.    Do you see the Bates numbers at the bottom

         15      right-hand corner of that document?

         16          A.    Of this one, right?

         17          Q.    Of the big document.

         18          A.    Yep.

         19          Q.    Okay.   If you could turn to Bates Number

         20      3136.    Let me know when you're there.

         21          A.    All right.

         22          Q.    Okay.   And it appears to me that the loan

         23      activity big document the dates are -- are generally

         24      a day or two off from the dates on the

         25      correspondence.     Any idea why that might be?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 95 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 97 of 195 PageID #: 650



                                                                           96


          1          A.   MSP is not in realtime.

          2          Q.   Okay.    So if you look at the one from

          3      December 19, 2013, DQ111, do you see that?

          4          A.   I do.

          5          Q.   And it calls it a "Late Notice."

          6          A.   Uh-huh.

          7          Q.   Is that referring to this document that's

          8      been marked as Exhibit 7?

          9          A.   Again, because MSP is not in realtime, I

         10      could verify it with the department, but to the best

         11      of my knowledge, as I read it, it seems to me as it

         12      does, but I couldn't confirm.

         13          Q.   Okay.    And you've seen the form before

         14      that's Exhibit 7?

         15          A.   I have, yeah.

         16          Q.   Okay.    Is it your understanding that that is

         17      coded in the Loan Activity as a late notice?

         18          A.   It is.

         19          Q.   Okay.    And so any form in this Loan Activity

         20      that refers to a late notice would be something like

         21      this form?

         22          A.   It should be similar.

         23          Q.   Except the date would be different?

         24          A.   The date, the amount, the late fee, and then

         25      the remediation options.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 96 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 98 of 195 PageID #: 651



                                                                           97


          1          Q.   When you say "remediation options," what are

          2      you referring to?

          3          A.   Well, this one references to lower your

          4      interest rate and reduce your payment.

          5          Q.   Okay.   So this -- that might differ?

          6          A.   It could.

          7          Q.   Okay.   So a late notice would differ based

          8      upon the date, the name?

          9          A.   Just the loan file.   It just depends case by

         10      case.

         11          Q.   Well, I'm just asking what would be

         12      different in -- in a late notice?

         13          A.   For a customer, say for example, who has had

         14      a HAMP modification and has had, you know, two or

         15      three other modifications, a lower interest rate

         16      might not be something that they could qualify for.

         17      They might have already had a couple of

         18      modifications.    They might already be at a lower --

         19      the lowest payment, for example.     Just an example to

         20      this letter, so...

         21          Q.   Well, and I understand that a different

         22      customer might not be eligible or might receive a

         23      different letter, but this is -- this is what's

         24      referred to in the Loan Activity as a late notice --

         25          A.   Correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 97 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 99 of 195 PageID #: 652



                                                                           98


          1          Q.    -- correct?    Okay.

          2                And this form is a late notice?

          3          A.    That's correct.

          4          Q.    And any -- any time a late notice was

          5      mailed, it would look like this?

          6          A.    It would be similar to this.

          7          Q.    Okay.   And it would be different -- based

          8      upon your testimony is that it would be different

          9      for the Hagers, it would be different based on the

         10      amount due --

         11          A.    Uh-huh.

         12          Q.    -- and when it was due?   Is that a yes?

         13          A.    Yes.    Yes.

         14          Q.    You've done very well with that actually.

         15          A.    Yes.

         16          Q.    The late charge, the amount of the late

         17      charge?

         18          A.    Yes.

         19          Q.    Okay.   And it's your testimony that these

         20      two bullet points can vary?

         21          A.    The remediation.   Or what's offered in the

         22      letter, the contents of the letter can vary.

         23          Q.    What?   What specifically in the letter

         24      varies?   Is it the two bullet points or is it

         25      something else?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 98 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 100 of 195 PageID #: 653



                                                                           99


          1          A.     Again, I -- I couldn't speak to all the

          2       letters.    It just -- like I said, it varies case by

          3       case.

          4                 In this specific, a late notice, Seterus is

          5       advising the Hagers if it's a financial hardship due

          6       to the reason that they're unable to pay, we can

          7       offer programs that may be able to reduce their

          8       payment or lower their interest rate.

          9          Q.     Okay.   Looking back at this DQ111 --

         10          A.     Correct.

         11          Q.      -- that is a -- a name of a -- of a form

         12       letter, correct?

         13          A.     Correct.

         14          Q.     DQ111 Late Notice is the name of a form

         15       letter?

         16          A.     Okay.   Yeah.

         17          Q.     That is sent in certain situations --

         18          A.     Yes.

         19          Q.      -- is that correct?

         20          A.     That's correct.

         21          Q.     Okay.   And it's your testimony that the

         22       remediation options can change in the DQ111 Late

         23       Notice or is it your testimony that you might get a

         24       different sort of letter based upon your situation?

         25          A.     That this is a late notice that is sent out




     Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 99 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 101 of 195 PageID #: 654



                                                                             100


          1       that identifies that specific month, but specific to

          2       the Hagers' loan, so specific to their situation.

          3          Q.   Okay.    And so I'm asking you what about

          4       DQ111 Late Notice changes based upon a situation?      I

          5       think plainly the date is going to change, right?

          6          A.   Are you comparing this to another loan?

          7          Q.   I'm comparing it to other DQ111 Late

          8       Notices.    How are they going to differ?

          9          A.      That the Hagers have received?

         10          Q.   Yeah.    Sure.

         11          A.   Yeah.    So the date would be different.    And

         12       then the content of the letter would be in reference

         13       to the Hagers' loan.

         14               So they haven't had a prior mod, so we could

         15       offer them a loan modification, for example, that

         16       could reduce their payment or lower their interest

         17       rate.

         18          Q.   Okay.    So let me -- let me understand your

         19       testimony, okay.    The Loan Activity indicates that a

         20       DQ111 Late Notice was sent on or about December 19,

         21       2013?

         22          A.   It was inputted into the system that day,

         23       yeah.

         24          Q.   Okay.    And -- and to a reasonable degree of

         25       confidence, we believe that this document that's




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 100 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 102 of 195 PageID #: 655



                                                                           101


          1       Exhibit 7 is the representation of that notice?

          2          A.   That's correct.

          3          Q.   Okay.    And we've -- we've talked about the

          4       fact that these things are individualized in things

          5       like amount, name, date, deadline?

          6          A.   Correct.

          7          Q.   Okay.    And now I want to be very, very clear

          8       about what your testimony is.

          9          A.   Okay.

         10          Q.   Is your testimony that the DQ111 Late Notice

         11       varies on the remediation options, meaning the

         12       bullet points in Exhibit 7 can vary, but it still is

         13       a DQ111 Late Notice, or is it your testimony that if

         14       you have different options available to you, you'll

         15       get a different form?

         16          A.   In my understanding, those two items are the

         17       same, so I'm not -- to the way that you're

         18       representing it to me, it seems the same.

         19          Q.   Okay.    The DQ111 Late Notice is a template

         20       form that can be -- that is modified based upon the

         21       recipient, correct?

         22          A.   This is a late notice that we sent out to

         23       this customer.

         24          Q.   Okay.    And there are other late notices in

         25       here, I'll represent to you.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 101 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 103 of 195 PageID #: 656



                                                                             102


          1          A.     There are.

          2          Q.     And there are other DQ111 Late Notices,

          3       correct?

          4          A.     There are.

          5          Q.     Okay.   And there are other customers who get

          6       DQ111 Late Notices?

          7          A.     That's correct.

          8          Q.     Okay.   How does a DQ111 Late Notice differ

          9       between the Hagers and another customer, who also --

         10       another North Carolina customer who also receives a

         11       DQ111 Late Notice?     What is different?

         12          A.     Specific to their loan, the options that

         13       they qualify for can be different.

         14          Q.      What aspects of this letter specifically are

         15       different?

         16          A.     The products that they qualify for.

         17          Q.     Okay.   So how is that represented in the

         18       letter?

         19          A.     In this letter, it's stated as a reduction

         20       in payment or a lower interest rate.

         21          Q.     Okay.   So the bullet points?

         22          A.     That's how it's written here.

         23          Q.     Well, is that what's different?

         24          A.     It could be.   I mean it just depends.   Those

         25       are the options that are represented here in this




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 102 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 104 of 195 PageID #: 657



                                                                            103


          1       letter.

          2          Q.     Well, let's -- and I promise I'm not trying

          3       to be difficult.    I just want to make sure that

          4       we're on the same page about what is different from

          5       letter to letter.

          6                 Let's start at the top of Exhibit 7.   And

          7       I'm not trying to be rude.

          8                 The logo that says "Seterus," that's going

          9       to be the same every time, right?

         10          A.     It is a -- yes.   It's...

         11          Q.     In the DQ111 notice, there's going to be a

         12       Seterus logo that's that size and that color and

         13       that shape every time?

         14          A.     I mean, again, I'm -- I'm here to speak on

         15       this specific loan and this specific letter.     So in

         16       this letter, that's the logo, that's the print.      If

         17       we tomorrow decided to change it, it might be

         18       different.

         19                 But this letter that was sent December 17,

         20       2013, this is a late notice.    This is the amount

         21       that was due.   This is the late charge that we have

         22       advised them that they have assessed.    This is to

         23       who it is, to what address.    We advised them of

         24       their grace period and we've advised them of what

         25       their options are and the way to contact us.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 103 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 105 of 195 PageID #: 658



                                                                             104


          1          Q.     Let me ask the question again.    In any DQ111

          2       Late Notice form is the logo going to be the same?

          3          A.     Unless we change it, no.

          4          Q.     Okay.    Is the address going to be the same?

          5          A.     Yes.    The customer's address will be

          6       different.

          7          Q.     Sorry.     I was just working down in

          8       Exhibit 7.       Is Seterus' address going to change,

          9       unless they move?

         10          A.     Unless we move, no.

         11          Q.     Okay.    The date will change?

         12          A.     Uh-huh.     Yes.

         13          Q.     The "Call now.     We're here to help you find

         14       a solution," will that change?

         15          A.     It shouldn't change.

         16          Q.     Will the phone number change?

         17          A.     No.

         18          Q.     There's a redacted portion of the loan

         19       number, that will change, right?

         20          A.     It will.

         21          Q.     "Serviced by Seterus, Inc.," that won't

         22       change?

         23          A.     It should not.

         24          Q.     The name and address will change?

         25          A.     Yes.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 104 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 106 of 195 PageID #: 659



                                                                          105


          1          Q.   "Dear" will be the same, but the name will

          2       be different?

          3          A.   The name will be different.

          4          Q.   Okay.   The first sentence, "Our goal is to

          5       help you by offering real solutions," that's going

          6       to be the same?

          7          A.   Yes.

          8          Q.   "We see that you are behind on your mortgage

          9       payment," that's going to be the same.

         10          A.   Again, essentially everything will be the

         11       same except, like I said, the -- the total payment

         12       amount, the late charge, and their options.

         13          Q.   Okay.   And when you say the options, you're

         14       talking about the two bullet points?

         15          A.   Correct.

         16          Q.   Everything else is the same?

         17          A.   Could be the same.

         18          Q.   Is the same?

         19          A.   I'm not -- I don't have every letter in

         20       front of me.    I couldn't speak to every letter.

         21          Q.   Well, how --

         22          A.   That's why I'm saying it could be the same.

         23       I haven't reviewed every Seterus loan letter.

         24               This specific letter, this is the -- this is

         25       what it says.   And it gives them our current -- the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 105 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 107 of 195 PageID #: 660



                                                                           106


          1       information that was current at the time that we

          2       sent out the letter.

          3          Q.   Okay.    But -- and I know you haven't

          4       reviewed every loan letter, but I -- the form, the

          5       DQ111 form, what is modifiable, depending on the

          6       customer, is their contact information, the amount

          7       due, the late fee, and the two bullet points?

          8          A.   And the options that we assess to them, yes.

          9          Q.   And when you say "options," you mean the two

         10       bullet points?

         11          A.   In this scenario, yes.

         12          Q.   And everything else in this letter is the

         13       same on every DQ111?

         14          A.   I haven't reviewed every DQ111 letter.     I

         15       can tell you in this scenario, this letter is

         16       standard.

         17          Q.   Do you think that you would have to review

         18       every DQ111 letter to know if they're the same?

         19          A.   If that's my testimony.    If you're asking me

         20       if that's my testimony that all the letters are the

         21       same, then I would have to review it.

         22          Q.   Well, but the template is going to be the

         23       same, right?

         24          A.   Yes.

         25          Q.   I mean someone didn't sit down at the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 106 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 108 of 195 PageID #: 661



                                                                          107


          1       computer and draft this, it's automated -- it's

          2       automated except for the specifics of the particular

          3       loan, right?

          4          A.   Yes.    The information contained in the loan

          5       that we represented will essentially be the same.

          6          Q.   Okay.   But what would vary, not to beat a

          7       dead horse, is the date, the name, the amounts owed,

          8       the late fee amount, and the remediation options?

          9          A.   Correct.

         10          Q.   Okay.   And every other reference in

         11       Exhibit 5 to a DQ111 Late Notice is going to look

         12       the same as that except for the differences that we

         13       just talked about?

         14          A.   It should.

         15          Q.   All right.   I promise I'm not trying to be

         16       difficult.

         17               Okay.   All right.   So this is Exhibit 8.

         18           (PLAINTIFFS' EXHIBIT NUMBER 8 WAS MARKED.)

         19          Q.   Do you recognize Exhibit 8?

         20          A.   I do.

         21          Q.   Okay.   What is Exhibit 8?

         22          A.   It is the Hagers' account statement --

         23          Q.   Okay.

         24          A.   -- for October 16, 2012.

         25          Q.   And if you turn to, in the big document,




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 107 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 109 of 195 PageID #: 662



                                                                          108


          1       Bates page 3157.     Are you there?

          2          A.   I am.

          3          Q.   Okay.   If you look at the third item from

          4       the bottom, the "OP718 - Account Statement" --

          5          A.   Yes.

          6          Q.   Okay -- is that reference, 10/16/12 OOP718

          7       Account Statement, the memorialization of the

          8       sending of this statement?

          9          A.   It should be.

         10          Q.   Okay.   Kind of similar questions to what we

         11       just talked about.

         12               If in this ledger it says "OP718 - Account

         13       Statement," it's going to be something -- the form

         14       is going to be very, very similar to Exhibit 8?

         15          A.   It should be, yes.

         16          Q.   Okay.   What will differ?

         17          A.   The customer's contact information; the

         18       address; their names; when -- the date when the

         19       statement was generated; the loan number; their

         20       interest rate; their payment breakdown; the

         21       year-to-date interest paid; year-to-date late

         22       charges; year-to-date taxes; year-to-date principal;

         23       their escrow arrears; their interest arrears; escrow

         24       balance; principal balance; prepayment fee; next

         25       rate change date.    And then their activity since




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 108 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 110 of 195 PageID #: 663



                                                                          109


          1       their last statement would change as well.

          2          Q.   Let me stop you on the -- the prepayment fee

          3       and the next rate change date would vary based upon

          4       the individual customer?

          5          A.   And it says -- there's a note in there that

          6       says Seterus does not currently charge a prepayment

          7       fee.

          8          Q.   Okay.   So would that probably be the same?

          9          A.   At that time, it would have been the same

         10       for those letters going out.

         11          Q.   Okay.   And these documents, it looks like

         12       the contact information and the numbers and the

         13       dates are going to be different.

         14          A.   For -- for Seterus or for the Hagers?

         15          Q.   For anyone, in OP718 the numbers are going

         16       to be different for everybody and the address is

         17       going to be different for everybody?

         18          A.   Yeah.

         19          Q.   Okay.   And MSP generates those numbers?

         20          A.   The -- the transaction history would

         21       generate those numbers.

         22          Q.   Okay.   And the account statement goes out

         23       every month?

         24          A.   Yes.

         25          Q.   Automatically?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 109 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 111 of 195 PageID #: 664



                                                                           110


          1          A.   Yes.

          2          Q.   Okay.    And MSP will populate those fields

          3       that you talked about that are going to differ from

          4       customer to customer and date to date?

          5          A.   The transaction history will, yeah.

          6          Q.   Okay.    The transaction history will populate

          7       that, correct?

          8          A.   Correct.

          9          Q.   And everything else will be the same?

         10          A.   Yeah.

         11          Q.   Okay.    And every OP718 Account Statement in

         12       this Loan Activity file will -- other than the

         13       differences populated by the transaction history,

         14       will look the same as this?

         15          A.   It should be the same.

         16          Q.   Okay.    All right.   Mark this one as 9.

         17           (PLAINTIFFS' EXHIBIT NUMBER 9 WAS MARKED.)

         18          Q.   Okay.    Have you seen Exhibit 9 before?

         19          A.   Yes, I have.

         20          Q.   What is Exhibit 9?

         21          A.   It is a correspondence to the Hagers

         22       advising them of the payment that was placed in

         23       suspense because the funds were insufficient to

         24       satisfy a full contractual payment due.

         25          Q.   Okay.    If you could turn in the big document




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 110 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 112 of 195 PageID #: 665



                                                                            111


          1       to Bates 3086.

          2          A.   Okay.

          3          Q.   Are you there?

          4          A.   Uh-huh.

          5          Q.   Okay.    Similar questions.     If you look two

          6       entries down at 2/18/15 TP353 Notice of Noncredit.

          7          A.   Yes.    I see it.

          8          Q.   Is that the memorialization of the sending

          9       of this form?

         10          A.   It should be, yes.

         11          Q.   This is a TP353 Notice of Noncredit letter?

         12          A.   That's correct.

         13          Q.   And so every reference in this Loan Activity

         14       to a TP353 Notice of Noncredit letter is going to

         15       have a document the format looking similar to this?

         16          A.   That's correct.

         17          Q.   Okay.    And what would differ would be what?

         18          A.   The customer's name, address, date, loan

         19       number, and -- would differ.

         20          Q.   Everything else would be the same?

         21          A.   Essentially.

         22          Q.   Okay.    Let's do Exhibit 10.

         23           (PLAINTIFFS' EXHIBIT NUMBER 10 WAS MARKED.)

         24          A.   Thanks.

         25          Q.   You're welcome.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 111 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 113 of 195 PageID #: 666



                                                                          112


          1                 Okay.   Have you seen Exhibit 10 before?

          2          A.     I have.

          3          Q.     What is Exhibit 10?

          4          A.     It is a correspondence that we sent out to

          5       the Hagers on March 24, 2013, advising them about

          6       the funds that we have placed -- that we have held

          7       until we are able to receive the remaining funds to

          8       satisfy their March payment.

          9          Q.     Okay.   And if you could turn in the big

         10       document to 3150 Bates.     Are you there?

         11          A.     Yes.

         12          Q.     That was quick.

         13                 Okay.   If you look two entries from the

         14       bottom, March 25, 2013, DQ759 Partial Payment

         15       letter.

         16          A.     Yes.

         17          Q.     Is that the memorialization for the sending

         18       of Exhibit 10?

         19          A.     Yes.

         20          Q.     And so any reference to a partial payment

         21       letter DQ759 in this Loan Activity file will refer

         22       to the sending of a letter similar to this?

         23          A.     Yes.

         24          Q.     To Exhibit 10?

         25          A.     Yes.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 112 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 114 of 195 PageID #: 667



                                                                           113


          1          Q.   And -- except there will some discrepancies

          2       based upon the individual circumstances?

          3          A.   That's correct.

          4          Q.   What would be those in this letter?

          5          A.   The amount of funds being held; the date

          6       that it satisfies the loan payment; the customer's

          7       name; obviously their address; the date of the

          8       letter; the loan number; and also the charges that

          9       are subject applicable to the state law.     Those are

         10       outlined.

         11          Q.   So the charges down in the last three

         12       columns, they're going to vary based upon North

         13       Carolina -- if there is a law about that in North

         14       Carolina?

         15          A.   That's correct.

         16          Q.   And everything else will stay the same?

         17          A.   It should stay the same.

         18          Q.   Okay.   This is 11.

         19           (PLAINTIFFS' EXHIBIT NUMBER 11 WAS MARKED.)

         20          Q.   Have you seen Exhibit 11 before?

         21          A.   I have.

         22          Q.   What's Exhibit 11?

         23          A.   It is the North Carolina Final Demand.

         24          Q.   We've been referencing an NC final

         25       previously.   Is that what this is?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 113 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 115 of 195 PageID #: 668



                                                                          114


          1          A.   It is.

          2          Q.   Okay.    And if you turn to 3157 in the big

          3       document, which is the last page.

          4          A.   All right.

          5          Q.   And right in the middle of it, there's a

          6       reference to 10/18/12 DM724 North Carolina Final.

          7          A.   Yes.

          8          Q.   Okay.    And is that the memorialization of

          9       the sending of Exhibit 11?

         10          A.   It is.

         11          Q.   And anywhere in this big Loan Activity file

         12       that references DM724 or North Carolina Final, it

         13       will be a document that looks like this?

         14          A.   Similar to this.

         15          Q.   And it will differ based upon certain

         16       characteristics of the status of the loan?

         17          A.   Correct.

         18          Q.   And what would those be in this letter?

         19          A.   The date that the letter generated; the

         20       address; the specific name of the customer can vary,

         21       even on the same loan; the loan number; the total

         22       amount due; the date for -- expiration date; and

         23       then how many days.   So the end of the second

         24       paragraph which:

         25               "Any such action will not take place before




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 114 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 116 of 195 PageID #: 669



                                                                            115


          1       45 days from the date of this notice."

          2          Q.   And everything else would be the same?

          3          A.   Should be the same.

          4          Q.   And you get --

          5          A.   And also --

          6          Q.   Okay.    Keep going.

          7          A.   Sorry.

          8          Q.   Sorry.

          9          A.   The second page will have -- excuse me, the

         10       third page for this document will be different.     The

         11       breakdown of the total amount due will be different.

         12       Where they contact their HUD agency will be

         13       different.   And then their -- which is on page 4.

         14       And then obviously the North Carolina office,

         15       Commissioner of Banks information can be specific to

         16       a loan -- to a state.

         17          Q.   Well, this is the -- okay.    So, yeah, a

         18       couple things.

         19               The address of the banking commission would

         20       vary from state to state, but in North Carolina it

         21       would be the same?

         22          A.   It should be the same.

         23          Q.   Okay.    The -- the 45 days from date of

         24       notice might vary from state to state they've

         25       mentioned in this page 1?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 115 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 117 of 195 PageID #: 670



                                                                          116


          1          A.   Correct.

          2          Q.   It would -- but it might vary from state to

          3       state, correct?

          4          A.   Correct.

          5          Q.   But in North Carolina it would be the same?

          6          A.   It should be the same.

          7          Q.   And everything else that -- other than what

          8       you mentioned would be the same in North Carolina?

          9          A.   Correct.   It should be the same.

         10          Q.   And everywhere else?

         11          A.   It should be the same.

         12          Q.   Okay.   And everywhere else it would be the

         13       same?

         14          A.   Everywhere else in the United States?

         15          Q.   Yeah.   Other than what you've lined up as

         16       being specific to a state by state.

         17          A.   I mean, it should be the same.     I haven't

         18       reviewed all the other letters, but...

         19          Q.   Okay.   And, yeah, you mentioned that --

         20       because it's only Mrs. Hager who gets this letter.

         21       Is it fair to say that Seterus' policy is that if

         22       there are two borrowers on a loan, they would both

         23       get an NC Final letter?

         24          A.   Each individual should get a letter, yes.

         25          Q.   Okay.   And you would agree that Mr. Hager's




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 116 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 118 of 195 PageID #: 671



                                                                            117


          1       DM724 letter that was sent on this date, other than

          2       his name, is going to be identical?

          3          A.    I haven't seen it --

          4          Q.    Okay.

          5          A.      -- but yes, it should be.

          6          Q.    Okay.    That's fine.   Just a few more.   I

          7       promise.

          8                This is 12.

          9           (PLAINTIFFS' EXHIBIT NUMBER 12 WAS MARKED.)

         10          Q.    Okay.    Do you recognize Exhibit 12?

         11          A.    I do.

         12          Q.    What's Exhibit 12?

         13          A.      It is a correspondence to the Hagers

         14       advising them that the late charge is credited back

         15       to their account.

         16          Q.    Okay.    And if you look at Bates 3149 --

         17       okay.   Are you there?

         18          A.    I am.

         19          Q.    I couldn't find it for a second.    It's about

         20       two-thirds of the way down, April 22, 2013, TP313

         21       Fees and Cost Notice.

         22          A.    I see it.

         23          Q.      Is this entry, TP313 Fees and Cost Notice,

         24       the memorialization of the sending of Exhibit 12?

         25          A.    It is.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 117 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 119 of 195 PageID #: 672



                                                                          118


          1          Q.   And all TP313 Fees and Costs Notices are

          2       going to look similar to this with some changes?

          3          A.   It should be similar.

          4          Q.   What would the changes be?

          5          A.   The date that the notice was sent; the

          6       address to where it was sent; the name of the

          7       customers; the loan number; the amounts that are

          8       being credited; why -- what the description is; and

          9       the dates that they've been credited or the date of

         10       the charge.

         11          Q.   Yeah.   Are the -- in a Fees and Cost Notice,

         12       it could be credits and it could be debits?

         13          A.   It could be.

         14          Q.   Let me show you 13 just because I was

         15       confused.

         16           (PLAINTIFFS' EXHIBIT NUMBER 13 WAS MARKED.)

         17          Q.   Have you seen Exhibit 13 before?

         18          A.   I have.

         19          Q.   What's Exhibit 13?

         20          A.   It's a correspondence sent to the customers

         21       on September 15, 2013, for a $15 property inspection

         22       which was run on August 22, 2013.

         23          Q.   And if you turn to 3129 in the big document.

         24          A.   I'm there.

         25          Q.   And is the entry 9/16 TP313 Fees and Cost




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 118 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 120 of 195 PageID #: 673



                                                                            119


          1       Notice, is that the memorialization of Exhibit 13?

          2          A.     Yes.

          3          Q.     Okay.   And although the formatting is

          4       similar, it looks like there are some discrepancies

          5       between Exhibit 12 and Exhibit 13.

          6          A.     Correct.

          7          Q.     Any way that you're aware that we would be

          8       able to distinguish between Exhibit 12 and

          9       Exhibit 13 as evidenced by the Loan Activity file?

         10          A.     The description of a late charge; the,

         11       again, remediation on -- on the property inspection

         12       charge as opposed to when a credit is being made to

         13       the account.      And then just asserting different

         14       circumstances that might affect the Hagers on the

         15       property inspection late charges as opposed to --

         16       property inspection, not late charge, property

         17       inspection notice as opposed to the late charge

         18       notice.

         19          Q.     Well, would you agree that there's nothing

         20       in Exhibit 5 that would allow us to distinguish

         21       between what's a -- what's a credit, what's a debit,

         22       and what the circumstances are for it?

         23          A.     With Exhibit 5 just being the --

         24          Q.     The big document.

         25          A.     -- activity, yeah.    No.   But a transaction




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 119 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 121 of 195 PageID #: 674



                                                                           120


          1       history might break that down.

          2          Q.    Okay.   So if -- if we were -- if we wanted

          3       to obtain the physical copy of any Fees and Cost

          4       Notice, that would be how we would -- we could do

          5       that?   That's -- that is something that could be

          6       printed?

          7          A.    Say that again.

          8          Q.    If -- any Fees and Cost Notice is going to

          9       be a TP313 Fees and Cost Notice as identified in

         10       this big document, Exhibit 5?

         11          A.    Okay.

         12          Q.    Okay.   Is that correct?

         13          A.    I believe so.

         14          Q.    Okay.

         15          A.    Can you rephrase that?

         16          Q.    Yeah.   I just -- Exhibit 12 and Exhibit 13

         17       are both coded as TP313 Fees and Cost Notices.     And

         18       although the formatting appears to be very similar,

         19       I mean one of them talks about debits and one of

         20       them talks about credits.

         21          A.    Correct.

         22          Q.    Is there a way for us to determine in

         23       Exhibit 5 which is which just by looking at

         24       Exhibit 5?

         25          A.    No.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 120 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 122 of 195 PageID #: 675



                                                                             121


          1          Q.      Okay.   If we -- is there a way in MSP to

          2       print out all of the letters that were sent TP313

          3       Fees and Cost Notices so that we could then

          4       determine which is a debit and which is a credit?

          5          A.      We can pull the letters and there should be

          6       a transaction history.

          7          Q.      So those are memorialized somewhere which

          8       version of the letter it is?

          9          A.      Correct.

         10          Q.   Okay.      And then this is 14.

         11           (PLAINTIFFS' EXHIBIT NUMBER 14 WAS MARKED.)

         12          Q.   Have you seen Exhibit 14 before?

         13          A.   I have.

         14          Q.   What's Exhibit 14?

         15          A.   It's a notice advising the customer that

         16       Seterus has not received the November 21, 2012,

         17       payment.    The 15-day grace period has expired.    We

         18       assessed a charge and just kind of advising them how

         19       it might affect their credit.

         20          Q.   Okay.      If you could turn in the big document

         21       to 3156, which is near the end, second to the last

         22       page.

         23          A.   Okay.

         24          Q.   And if you look at the entry two lines down,

         25       11/28/2012, DQ114 Default Notice.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 121 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 123 of 195 PageID #: 676



                                                                          122


          1          A.    Yes.

          2          Q.    Is that the memorialization of the sending

          3       of Exhibit 14?

          4          A.    Yes.

          5          Q.    And all DQ111 Default Notices are

          6       substantially identical to Exhibit 14 with some

          7       exceptions?

          8          A.    Yes, should be.

          9          Q.    And what are the -- what are those

         10       exceptions?

         11          A.    The date that the notice is sent; where it

         12       was sent to; the amounts that are due; when they are

         13       due; the late charge that was assessed; how many

         14       days in the grace period there are.

         15          Q.    When you say the "days in the grace period,"

         16       are you referencing the sentence that says "Since

         17       your 15-day grace period has expired"?

         18          A.    Yes.

         19          Q.    Is that going to be dependent state to

         20       state?

         21          A.    I think it also is dependent on your Deed of

         22       Trust.

         23          Q.    Okay.   So some deeds of trust would have

         24       less than 15 days or some would have more?

         25          A.    It could, right.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 122 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 124 of 195 PageID #: 677



                                                                             123


          1          Q.      Okay.   And everything else would remain the

          2       same?

          3          A.      It should.

          4          Q.      Let's talk about suspense accounts.   What is

          5       a suspense account?

          6          A.      A suspense account is when a partial payment

          7       is received to Seterus and is held on behalf of the

          8       customer.

          9          Q.      Okay.   When would a suspense account be

         10       utilized?

         11          A.      When the customer is making a partial

         12       payment.

         13          Q.   Okay.

         14          A.   And a full loan installment cannot be

         15       applied to the loan.

         16          Q.   And that would -- so funds are placed in a

         17       suspense account when the payment made is not enough

         18       to cover the total amount due and owing?

         19          A.   That's correct.

         20          Q.   Okay.      And then they're held there, those

         21       amounts are held in the suspense account until the

         22       suspense account gets high enough to cover a single

         23       month's payment?

         24          A.   That's correct.

         25          Q.   Is that right?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 123 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 125 of 195 PageID #: 678



                                                                           124


          1          A.   Yes.

          2          Q.   Okay.    And that's what -- that's what

          3       Seterus does when they receive a partial payment?

          4          A.   Puts it in a suspense account.

          5          Q.   Right.    Is that -- that's what Seterus does?

          6          A.   That's what Seterus does.

          7          Q.   And every time the Hagers submitted a

          8       partial payment, that's what they did?

          9          A.   That's correct.

         10          Q.   Every time someone in North Carolina submits

         11       a partial payment, that's what Seterus does?

         12          A.   As long as they are in a payment acceptance

         13       state of delinquency.   So if they're not a certain

         14       number of days past due or if they -- they're not in

         15       the foreclosure status, then we are taking their

         16       payments.

         17          Q.   Okay.    That's a good point.   Okay.

         18               So in certain circumstances, the payments

         19       are returned without being placed in a suspense

         20       account; is that what you're saying?

         21          A.   Yes.

         22          Q.   In a foreclosure statement, for example?

         23          A.   That's correct.

         24          Q.   But if you all are accepting payments and

         25       you get a partial payment, you put it in a suspense




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 124 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 126 of 195 PageID #: 679



                                                                          125


          1       account?

          2          A.   That's correct.

          3          Q.   And it's held there until the suspense

          4       account is full enough to cover a single month's

          5       payment?

          6          A.   That's correct.

          7          Q.   And that's the same -- you did that for the

          8       Hagers -- the Hagers were always in a state where

          9       you were accepting payments, correct?

         10          A.   Yes.

         11          Q.   They still are?

         12          A.   Yes.

         13          Q.   And so every time the Hagers made a partial

         14       payment, you put it in a suspense account?

         15          A.   That's correct.

         16          Q.   And every time anyone in North Carolina

         17       makes a partial, if you guys are accepting payments,

         18       they're put in a suspense account?

         19          A.   That's correct.

         20          Q.   And any time anyone who you all are

         21       accepting payments makes a partial payment, you put

         22       it in a suspense account?

         23          A.   As long as we're accepting payments --

         24          Q.      Correct.

         25          A.      -- correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 125 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 127 of 195 PageID #: 680



                                                                          126


          1          Q.   Okay.   And is it fair to say then that once

          2       the payment is put in the suspense account, a letter

          3       will be generated, either Exhibit 9 or Exhibit 10,

          4       and sent to them to indicate that's what you've

          5       done?

          6          A.   These are two examples of those letters,

          7       yes.

          8          Q.   Are there others?

          9          A.   There could be.

         10          Q.   Okay.   Are you aware of any others that

         11       might be utilized that might be outlined in

         12       Exhibit 5, the big document?

         13          A.   On this specific loan, no.

         14          Q.   Okay.   So do you think that these are the

         15       types of letters that would get sent upon the

         16       receipt of a partial payment?

         17          A.   Yes.

         18          Q.   Any idea why you would go sometimes

         19       Exhibit 9 and sometimes Exhibit 10?

         20          A.   I think the main difference being they're

         21       different years that they were sent out.

         22          Q.   Okay.   Okay.   So the -- the form used for a

         23       partial payment on or about 2013 looks a lot like

         24       Exhibit 10 and the form used in 2015 looks a lot

         25       like Exhibit 9?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 126 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 128 of 195 PageID #: 681



                                                                            127


          1          A.     Not necessarily.   And they are two different

          2       letters, as we identified in the Exhibit 5.     Their

          3       letter codes are different.

          4          Q.     Okay.   But -- but they are sent upon the

          5       receipt of a partial payment and the placement of

          6       that partial payment in a suspense account?

          7          A.     That's correct.

          8          Q.     Okay.   Let's look at the Deed of Trust,

          9       which is Exhibit 4.    I bet you know what question is

         10       coming.   Have you reviewed this Deed of Trust?

         11          A.     I have.

         12          Q.     You reviewed it in preparation for this

         13       deposition?

         14          A.     I have.

         15          Q.     If I asked you to -- to note what provides

         16       Seterus the right to place money in a suspense

         17       account, would you be able to identify it in the

         18       Deed of Trust?

         19          A.     I can, but I would prefer you point to it.

         20          Q.     Well, my understanding is that it is located

         21       on page 3, which is Bates number Hager 01-220.

         22          A.     Okay.   And the specific area you want me to

         23       focus on?

         24          Q.     And my understanding is that it is Seterus'

         25       contention in the lawsuit that Uniform Covenant




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 127 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 129 of 195 PageID #: 682



                                                                          128


          1       Number 1 provides them the right to place items in a

          2       suspense account; is that correct?

          3          A.   Again, I can speak to how Seterus -- that

          4       Seterus has a suspense account and that we utilize

          5       it on payments when we're receiving payments and

          6       that's how we interpret the Deed of Trust.

          7          Q.   Okay.   What part of it?

          8          A.   We are governed by the Deed of Trust.

          9                          (Cell phone rings.)

         10          Q.   For the record, that wasn't me.

         11                     MR. MINOR:    Or me.

         12                     MR. MAGINNIS:   Noted.

         13       BY MR. MAGINNIS:

         14          Q.   Sorry, Ms. Jacobs.    And I know you're

         15       governed by the Deed of Trust.       And so you would

         16       agree that there would be need to be a provision in

         17       the Note or the Deed of Trust that would allow

         18       Seterus to do that, correct?

         19          A.   It's a mortgage servicing, mortgage service

         20       that we -- that we utilize, so...

         21          Q.   Well, would you agree that when Seterus

         22       takes money from a customer but does not apply it to

         23       principal and interest and does not send it back,

         24       the customer is limited in at least some way?

         25                     MR. MINOR:    Object to the form.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 128 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 130 of 195 PageID #: 683



                                                                             129


          1          A.      I don't agree.

          2          Q.      Okay.   Say we put $800 in a suspense account

          3       and it just sits there until the suspense account

          4       gets high enough to make a single payment, okay?

          5          A.      Okay.

          6          Q.      The customer doesn't have their $800, right?

          7          A.      The customer has sent it to apply to the

          8       loan that they've taken out.

          9          Q.      But it's -- and it -- so they don't have

         10       their $800, right, because they sent it?

         11          A.   They sent Seterus a payment of $800.

         12          Q.   And they sent it to be applied?

         13          A.   Okay.

         14          Q.   Is that right?

         15          A.   They sent a payment to Seterus.

         16          Q.   And the -- if it's a check, the check is

         17       cashed, correct?

         18          A.   I don't know that.

         19          Q.   Okay.      Well, if -- if a payment is made and

         20       Seterus places it in a suspense account, is it your

         21       testimony that Seterus doesn't endorse the money and

         22       actually receive it?

         23          A.   We endorse it and we receive the -- the

         24       payments and apply it to the customer's suspense

         25       account.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 129 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 131 of 195 PageID #: 684



                                                                              130


          1             Q.   Right.    And -- and so it's -- it is

          2       received, meaning the customer doesn't have the

          3       money anymore?

          4             A.   Correct.

          5             Q.   And it is not applied to principal or

          6       interest?

          7             A.   It is not.

          8             Q.   Okay.    And -- and so you would agree that

          9       the customer might prefer that it be applied to

         10       principal or interest, right, or sent back?

         11                      MR. MINOR:     Object to the form.

         12          A.      I don't know what the customer prefers.

         13          Q.      Okay.    Let me just do it this way.     Is it

         14       Seterus' position in this lawsuit that they need to

         15       have some sort of contractual provision that

         16       provides them to do that or that they can just do

         17       it?

         18                      MR. MINOR:     Object to the form.

         19          A.      We -- Seterus services by the Fannie Mae

         20       guidelines, by the Note, and by the Deed of Trust.

         21       So those are our provisional.

         22          Q.      Okay.    And so those three provisional

         23       documents would provide the rights of Seterus to act

         24       as a servicer?

         25          A.      That's correct.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 130 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 132 of 195 PageID #: 685



                                                                           131


          1          Q.      And it would provide the obligations of

          2       Seterus to act as a servicer?

          3          A.      That is correct.

          4          Q.      And it would govern Seterus' behavior with

          5       regard to a particular loan?

          6          A.      Yes.

          7          Q.      So it would have to be somewhere in those

          8       three documents that would provide their right to do

          9       anything, correct?

         10          A.   That's correct.

         11          Q.   And that would include place things in a

         12       suspense account?

         13          A.   Sure.

         14          Q.   Okay.     Is there anything in the Note,

         15       Exhibit 3, that addresses suspense accounts, that

         16       provides Seterus with that right to do -- to place

         17       funds in a suspense account?

         18          A.   Is there anywhere that you -- I mean can you

         19       point me to a specific place?

         20          Q.   I don't think there is any.    I'm asking you

         21       if you think that there is.

         22          A.   I know that Seterus, like I said, utilizes

         23       suspense accounts for partial payments.     If there's

         24       a specific area that you want me to focus on, I can

         25       do that.    But I don't know that I want to speak to




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 131 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 133 of 195 PageID #: 686



                                                                            132


          1       a -- like a -- you know, and say if the Note -- I

          2       know that the Note and the Deed of Trust governs

          3       Seterus' rights to service the loan.

          4          Q.      Okay.   Sitting here today, can you identify

          5       any provision in Exhibit 3 which provides Seterus

          6       the right to do that?

          7          A.      This is a contract document.   I would defer

          8       to my attorney to, you know, speak to that.     I

          9       wouldn't speak to it.

         10          Q.   Okay.      Sitting here today, can you refer to

         11       any provision in Exhibit 4, the Deed of Trust, which

         12       provides Seterus the right to do that?

         13          A.   I know that it is outlined here.      If there

         14       is a specific area that you want me to focus on, I

         15       can do that.

         16          Q.   Well, I want to focus on the whole thing.

         17       And -- and I would like to know if what Seterus --

         18       what their position is is if there is a provision in

         19       Exhibit 4 that provides the right for Seterus to

         20       take money, not apply it and put it in a suspense

         21       account?

         22          A.   There is a provision.      And we -- we service

         23       based on the Deed of Trust, the Note, and the Fannie

         24       Mae servicing guidelines.

         25          Q.   Okay.      Which provision?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 132 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 134 of 195 PageID #: 687



                                                                           133


          1          A.   "Application of Payments or Proceeds."     The

          2       payment of principal, interest, escrow items,

          3       prepayment charges and late charges.     I mean, the

          4       entire Deed of Trust governs Seterus' rights with

          5       the mortgages loan.

          6          Q.   I agree with that.    But what provisions of

          7       the Deed of Trust governs placement of money in

          8       suspense accounts?

          9                     MR. MINOR:   Object to the form.

         10          A.   Part of 2, or under the "Uniform Covenants,"

         11       Number 2, it says in the second paragraph:

         12               "If Lender receives a payment from the

         13       Borrower for a delinquent Periodic Payment which

         14       includes a sufficient amount to pay any late charge

         15       due, the payment may be applied to the delinquent

         16       payment and the late charge.    If more than one

         17       Periodic Payment is outstanding, Lender may apply

         18       any payment received from the Borrower to the

         19       repayment of the payments (sic) -- payments if

         20       applied to full payment of one or more of the

         21       Periodic Payments."

         22          Q.   Okay.   Is that the provision?

         23          A.   That's one of them.

         24          Q.   What are all of them?    What's the next one?

         25          A.   Well, I just read one.    I mean...




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 133 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 135 of 195 PageID #: 688



                                                                          134


          1          Q.   Is there another one?

          2          A.   There can be.

          3          Q.   Okay.   Where is it?

          4          A.   Well, I'm going to focus on this one for

          5       right now.

          6          Q.   Okay.

          7          A.   And it says "may accept that payment."

          8          Q.   Okay.   So just for clarity, you're

          9       referencing the second paragraph in "Uniform" --

         10          A.   "Application of Payments or Proceeds."

         11          Q.   Yeah.   In Uniform Covenant Number 2,

         12       "Application of Payments or Proceeds"?

         13          A.   That's correct.

         14          Q.   And this paragraph addresses suspense

         15       accounts?

         16          A.   It -- it references payments that have been

         17       made that are not satisfying the full contractual

         18       payment due.

         19          Q.   Okay.   Are there any other provisions in

         20       Exhibit 4, the Deed of Trust, which address Seterus'

         21       rights to place money in suspense accounts?

         22                      MR. MINOR:   Object to the form.

         23          A.   Again, I'm sure there are.    I haven't

         24       memorized the entire Deed of Trust that I would have

         25       to read through the entire thing.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 134 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 136 of 195 PageID #: 689



                                                                           135


          1          Q.   Okay.    But it's your position that somewhere

          2       within the Note, the Deed of Trust, and Fannie Mae

          3       servicing guidelines, somewhere within those three

          4       documents, Seterus has the right to place money that

          5       is less than a full payment in a suspense account?

          6          A.   That's correct.

          7          Q.   Okay.    And sitting here today with the Note

          8       and Deed of Trust in front of you, other than the

          9       one paragraph in paragraph 2, you are unable to

         10       identify a specific provision?

         11                     MR. MINOR:   Object to the form.

         12          A.   I believe I identified the one that stood

         13       out to me.

         14          Q.   Right.    Just other -- I said -- I'm sorry if

         15       I -- I didn't mean to misstate your testimony.

         16       Other than that one paragraph that you outlined, "If

         17       Lender receives a payment," the second paragraph in

         18       Covenant 2, you're not able to identify any other

         19       provision other than that one?

         20                     MR. MINOR:   Object to the form.

         21          A.   Again, like I said, you know, I'm sure there

         22       are -- it is in here.    I just -- I'm not reading it

         23       out to you.   That's it.

         24          Q.   Okay.    Well, if you would like to review the

         25       entire thing and then get back to me, that's fine.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 135 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 137 of 195 PageID #: 690



                                                                             136


          1          A.     Okay.

          2          Q.     Would that be better?

          3          A.     We can do that.

          4          Q.     Okay.    Do we want to go off or do we want to

          5       just --

          6                      MR. MINOR:     Yeah.   We can go off.

          7                      MR. MAGINNIS:    Yeah. we can go off.

          8       That's fine.

          9                      MR. EDWARDS:    Off at 12:48.

         10                 (Recess taken from 12:48 to 12:58.)

         11                      MR. EDWARDS:     Back on the record at

         12       12:58.

         13       BY MR. MAGINNIS:

         14          Q.     Okay.    Ms. Jacobs, during the break, did you

         15       have a chance to review the Deed of Trust,

         16       Exhibit 4?

         17          A.     I did.

         18          Q.     And are there any provisions that Seterus

         19       would like to identify as ones that provide them

         20       with the right to place money in a suspense account?

         21                      MR. MINOR:     Object to the form.

         22          A.     On Hager Bates page 01-0220, under "Uniform

         23       Covenants," both paragraph 1 and 2 are applicable in

         24       identifying the use of a suspense account.

         25          Q.     Okay.    Any other provisions?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 136 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 138 of 195 PageID #: 691



                                                                            137


          1          A.   None that stood out to me, no.

          2          Q.   Okay.   Can late fees be paid with the money

          3       out of the suspense account?

          4          A.   They can.

          5          Q.   Or other -- property inspection fees?

          6          A.   Yes.

          7          Q.   Okay.   We talked about if there's enough in

          8       the account to pay off a principal balance.       Is --

          9       how would they be applied to pay off a late fee?

         10                      MR. MINOR:   Object to the form.

         11          A.   What do you mean?

         12          Q.   Well, is it as simple as if there's money in

         13       the account to pay the late fee it gets applied?

         14          A.   If the full loan installment is made and

         15       then the late fee is assessed with that loan, so I

         16       mean the late fee is associated with the -- with the

         17       payment that is due.   So a monthly payment, for

         18       example, today is the 18th -- 19th -- if a monthly

         19       payment was made today, it's the principal,

         20       interest, tax, and insurance payment plus the late

         21       fee is the total payment.

         22          Q.   Okay.   So if a customer is a year behind,

         23       just hypothetically --

         24          A.   Okay.

         25          Q.   -- and so from January to December they




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 137 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 139 of 195 PageID #: 692



                                                                          138


          1       didn't make any payments --

          2          A.   Right.

          3          Q.   -- but you all are willing to continue

          4       accepting them.    The first -- the suspense account

          5       would need to get up to an amount equal to the

          6       principal and interest payment from January, before

          7       January is applied?

          8          A.   And the late charge.

          9          Q.   And then -- oh, and -- and for the late fee

         10       to be paid?

         11          A.   Correct.

         12          Q.   So the late fee for January would get paid

         13       before any payment for February?

         14          A.   That's my understanding.

         15          Q.   Okay.    And we talked a little bit earlier

         16       about how Seterus makes money.    Do you have an

         17       understanding about whether Seterus gets to keep the

         18       late fee charges?

         19                     MR. MINOR:   Object to the form.

         20          A.   I don't know.

         21          Q.   It would depend on what the Note, Deed of

         22       Trust, and Fannie Mae servicing guidelines say?

         23                     MR. MINOR:   Object to the form.

         24          A.   Again, not my determination.    I don't know.

         25          Q.   Well, would there be any other document




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 138 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 140 of 195 PageID #: 693



                                                                              139


          1       other than those three that would be relevant?

          2                      MR. MINOR:   Same objection.

          3          A.     Again, I don't know.

          4          Q.     And you would agree that the Hagers' loan

          5       has never been accelerated?

          6          A.     It has not been accelerated that I know of

          7       while Seterus was servicing the loan.

          8          Q.     Well, and -- and whether it -- if it had

          9       been accelerated, would that show up in the data

         10       points for when Seterus acquires the servicing

         11       rights?

         12          A.     I would assume it would.

         13          Q.     You can't decelerate it once -- you can only

         14       accelerate once, right?

         15          A.     Can accelerate, a customer can -- yeah.     Can

         16       reinstate the loan.

         17          Q.     Okay.   Let's talk about property inspection

         18       fees.

         19                 When is a property inspection fee

         20       authorized?

         21          A.     A property inspection fee is assessed on any

         22       loan that's 30 days past due.     30 -- yeah.    I

         23       believe -- my understanding is 30.    Yeah.     I'm going

         24       to say that.

         25          Q.     My understanding is that at least with




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 139 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 141 of 195 PageID #: 694



                                                                          140


          1       regard to this loan, is that it's -- if it's 45 days

          2       past due and then 30 days after.    That does that

          3       refresh your recollection?

          4          A.   Yeah, it does.

          5          Q.   Does that sound right to you?

          6          A.   Yes.

          7          Q.   Okay.   And you said the inspection fee is

          8       assessed.   What do you mean?

          9          A.   We send out a third-party vendor to go out

         10       and make sure that the property is in good standing

         11       condition and secure.

         12          Q.   And -- and so when you say "assessed," it

         13       would be -- the inspection does have to take place

         14       for it to be assessed?

         15          A.   It does.

         16          Q.   Okay.   So once the inspection takes place,

         17       the fee is assessed?

         18          A.   That's correct.

         19          Q.   And with regard to Hagers, you utilize

         20       Safeguard, a company called Safeguard?

         21          A.   That's correct.

         22          Q.   Is that who Seterus uses for all property

         23       inspections?

         24          A.   I want to say the majority of our

         25       inspections are done by Safeguard.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 140 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 142 of 195 PageID #: 695



                                                                            141


          1          Q.    Okay.   And does Seterus have a contract with

          2       Safeguard regarding those property inspections?

          3          A.    They're our third-party vendor.     We utilize

          4       them.   I'm not aware of a contract that's in place.

          5          Q.    Okay.   And I think you said you do this to

          6       determine whether the property is occupied and in

          7       good repair?

          8          A.    It's secure and in good standing.

          9          Q.    Okay.   "Secure and in good standing"?

         10          A.    Yeah.

         11          Q.    What does that mean?

         12          A.    Secure meaning that there are -- there's not

         13       anyone that's not supposed to be there that's kind

         14       of, you know -- if the -- for example, if the

         15       property is vacant, there isn't someone that's not

         16       supposed to be there that's kind of taken over the

         17       property and the property is not -- their windows

         18       are not broken.

         19                Good standing in that the physical property

         20       is standing up.   There hasn't been any damage to it;

         21       there's not a tree on it, et cetera.

         22          Q.    Okay.   So secure, you're looking out for

         23       squatters and then -- is that right?

         24                      MR. MINOR:   Object to the form.

         25          A.    Or animal --




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 141 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 143 of 195 PageID #: 696



                                                                          142


          1          Q.   You can answer it.

          2          A.   Or animals --

          3          Q.   Okay.

          4          A.   -- or, you know, any kind of damage that

          5       could be done that could make a property unsecure.

          6          Q.   Okay.   And so that's secure.   And then in

          7       good standing, what was that again?

          8          A.   That it's -- good standing is that there is

          9       no environmental damage that we can assess to the

         10       property.

         11          Q.   Okay.   And that's -- that's why -- to

         12       determine whether it's secure and in good standing,

         13       that's why Seterus conducts property inspections?

         14          A.   That's correct.

         15          Q.   Okay.   And to ensure that it's secure and in

         16       good standing is the way that you have a right to do

         17       it under the Note, Deed of Trust, and Fannie Mae

         18       servicing guidelines?

         19          A.   That's correct.

         20          Q.   There's no other reason to do it?

         21          A.   No.

         22          Q.   Okay.   And you charge for those property

         23       inspection fees, correct?

         24          A.   There is a charge assessed, yes.

         25          Q.   They're assessed -- it's assessed to the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 142 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 144 of 195 PageID #: 697



                                                                          143


          1       customer's account?

          2          A.   That's correct.

          3          Q.   And is the -- is the money that's paid to

          4       Safeguard the same as the amount that's charged to

          5       the account?

          6          A.   To my knowledge, yes.

          7          Q.   Okay.   Seterus doesn't make any money on

          8       that?

          9          A.   I don't believe so.

         10          Q.   Okay.   It is added to the -- the property

         11       inspection fee is added to the amount due and owing

         12       on the account?

         13          A.   Yes.

         14          Q.   Okay.

         15          A.   The total amount due.

         16          Q.   Okay.   Let's mark 15.   I'm showing you a

         17       document that's been marked as Exhibit 15.

         18           (PLAINTIFFS' EXHIBIT NUMBER 15 WAS MARKED.)

         19          Q.   Have you seen Exhibit 15 before?

         20          A.   I've seen a copy of it.

         21          Q.   Okay.   What is Exhibit 15?

         22          A.   It looks like a -- a letter that was sent to

         23       the Hagers that has been written on by someone.

         24          Q.   Any idea whose handwriting it might be?

         25          A.   I don't.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 143 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 145 of 195 PageID #: 698



                                                                          144


          1          Q.   Okay.   And is this just a copy -- other than

          2       the handwriting document, this is a copy of an

          3       account statement for November 16, 2012, that would

          4       have been sent to the Hagers?

          5          A.   That -- yes, essentially.

          6          Q.   And just because we're talking about

          7       property inspections, if you look down, there's a

          8       $15 charge for property inspections.

          9          A.   I see it.

         10          Q.   And is that indicative that a property

         11       inspection took place?

         12          A.   It is, yeah.   November 14, property

         13       inspection $15.

         14          Q.   And that -- and that amount --

         15          A.   2012.

         16          Q.   The November 14, 2012, $15 charge, would

         17       that be added to the amount that would need to be

         18       paid to bring the account current?

         19          A.   Yes.

         20          Q.   And would that charge be something that

         21       would need to get paid off along with principal,

         22       interest, and late fees in order to move money out

         23       of the suspense account?

         24          A.   I believe the suspense account is specific

         25       to the principal, interest, taxes, insurance and




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 144 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 146 of 195 PageID #: 699



                                                                            145


          1       late charge fee.

          2          Q.   Okay.   So the property inspection is

          3       separate?

          4          A.   I believe so.

          5          Q.   When does that get applied?

          6          A.   It's applied in the total arrears, the total

          7       arrears to the account.

          8          Q.   Okay.   And but it is added to the total

          9       amount due and owing?

         10          A.   Yes.

         11          Q.   And it is added to a payoff figure?

         12          A.   Yes.

         13          Q.   Okay.   And this is 16.

         14           (PLAINTIFFS' EXHIBIT NUMBER 16 WAS MARKED.)

         15          Q.   Have you seen Exhibit 16 before?

         16          A.   I have.

         17          Q.   What's Exhibit 16?

         18          A.   It is the comment code and comment detail of

         19       an incoming call that one of our customer service

         20       agents took from the customer.

         21          Q.   And there's a -- it looks like there was a

         22       variety of discussions during this call.     But do you

         23       see that there's a reference to a property

         24       inspection?

         25          A.   "Customer asked to ref property inspection."




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 145 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 147 of 195 PageID #: 700



                                                                           146


          1          Q.   Right.     And then the next sentence:

          2               "I advised and time" -- any time -- is it

          3       "any time the account is more than 30 days

          4       delinquent a property inspection will be assessed to

          5       account to ensure account was not vacant"?

          6          A.   Yes.    That's what it read.

          7          Q.   I think I -- I may have changed some words,

          8       but is that a correct recitation of the policy?

          9          A.   That's what's been stated by this customer

         10       service agent, yes.

         11          Q.   Okay.    And -- and would that be in reference

         12       to the November 14, 2012, property inspection?

         13          A.   The customer doesn't identify which specific

         14       property inspection he's speaking of.     I'm sure

         15       there were property inspections conducted with the

         16       prior servicer as well that could be.     I mean I

         17       don't really know.

         18          Q.   Well, if there was a property inspection on

         19       November 14, 2012, would there have been another

         20       property inspection prior to December 6th of 2012?

         21          A.   No.

         22          Q.   Because they're every 30 days?

         23          A.   Correct.

         24          Q.   Okay.    And -- and do you see where the

         25       customer advised that he lives on a long driveway




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 146 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 148 of 195 PageID #: 701



                                                                          147


          1       with cameras and -- and no one has come to view the

          2       house?

          3          A.    I see that.

          4          Q.    Okay.   And are customer service agents

          5       trained to memorialize the contents of the

          6       conversation with the customer?

          7          A.    Yes.

          8          Q.    Such that the customer probably said

          9       something along those lines during the conversation?

         10          A.    Yes.

         11          Q.    Okay.   This is 17.

         12           (PLAINTIFFS' EXHIBIT NUMBER 17 WAS MARKED.)

         13          Q.    Have you seen Exhibit 17 before?

         14          A.    Yes.

         15          Q.    Okay.   What is Exhibit 17?

         16          A.    It is a written response to the Hagers from

         17       our consumer and government affairs team.

         18          Q.    And this would have been in response to some

         19       sort of submission by the Hagers either to Seterus

         20       or to some sort of government agency?

         21          A.    That's correct.

         22          Q.    And I know that they did submit quite a few

         23       of such submissions.

         24                Do you see the reference on page 2 to the

         25       property inspections?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 147 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 149 of 195 PageID #: 702



                                                                          148


          1          A.    Yes.

          2          Q.    The last paragraph?

          3          A.    I see it.

          4          Q.    And it -- it talks -- is it fair to say that

          5       it talks about that you need to do at least one

          6       property inspection to confirm that you can't view

          7       the property from the street?

          8          A.    Yes.

          9          Q.    And it says that subsequent inspections were

         10       not ordered because you can't see the property from

         11       the street?

         12          A.    That's what the letter says.

         13          Q.    And is that Seterus' policy with regard to

         14       property inspections?

         15          A.    That's my understanding.

         16          Q.    Because if the only purpose is to determine

         17       if they're secure and in good standing and you can't

         18       actually see the home, there's no purpose to do it,

         19       right?

         20                       MR. MINOR:   Object to the form.

         21          A.    Again, I can only speak to what the -- the

         22       letter says.

         23          Q.    Well, and not so much the letter, and I

         24       don't want you to opine on intent, but is the policy

         25       that if you cannot access the property, then you do




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 148 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 150 of 195 PageID #: 703



                                                                            149


          1       not conduct property inspections -- property

          2       inspections?

          3          A.   As of April 29, 2013, that's the

          4       understanding.

          5          Q.   Is that the policy today?

          6          A.   That was given to this customer.

          7          Q.   Okay.    Is that the policy today?

          8          A.   I would have to check to make sure that

          9       that's still the policy.

         10          Q.   Do you have an understanding about what

         11       Fannie Mae's servicing guidelines say about property

         12       inspections?

         13          A.   That a property inspection should be capped

         14       on any account that's delinquent a certain number of

         15       days every 30 days.

         16          Q.   Are you aware what Fannie Mae servicing

         17       guidelines say about drive-by inspections?

         18          A.   I have very limited knowledge.     I would have

         19       to review it.

         20          Q.   Have you heard of a drive-by inspection?

         21          A.   I'm not familiar -- too familiar with it.

         22          Q.   Do you have a guess as to what that might

         23       refer to?

         24          A.   I wouldn't want to guess.

         25          Q.   Okay.    Do you have knowledge about what that




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 149 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 151 of 195 PageID #: 704



                                                                          150


          1       might refer to?

          2          A.      I don't.

          3          Q.      If I represented to you that a drive-by

          4       inspection would be an inspection in which the

          5       inspector drives by but does not access the actual

          6       property, would you have any reason to dispute that?

          7          A.      I mean, I don't know that that's a

          8       definition that Seterus utilizes, so I couldn't -- I

          9       wouldn't be able to make that determination.

         10          Q.   Would Seterus follow the guidelines for

         11       inspecting property that are given by the Note, by

         12       the Deed of Trust, and by Fannie Mae servicing

         13       guidelines?

         14          A.   Yes.

         15          Q.   Okay.    And if Fannie Mae servicing

         16       guidelines indicate that you can only do a drive-by

         17       property inspection in the event of a bankruptcy or

         18       a -- issues with safety, would Seterus comply with

         19       those guidelines?

         20                      MR. MINOR:   Object to the form.

         21          A.   Seterus complies with the Fannie Mae

         22       guidelines as they -- as they are written.

         23          Q.   All guidelines?

         24          A.   As the Fannie Mae guidelines, as they're

         25       written.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 150 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 152 of 195 PageID #: 705



                                                                             151


          1          Q.   Right.    Good one.    All Fannie Mae guidelines

          2       as they are written?

          3          A.   Yes.

          4          Q.   So Seterus complies with them?

          5          A.   That's correct.

          6          Q.   Including, but not limited to property

          7       inspections?

          8          A.   That's correct.

          9          Q.   Okay.    Let's mark this as 18.

         10           (PLAINTIFFS' EXHIBIT NUMBER 18 WAS MARKED.)

         11          Q.   Have you seen Exhibit 18 before?

         12          A.   I have.

         13          Q.   What's Exhibit 18?

         14          A.   It is a Safeguard no contact -- well, it's

         15       an invoice.

         16          Q.   Okay.    And then there's a second page

         17       that -- is this indicative of what the no contact

         18       inspection might entail?

         19                      MR. MINOR:     Object to the form.

         20          A.   This is a property inspection that Safeguard

         21       conducted.    It's titled as "No contact inspection"

         22       as the work order.    I mean, I can represent that

         23       these are the photos that they took for that no

         24       contact inspection.

         25          Q.   Is that what's typically provided to Seterus




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 151 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 153 of 195 PageID #: 706



                                                                           152


          1       in a no contact inspection, a bill and photographs?

          2          A.   And an invoice, yes, and a Safeguard

          3       invoice.

          4          Q.   Yeah.   Does -- how does it work in terms of

          5       the authorization to conduct the inspection?      Does

          6       Seterus have to tell -- authorize Safeguard in some

          7       fashion to go do the inspection?

          8          A.   Yes.

          9          Q.   Safeguard just doesn't do it on their own?

         10          A.   That's correct.

         11          Q.   Does Safeguard authorize the type of

         12       inspection -- or Seterus, I'm sorry?

         13          A.   Seterus does, yes.

         14          Q.   So Seterus authorizes the type of

         15       inspection?

         16          A.   Yes.

         17          Q.   If Safeguard performed a no contact

         18       inspection, it's because Seterus told them to do a

         19       no contact inspection?

         20          A.   That's correct.

         21          Q.   Okay.   And you identified the date the

         22       inspection was completed on July 24, 2013?

         23          A.   That's correct.

         24          Q.   Do you have an understanding of why a no

         25       contact inspection was conducted on July 24th of




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 152 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 154 of 195 PageID #: 707



                                                                            153


          1       2013?

          2          A.      To identify if the property was in good

          3       standing and secure condition.

          4          Q.      Okay.   Well, in April 29th of 2013, Ms. --

          5       I'm assuming it's a Ms. -- Cerda, in Exhibit 17,

          6       wrote a letter to the Hagers in response to a

          7       government investigation where she said we only

          8       completed one inspection and we've determined that

          9       we can't access the property to determine if it's in

         10       secure and good standing --

         11                      MR. MINOR:    Object to --

         12          Q.      -- correct?

         13                      MR. MINOR:    Object to the form.

         14          A.   She stated that:

         15                  "A property inspection was completed once by

         16       Seterus.    With that inspection, we determined that

         17       we are not able to view the property from the street

         18       and subsequent inspections were not ordered.       We

         19       would not have been able to determine that we could

         20       view the property without ordering that initial

         21       inspection," is what she stated.

         22          Q.   Right.      And -- and when I asked you about

         23       what Seterus' policy when they can't access the

         24       property, it was your testimony that subsequent

         25       property inspections would not be ordered.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 153 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 155 of 195 PageID #: 708



                                                                             154


          1          A.     I repeated what Ms. Cerda had stated, that

          2       at that time, no additional -- she's stating that no

          3       additional property inspections were ordered at that

          4       time.   But that doesn't necessarily mean that we are

          5       not allowed to continue to see if at any point that

          6       the property is able to be seen or not.

          7                 So the whole idea is that we were able to

          8       determine that we weren't able to see the property

          9       from the street at that -- at that time.        And then

         10       this -- this property inspection was conducted.

         11          Q.     Okay.   So Seterus can order new no contact

         12       inspections in order to see if the house has moved?

         13          A.     To --

         14                     MR. MINOR:    Object to the form.

         15          A.     To see if there's any change in the -- in

         16       the -- when the inspector goes by to see if he can

         17       make any identifiable differences from the previous

         18       report.

         19          Q.     Okay.   So if a property inspection

         20       determines that a property cannot -- it can't be

         21       determined whether it's secure and in good standing,

         22       Seterus will still order subsequent property

         23       inspections to determine if that is still the case?

         24          A.     In this scenario, that's what it seems as if

         25       was conducted.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 154 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 156 of 195 PageID #: 709



                                                                           155


          1          Q.     Okay.   Why would it be a no contact

          2       inspection?

          3          A.     Given that Seterus -- or Safeguard was

          4       unable to identify or make contact with the property

          5       itself.

          6          Q.     Well, that's not what you said earlier.

          7       What you said earlier is that Seterus would

          8       determine whether it was going to be a no contact

          9       inspection or not, correct?

         10          A.     Correct.

         11          Q.     Okay.   So why did Seterus determine it was

         12       going to be a no contact inspection?

         13          A.     Based on the representation in the letter

         14       that we're not able to see the property initially,

         15       and so when we do the second property inspection or

         16       when this property inspection was conducted with the

         17       photos that are attached, it was -- it was a no

         18       contact inspection.

         19                 We will run the inspection, and then if

         20       further information is needed, if another assessor

         21       needs to be sent out, for example, if an inspector

         22       goes out to a property and identifies they can see

         23       property -- they can see damage, they don't

         24       necessarily go out and conduct that research on

         25       their own.    They will send somebody else to go back.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 155 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 157 of 195 PageID #: 710



                                                                           156


          1               So the initial -- the initial inspection

          2       will be a no contact.   And then that inspection will

          3       identify if further -- further property inspections

          4       are needed or not.

          5          Q.   Okay.    So does Exhibit 18 identify whether

          6       further property inspections are needed?

          7          A.   This exhibit does not identify that.

          8          Q.   Okay.    What are the identifying factors that

          9       determine whether a subsequent property inspection

         10       is needed?

         11          A.   Again, with the goal being identifying that

         12       the property is in good standing and secure, we're

         13       trying to maintain and make sure that that property

         14       is in good standing and secure.    Those would be

         15       the -- those would be what we're looking for.

         16          Q.   Seterus wouldn't just charge fees for no

         17       reason, right?

         18          A.   Seterus does not just charge fees, no.

         19          Q.   The only reason you would do a property

         20       inspection is if you could actually determine

         21       whether the property was secure and in good

         22       standing, correct?

         23                     MR. MINOR:   Object to the form.

         24          A.   To maintain that a property is in good

         25       standing.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 156 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 158 of 195 PageID #: 711



                                                                            157


          1          Q.     Okay.   And if you -- would you agree that if

          2       Seterus cannot determine that based upon the

          3       topography of the land of the property in question,

          4       then Seterus wouldn't need to do further

          5       inspections?

          6                      MR. MINOR:    Object to the form.

          7          A.     In my role, I'm not -- I don't make the

          8       determination whether Seterus needs to do something

          9       or not.   I am here to speak on this loan file and

         10       speak to the fact that a property inspection was

         11       conducted and it was requested by Seterus and

         12       therefore Safeguard went out and did the property

         13       inspection.

         14          Q.     Okay.   Why was it requested?

         15                      MR. MINOR:   Object to the form.

         16          A.     Because it was a Seterus request.

         17          Q.     Okay.   For what reason?

         18          A.     To maintain that the property was in good

         19       standing and secure.

         20          Q.     Okay.   And I'm talking about drive-by

         21       inspections.      Do you think Fannie Mae servicing

         22       guidelines address no contact inspections?

         23                      MR. MINOR:   Object to the form.

         24          A.     Again, the Fannie Mae guidelines speak for

         25       themselves.    I don't make a determination one way or




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 157 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 159 of 195 PageID #: 712



                                                                          158


          1       another.

          2          Q.   And Seterus aims to comply with those

          3       servicing guidelines with regard to property

          4       inspections and everything else?

          5          A.   That's correct, Seterus does.

          6          Q.   And if those guidelines regarding no contact

          7       or drive-by inspections said that a servicer should

          8       only do that in the instance of a bankruptcy or a

          9       safety issue, then Seterus would attempt to comply

         10       with that?

         11          A.   Could you rephrase that question?

         12          Q.   Sure.   If -- if the Fannie Mae servicing

         13       guidelines addressing property inspections indicate

         14       that no contact inspections or drive-by inspections

         15       should only be done in one of two instances, one,

         16       bankruptcy, two, safety, Seterus would attempt to

         17       comply with that?

         18          A.   Seterus complies with the Fannie Mae

         19       guidelines.

         20          Q.   Are you aware if the Hagers have ever filed

         21       for bankruptcy?

         22          A.   I am not aware.

         23          Q.   Would that be in the loan file?

         24          A.   It should be.

         25          Q.   You can't attempt to collect if somebody is




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 158 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 160 of 195 PageID #: 713



                                                                          159


          1       in bankruptcy, right?

          2          A.   Again, I --

          3                      MR. MINOR:    Object to the form.

          4          A.   -- can't make that determination.

          5          Q.   Well, does Seterus have a policy of

          6       identifying when borrowers have filed petitions for

          7       bankruptcy such that they can take steps consistent

          8       with the bankruptcy code?

          9          A.   Yes.

         10          Q.   It would be in the file if Seterus was aware

         11       of a bankruptcy?

         12          A.   Yes.

         13          Q.   Okay.   All right.    This is 19.

         14           (PLAINTIFFS' EXHIBIT NUMBER 19 WAS MARKED.)

         15          Q.   Have you seen Exhibit 19 before?

         16          A.   I have.

         17          Q.   What's Exhibit 19?

         18          A.   It's an account statement to Michael and

         19       Cynthia Hager, statement date 9/16/2013.

         20          Q.   And do you see the reference to "Property

         21       inspections"?

         22          A.   I do.

         23          Q.   And there's a $15 charge to their account?

         24          A.   Yep.

         25          Q.   And that's added to the amounts that they




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 159 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 161 of 195 PageID #: 714



                                                                           160


          1       would owe Seterus?

          2          A.     Yes.

          3          Q.     Okay.   And would that be in reference to

          4       this July 24th invoice and photos, Exhibit 18, or

          5       would it be a different one?

          6          A.     Again, I couldn't say just by looking at

          7       this.

          8          Q.     Well, kind of the same as before.   If there

          9       was an inspection completed on July 24, 2013, would

         10       Seterus charge them for a different property

         11       inspection on August 22, 2013?

         12          A.     To my knowledge, no.

         13          Q.     So they got charged for work in Exhibit 18,

         14       it was added to the account?

         15          A.     Again, I can't make that determination.

         16          Q.     Do you have an understanding of when it's a

         17       $15 charge versus a different charge from the --

         18       Safeguard?

         19          A.     As I explained a little earlier, it just

         20       depends on what is needed after that inspection is

         21       conducted.   So that would identify if a charge is --

         22       if there's a higher charge or if there's more work

         23       needed.

         24          Q.     Okay.   So would $15 be the minimum charge

         25       for a no contact?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 160 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 162 of 195 PageID #: 715



                                                                          161


          1          A.   I wouldn't want to guess.

          2          Q.   Okay.   Are you aware of any charge that

          3       would be lower than that, $15?

          4          A.   I haven't seen a charge that's lower than

          5       that.

          6          Q.   Okay.   And then if they're doing more work,

          7       like mowing the lawn, it might be a higher charge?

          8          A.   That's correct.

          9          Q.   Okay.   All right.    This is 20.

         10           (PLAINTIFFS' EXHIBIT NUMBER 20 WAS MARKED.)

         11          Q.   Have you seen Exhibit 20 before?

         12          A.   I have.

         13          Q.   What is Exhibit 20?

         14          A.   It is an account statement sent by Seterus

         15       to Michael and Cynthia Hager on November 18, 2013.

         16          Q.   And do you see reference to "Property

         17       inspections"?

         18          A.   I do.

         19          Q.   And it's a $15 charge?

         20          A.   Yes.

         21          Q.   And would that be for a no contact

         22       inspection?

         23          A.   I can't make that determination just based

         24       on this account statement.

         25          Q.   Some sort of inspection conducted by




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 161 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 163 of 195 PageID #: 716



                                                                          162


          1       Safeguard?

          2          A.   A property inspection, yeah.

          3          Q.   Which Seterus authorized?

          4          A.   Yes.

          5          Q.   And charged the clients or charged Mr. and

          6       Mrs. Hager for it on their account?

          7          A.   Yes.     Uh-huh.

          8          Q.   And I'll represent to you that we have not

          9       received any invoice or photographs similar to

         10       Exhibit 18 with regard to this property inspection.

         11       Do you know why that might be?

         12          A.   I don't know.

         13          Q.   Do you know -- does Seterus need to receive

         14       an invoice and some sort of representation that work

         15       was completed before assigning this fee?

         16          A.   I can't make that determination.

         17          Q.   Okay.    Would they need to get -- would

         18       something needed to be added to the loan file in

         19       order to assess a fee?

         20          A.   That -- yes.       A certification that the

         21       property inspection was conducted.

         22          Q.   Right.    And that would be in the loan file?

         23          A.   It would be -- or would contact our property

         24       contact team's conversation with Safeguard.

         25          Q.   And the certification, would that -- is that




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 162 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 164 of 195 PageID #: 717



                                                                            163


          1       the invoice and the pictures or is that something

          2       different?

          3          A.     It could be the invoice and the pictures.   I

          4       know that those are assessed with each property

          5       inspection, but sometimes it could just be -- you

          6       know, I mean, I -- I wouldn't want to make -- make a

          7       guess that it's only limited to an invoice.

          8          Q.     If a customer calls with questions about

          9       their account, does the customer service

         10       representative who they deal with have access to the

         11       loan file?

         12          A.     They have -- they do have access to the loan

         13       file, but it can be limited access to the loan file.

         14       Limited to their job functions.

         15          Q.     If it's not in the loan file, how can we

         16       confirm that this invoice and pictures exist?

         17                     MR. MINOR:   Object to the form.

         18          A.     The loan file is -- is, again, a sum of all

         19       the documents associated with the loan.     Your

         20       question was about the customer service agent's

         21       access.   They might not necessarily have access to

         22       the property inspection invoice, but the property

         23       inspection team will have access to it.

         24          Q.     Well, let me ask you a different question

         25       then.   If an invoice and pictures are not in the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 163 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 165 of 195 PageID #: 718



                                                                           164


          1       loan file, where would they be with regard to the

          2       Hagers?

          3          A.     Your guess is as good as mine.   I'm not

          4       sure.

          5          Q.     Okay.   So -- so Seterus wouldn't have any

          6       idea where to find it if it wasn't in the loan file

          7       with regard to a specific inspection performed on

          8       the Hagers' property?

          9          A.     That's correct.

         10          Q.     And if it's not in the loan file, it still

         11       may have been charged?

         12          A.     No.   We would have it.

         13          Q.     Do you have to receive the invoice in order

         14       to charge?

         15          A.     We have invoices for -- like I said earlier,

         16       we have invoices for all the property inspections

         17       that we have charged.

         18          Q.     And they would all be in the loan file?

         19          A.     They would be.

         20          Q.     And the entire loan file was produced to the

         21       Hagers in this lawsuit?

         22          A.     Okay.

         23          Q.     Is that right?

         24          A.     I mean, I can't make the representation of

         25       all the documents.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 164 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 166 of 195 PageID #: 719



                                                                            165


          1          Q.    Okay.    Would there be any charge added to

          2       the account for a property inspection when an

          3       invoice was not in the loan file?

          4          A.    Again, like I mentioned, every property

          5       inspection charge is associated with a property

          6       inspection that was conducted.

          7          Q.    Right.    And every property inspection that

          8       was conducted produces some sort of work product,

          9       which is an invoice and then something indicating

         10       what they did?

         11          A.    It should provide something, yeah.

         12          Q.    And each and every invoice that's associated

         13       with a particular customer should be placed in their

         14       loan file?

         15          A.    Invoice or otherwise, yes.

         16          Q.    Some sort of documentation reflecting that

         17       this actually happened?

         18          A.    Yeah.    With -- yes, correct.

         19          Q.    And if it wasn't placed in the loan file,

         20       then the Hagers would not be charged?

         21          A.    The property -- no.    The property inspection

         22       team would have access to a particular document.

         23          Q.    Okay.    Who -- who adds the charge to the

         24       file?   Is that the property inspection team?

         25          A.    Yes.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 165 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 167 of 195 PageID #: 720



                                                                          166


          1          Q.   Okay.    Do they have to have some sort of

          2       confirmation from Safeguard that an inspection took

          3       place before they do that?

          4          A.   They have conversations with Safeguard about

          5       it, yes.

          6          Q.   Like a telephone conversation?

          7          A.   Again, I am very limited in my knowledge of

          8       what they do.    But I believe -- it is my

          9       understanding that with each charge that's

         10       associated, the property inspection team has access

         11       to greater information that might be needed.

         12          Q.   And would they assess a fee if they just got

         13       a phone call from Safeguard that said, hey, we

         14       looked at it --

         15          A.   Again --

         16          Q.      -- or would they need to get an invoice?

         17          A.   Again, I don't -- I can't make that

         18       determination just based on my knowledge.

         19          Q.   If they didn't get an invoice, how would

         20       they pay it?

         21          A.   Again, I can't make a determination based on

         22       my knowledge of -- of it.

         23          Q.   And if they didn't get an invoice and didn't

         24       pay it and assessed it to the account, wouldn't that

         25       be a problem?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 166 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 168 of 195 PageID #: 721



                                                                            167


          1          A.      Again, based on my understanding, I've

          2       represented what I know.

          3          Q.      Okay.   21.

          4           (PLAINTIFFS' EXHIBIT NUMBER 21 WAS MARKED.)

          5          Q.      Oh, sorry.    You get the yellow one.   Have

          6       you seen Exhibit 21 before?

          7          A.      Yes.

          8          Q.      What's Exhibit 21?

          9          A.      It is a Safeguard invoice.

         10          Q.     What is it a Safeguard invoice for?

         11          A.     In the description it says it's

         12       "Bankruptcy -- No Contact."

         13          Q.      Okay.   And -- and we talked about this

         14       before.    It's -- it's -- they receive that

         15       information regarding the scope of their review from

         16       Seterus?

         17          A.     Yes.

         18          Q.     And so the invoice is actually to the

         19       Seterus bankruptcy department; do you see that?

         20          A.     Yes.

         21          Q.     So is it fair to say that Safeguard would

         22       have received an indicator from Seterus that this

         23       item was in -- that the Hager property was subject

         24       to a bankruptcy?

         25          A.     Subject to.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 167 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 169 of 195 PageID #: 722



                                                                          168


          1          Q.   Was involved in a bankruptcy, correct?

          2          A.   Based on this document, I cannot tell if the

          3       Hagers were involved in a bankruptcy.

          4          Q.   Well, that's not my question.     My question

          5       is, Seterus would have informed Safeguard to treat

          6       this as if the Hagers were in a bankruptcy, correct?

          7          A.   Again, just based on this invoice, it

          8       doesn't -- I can't make that determination, but it

          9       does say "Bankruptcy - No Contact" description.

         10          Q.   And they mailed it to the bankruptcy

         11       department?

         12          A.   It does seem so.

         13          Q.   Okay.    And we talked about this earlier.

         14       Seterus doesn't have any information to suggest that

         15       the Hagers were in bankruptcy, correct?

         16          A.   I said that I couldn't make that

         17       determination.

         18          Q.   Well, is there anything in the Hagers' loan

         19       history that would suggest that they're in

         20       bankruptcy?

         21          A.   Again, in my -- I said that I could not make

         22       that determination.

         23          Q.   Well, you -- you've reviewed the loan file,

         24       correct --

         25          A.   Yes, I have.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 168 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 170 of 195 PageID #: 723



                                                                          169


          1          Q.    -- in preparation for this deposition?

          2                Did you see anything in there that indicated

          3       that the Hagers said they were in bankruptcy?

          4          A.    I reviewed the entire loan file.    I don't

          5       recall anything specifically standing out to me that

          6       was -- that outlined that they were in bankruptcy.

          7          Q.    And this isn't the first loan file for

          8       Seterus you've ever reviewed, correct?

          9          A.    That's correct.

         10          Q.    And have you seen a loan file before that

         11       had indicated that they were in bankruptcy?

         12          A.    I have.

         13          Q.    What is -- what is indicated in the loan

         14       file?   Does it have the bankruptcy court filings?

         15          A.    Depending on if it's an active bankruptcy or

         16       a discharge.

         17          Q.    Okay.   Would there be a discharge order or

         18       at least a reference to a discharge?

         19          A.    If it's not active, if it's not an active

         20       bankruptcy, then it wouldn't stand out.

         21          Q.    Well, there -- would there be some sort of

         22       indicator in the form that a bankruptcy had either

         23       taken place or was ongoing in the loan file?

         24          A.    I'm sure there would be.

         25          Q.    Okay.   And you reviewed the Hagers' loan




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 169 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 171 of 195 PageID #: 724



                                                                          170


          1       file?

          2          A.   I have.

          3          Q.   And there's nothing in the loan file that

          4       suggested that they were ever in bankruptcy?

          5          A.   I didn't make that -- I didn't make that

          6       statement.   I said I just couldn't make that

          7       determination.

          8          Q.   Okay.    Well, did you see anything when you

          9       reviewed the loan file?

         10          A.   I said that I could not make that

         11       determination.    I didn't --

         12          Q.   Did you see -- when you reviewed the loan

         13       file, did you see any indicator that would suggest

         14       that the Hagers have ever been in bankruptcy?

         15          A.   Again, I reviewed the entire loan file.

         16       Nothing that just stood out to me.

         17          Q.   So you didn't see anything?

         18          A.   I said I could not make that determination.

         19          Q.   Okay.    And Seterus follows the Fannie Mae

         20       guidelines on property inspections, correct?

         21          A.   That's correct.

         22          Q.   And if Fannie Mae said you can only do a no

         23       contact property inspection in the event of a

         24       bankruptcy or a safety issue, Seterus would abide by

         25       that?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 170 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 172 of 195 PageID #: 725



                                                                          171


          1          A.   That's correct.

          2          Q.   And so the only authority from Fannie Mae

          3       that Seterus would have to conduct a property

          4       inspection for the Hagers would be if you said it

          5       was a bankruptcy or a safety issue, correct?

          6                      MR. MINOR:   Object to the form.

          7          A.   Again, I -- I wouldn't be able to make that

          8       determination.

          9          Q.   And if you tell Safeguard that it's a

         10       bankruptcy, they'll do the no contact inspection and

         11       charge the Hagers' file even though they weren't in

         12       bankruptcy, correct?

         13          A.   Again, I can't make that determination.

         14          Q.   But it's Seterus' position that every

         15       property inspection that was conducted on this loan

         16       was necessary to ensure that the property was secure

         17       and in good standing?

         18          A.   That's correct.

         19          Q.   That's the only reason they would do it?

         20          A.   That's correct.

         21          Q.   If you could turn to Exhibit 11.

         22          A.   I have it.

         23          Q.   And this is the NC Final that we talked

         24       about earlier.

         25          A.   Yes.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 171 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 173 of 195 PageID #: 726



                                                                            172


          1          Q.     And do you see the date that says

          2       October 17, 2012?

          3          A.     I do.

          4          Q.     And do you recall when the -- when Seterus

          5       acquired the servicing rights to this loan?

          6          A.     Yes.

          7          Q.     When was it?

          8          A.     October 1, 2012.

          9          Q.     Okay.   So is it fair to say that an NC Final

         10       form was sent 16 days after Seterus acquired the

         11       loan?

         12          A.     Yes.

         13          Q.     Okay.   And -- and we talked earlier about

         14       what would be the same and what would be different

         15       depending on it being an acceleration notice; do you

         16       recall?

         17          A.     Yes.

         18          Q.     Okay.   One thing that you said would be the

         19       same, if you could look at the paragraph beginning

         20       with "If full payment."

         21          A.     Okay.

         22          Q.     And it says:

         23                 "If full payment of the default amount is

         24       not received by us in the form of a certified check,

         25       cashier's check, or money order on or before the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 172 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 174 of 195 PageID #: 727



                                                                          173


          1       expiration date, we will accelerate the maturity

          2       date of your loan.    Upon such acceleration, the

          3       entire indebtedness of the loan, including

          4       principal, accrued interest and all other sums due

          5       thereunder shall at once and without further notice

          6       become immediately due and payable."

          7               Did I read that correctly?

          8          A.   You did.

          9          Q.   Okay.    And so you would agree that that

         10       clause in that document says that if payment -- does

         11       not receive the amount due, Seterus will accelerate

         12       the maturity amount of the loan?

         13                     MR. MINOR:   Object to the form.

         14          A.   Yeah.

         15          Q.   Okay.    And Seterus did not receive the

         16       amount that they contend was due and owing before

         17       December 6, 2012, correct?

         18          A.   Seterus received a payment from the Hagers.

         19          Q.   Okay.    Did it receive $3,204.72?

         20          A.   It wasn't the full amount that was due.

         21          Q.   Right.    And so what that paragraph that we

         22       just read says:

         23               "If full payment of the default amount is

         24       not received, we will accelerate the maturity date

         25       of the loan," correct?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 173 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 175 of 195 PageID #: 728



                                                                           174


          1          A.      That's what the statement says.

          2          Q.      Okay.   And that's what all the NC Finals

          3       say?

          4          A.      Again, that's what this statement says.

          5          Q.      Okay.   And the Hagers -- is it Seterus'

          6       position that the Hagers had ever paid the amount

          7       set forth in an NC Final letter to bring the account

          8       current?

          9          A.      The Hagers have made payments towards the

         10       total amount that's been due.

         11          Q.   Right.      They've been paying every month,

         12       right, or close to it?

         13          A.   Not every month.

         14          Q.   Or close to it?      They've consistently been

         15       making payments?

         16          A.   They've been making payments.

         17          Q.   Okay.      And this letter says:

         18                  "If full payment is not received, we will

         19       accelerate the maturity date."

         20               That's what that says, right?

         21          A.   That's what this -- this sentence says,

         22       correct.

         23          Q.      And when it's referring to "full payment,"

         24       it's referring to this amount due up -- up at the

         25       top, and this example is $3,204.72?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 174 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 176 of 195 PageID #: 729



                                                                          175


          1                     MR. MINOR:   Object to the form.

          2          A.   The payment that is written in this letter

          3       is 3,204.72, correct.

          4          Q.   Okay.   And when it says "full payment of the

          5       default amount," that's the number that we're

          6       talking about, correct?

          7          A.   The total amount due.

          8          Q.   Okay.   And this was a letter that Seterus

          9       sent less than a month after they acquired the

         10       servicing rights to the loan?

         11          A.   Because the customers were greater than

         12       45 days delinquent.

         13          Q.   And so less than a month after they acquired

         14       the servicing rights to this loan, Seterus sent a

         15       letter to Cynthia Hager and Mike Hager, two separate

         16       letters, correct?

         17          A.   That's correct.

         18          Q.   And both of those letters said if you don't

         19       pay $3,204.72 before December 6, 2012, we will

         20       accelerate the loan?

         21          A.   That's what this letter says.

         22          Q.   And like we talked about, once you

         23       accelerate, you can't decelerate, that's it?

         24          A.   Once this loan goes into the foreclosure

         25       status, you have to reinstate the total amount due




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 175 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 177 of 195 PageID #: 730



                                                                           176


          1       or pay the loan off.

          2          Q.     And -- and Seterus has never accelerated the

          3       loan, correct?

          4          A.     Because the customers made payments towards

          5       what we identified was due.

          6          Q.     But not the full payment as outlined in this

          7       letter, correct?

          8          A.     They made their full contractual monthly

          9       payments.

         10          Q.     But not the default amount as outlined in

         11       this letter?

         12          A.     They made a payment that changed this

         13       letter.

         14          Q.     Changed in what way?

         15          A.     When you make a payment, you bring the loan

         16       less than 45 days due.    So when you make a

         17       contractual payment, you're due for the following --

         18       depending on their loan history, depending on the

         19       next month that's due.    So that voids out the North

         20       Carolina Final Demand letter because as the Deed of

         21       Trust and the Servicing Guide and the Note

         22       identifies, Seterus is not going to foreclose on a

         23       loan that is greater than 45 days past due and

         24       identified by this letter.

         25          Q.     Okay.   So Seterus -- if an NC Final goes




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 176 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 178 of 195 PageID #: 731



                                                                          177


          1       out --

          2          A.    Can we take a break?

          3          Q.    What's that?

          4          A.    I'm sorry, can I get some more water?

          5          Q.    Sure.

          6          A.    Sorry.

          7                     MR. EDWARDS:    Off at 1:44.

          8                (Recess taken from 1:44 to 1:45.)

          9                     MR. EDWARDS:    Back on at 1:45.

         10       BY MR. MAGINNIS:

         11          Q.    Okay.    Ms. Jacob, I promise we'll be done

         12       soon.

         13                My understanding of your testimony just now

         14       is that if Seterus receives a payment in response to

         15       an NC Final, then the debt is no longer 45 days due

         16       and so that's sufficient to hold off the

         17       acceleration process?

         18          A.    That's correct.

         19          Q.    Okay.    And is that -- is that Seterus'

         20       policy just with regard to North Carolina?

         21          A.    That's Seterus' policy for the loans where

         22       we are accepting payments and we're able to apply

         23       full contractual payment to the loan.

         24          Q.    Okay.    So in response to a letter like

         25       Exhibit 11, Seterus' policy, if they're accepting




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 177 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 179 of 195 PageID #: 732



                                                                           178


          1       payments, is if they receive an amount equal to a

          2       normal monthly payment, they will not accelerate the

          3       debt?

          4          A.   As long as, right, it brings the loan less

          5       than 45 days due.

          6          Q.   Okay.    Where does it say that in this letter

          7       that you will do that?

          8          A.   It says in -- well, this is, as we know, is

          9       a North Carolina demand letter because the loan is

         10       greater than 45 days past due.    We know the customer

         11       made a payment after this letter was sent out, which

         12       in the transaction history showed that it brought

         13       the account closer -- less than 45 days past due,

         14       which voided this entire letter.

         15          Q.   Right.    So -- and I believe the monthly

         16       payment for the Hagers was -- at this time was

         17       somewhere between 1,400 and $1,500; does that sound

         18       right to you?

         19          A.   Somewhere around there.

         20          Q.   Okay.    So Seterus' policy is if they made a

         21       payment of a normal monthly payment, somewhere

         22       between 1,400 or 1,500, that would void this letter?

         23          A.   Or a partial payment which was then pulled

         24       from suspense and whatever was sitting in suspense

         25       would be applied to it.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 178 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 180 of 195 PageID #: 733



                                                                            179


          1          Q.    Okay.   So if they had a thousand bucks in

          2       the suspense account and they paid $500, that would

          3       void this letter as an example?

          4          A.    That's correct.

          5          Q.    Okay.   Where does it say that in this letter

          6       that if you make one payment or enough such that one

          7       payment is recorded, we won't do this, or does it

          8       say that?

          9          A.    Well, the expiration date provides really

         10       the -- the timeline where the customer needs to make

         11       some sort of payment so that the 45 days are not

         12       past due.

         13          Q.    Not some sort of payment, $3,204.72, that's

         14       what it says, right?

         15          A.    Yes.    And we're allowing the customer, we're

         16       also -- yes.     We would like the $3,204.72.   But our

         17       objective is not to foreclose on our customers.     Our

         18       objective is to be able to take -- even if it's a

         19       partial payment, if where -- if they're in the

         20       bucket where a partial payment can be made, our

         21       objective is to collect that payment to help them

         22       stay in their house.    Because them making payments,

         23       staying in their house helps us in our business as

         24       well.   Foreclosing on them is really not, you know,

         25       helpful to us nor to them.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 179 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 181 of 195 PageID #: 734



                                                                           180


          1          Q.    Yeah.

          2          A.    And so therefore, this letter is sent out

          3       per the guidelines that are outlined and we allow

          4       the customer -- we allow the customer to make that

          5       partial payment.     And then when a full -- if a

          6       partial payment does not equal the contractual

          7       payment, then your -- then this letter still --

          8       still stands.    But because a contractual payment is

          9       able to be applied to the loan account, then we

         10       don't have to continue with the -- this letter.

         11          Q.    Seterus doesn't want to foreclose?

         12          A.    That's correct.

         13          Q.    It's expensive at a minimum, correct?

         14          A.    Sure.

         15          Q.    You don't want to kick people out of their

         16       homes?

         17          A.    We don't.

         18          Q.    People don't want to be kicked out of their

         19       homes?

         20          A.    That's correct.

         21          Q.    Why doesn't it say that in the letter?

         22          A.    In my business -- I mean in my role, I'm

         23       just here to testify on this letter and identify

         24       that we do -- we were taking payments from the

         25       Hagers when they made partial payments.     They never




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 180 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 182 of 195 PageID #: 735



                                                                          181


          1       stopped making a partial payment.    They never asked

          2       for those partial payments to be taken -- you know,

          3       given back.

          4               They did not -- you're right, they did not

          5       write a $3,204.72 check to us as we had asked --

          6       requested to them by this letter.    They sent us a

          7       partial payment.   And that partial payment was

          8       applied to the suspense, which then the full

          9       contractual payment would apply to the loan.

         10          Q.   Does this say we hereby request that you

         11       bring your loan current?    Is that what that says?

         12                     MR. MINOR:   Object to the form.

         13          A.   The letter speaks for itself.

         14          Q.   Okay.   And the letter speaks for itself.

         15       You sitting here testifying as Seterus on -- as

         16       to -- is there anything in this letter which states

         17       if you make enough for a single partial payment, for

         18       a single monthly payment, or if you make enough

         19       combined with the suspense account to cover a single

         20       partial payment, this notice will be voided?

         21          A.   We identify that a customer is current when

         22       they're in that 0 to 30-day delinquency -- in that

         23       0 to 30-day bucket.   So by making a payment, the

         24       customer is decreasing their delinquency status from

         25       45 days to less than that.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 181 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 183 of 195 PageID #: 736



                                                                           182


          1                  And when we're able to apply a contractual

          2       payment to the loan, it brings them -- it brings

          3       them closer to that.    So they are -- they are

          4       complying with what this letter is saying.

          5          Q.      But this letter doesn't say that, right?

          6          A.      This letter does say that.

          7          Q.      This letter says:

          8                  "If full payment of the default amount" --

          9       meaning $3,204.72 -- "If full payment of the default

         10       amount is not received by us in the form of a

         11       certified check, cashier's check, or money order on

         12       or before the expiration date, we will accelerate

         13       the maturity date of your loan."

         14                 That's what that says, right?

         15                      MR. MINOR:      Object to the form.

         16          A.     Again, the paragraph is written as it is

         17       written.    We, as we've stated before, by the State

         18       of North Carolina, the Note, the Deed of Trust, and

         19       the servicing guidelines, when a customer is greater

         20       than 45 days delinquent, we have to send this

         21       letter.    And we have to let them know, that, yes, we

         22       will accelerate.

         23                 If they don't do anything, if they don't

         24       make a payment, that's -- a full contractual

         25       payment, if they let this letter go until




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 182 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 184 of 195 PageID #: 737



                                                                              183


          1       December 6th, come December 6th, we would have

          2       accelerated this loan if no payment was received.

          3          Q.      And that's what you, testifying for Seterus,

          4       thinks this letter and other NC Final letters say?

          5                      MR. MINOR:     Object to the form.

          6          A.      I mean, again, like I said, the letter

          7       speaks for itself.    This is how we identify this

          8       letter.

          9                      MR. MAGINNIS:    Okay.   Why don't we take

         10       a break.    I told you it would be quick.

         11                      MR. EDWARDS:    Off at 1:52.

         12                 (Recess taken from 1:52 to 2:00.)

         13                      MR. EDWARDS:    Back on at 2:00.

         14       BY MR. MAGINNIS:

         15          Q.     Ms. Jacob, just a couple more questions and

         16       then we'll get you out of here.

         17                 There were a few references to some

         18       departments where you may not have significant

         19       personal knowledge such that you can answer specific

         20       questions about it.    And so I wanted to know with

         21       regard to some of these departments who we might

         22       need to talk to so that we can get information about

         23       these things.

         24                  The payment research team?

         25                      MR. MINOR:     What information did you




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 183 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 185 of 195 PageID #: 738



                                                                            184


          1       say she's not able to give?

          2          Q.   Who might be -- who might we need to talk to

          3       to get more information about the payment research

          4       team; do you know?

          5                     MR. MINOR:     Can you say what

          6       information that it was that you did not get that

          7       you are requesting?

          8                     MR. MAGINNIS:    I mean I'm not going to

          9       reread the whole transcript, but who might -- if I

         10       wanted to talk to somebody about the payment

         11       research team, who might I need talk to?

         12                     MR. MINOR:     Okay.   Well, I guess I'll

         13       just object --

         14                     MR. EDWARDS:    Okay.

         15                     MR. MINOR:     -- to the form of the

         16       question.

         17          A.   I mean there's not anyone specific that I

         18       can tell you.    I'm advising that we have various

         19       different departments and different roles within

         20       Seterus, and I'm identifying, to the best of my

         21       knowledge, the testimony that I give today.

         22          Q.   Does the payment research team have some

         23       sort of team leader?

         24          A.   I'm sure there are.

         25          Q.   Okay.    But you don't know any of their




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 184 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 186 of 195 PageID #: 739



                                                                             185


          1       names?

          2          A.      No.

          3          Q.      Okay.   What about the quality control team?

          4          A.      No.

          5          Q.      Loss mitigation team?

          6          A.      No.

          7          Q.      Revenue, who might we need to talk to about

          8       how Seterus makes money?

          9          A.      Again, I think that's proprietary

         10       information.       I wouldn't know where to tell you to

         11       begin.

         12          Q.    What about how much revenue they make, who

         13       would we talk to about that?

         14          A.    I mean you could make the request to counsel

         15       and they can review it.

         16          Q.    Okay.     So you can't think of anyone

         17       specifically?      We would have to depose the

         18       corporation to find out?

         19          A.    I can't think of anyone specifically.

         20          Q.    Okay.     The billing department?

         21          A.    I don't know there is -- did I say there's a

         22       billing department?

         23          Q.    I don't know.     Did you not?   I think you --

         24       is there -- is there a department that deals with

         25       billing?




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 185 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 187 of 195 PageID #: 740



                                                                             186


          1          A.      What do you mean by "billing"?    Can you

          2       define that?       What do you mean?

          3          Q.      Sending statements, receiving payments,

          4       credits, debits?

          5          A.      I mean when transactions are made or --

          6       they're applied to the account.        When a payment

          7       isn't received, is that what you're talking about?

          8          Q.      Is there -- is there a billing department or

          9       no?     Accounts receivable, not -- not associated with

         10       vendors, but with customers.

         11          A.      Not -- not really.

         12          Q.      Okay.

         13          A.      Yeah.   That I...

         14          Q.      Okay.   Is there a property inspection

         15       department?

         16          A.      There is, yeah.

         17          Q.      Okay.   And we would need to talk to somebody

         18       at the property inspection department to understand

         19       the agreement that Seterus has with Safeguard?

         20          A.      I mean, I think I've relayed them today.

         21          Q.      Okay.   Would -- are you aware at this time

         22       of how charges differ for various tasks, Seterus and

         23       Safeguard agreement?

         24          A.      I believe --

         25                      MR. MINOR:      Object to the form.




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 186 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 188 of 195 PageID #: 741



                                                                            187


          1          A.   I believe the invoices speak for themselves.

          2          Q.   Okay.   But do you have any understanding

          3       sitting here today such that you can talk about that

          4       in detail?

          5                     MR. MINOR:     Object to the form.

          6          A.   If you have a document that you'd like me to

          7       review, I can do it.

          8          Q.   Okay.   But there's a property inspection

          9       department that has some sort of team leader?

         10          A.   We have a property inspection department.

         11          Q.   Of which somebody is in charge?

         12          A.   I mean I don't -- I couldn't tell you.      I

         13       know that we have a property inspection team.

         14                     MR. MAGINNIS:    Okay.   Your counsel may

         15       have some questions for you, but that is all the

         16       questions that I have at this time.     Thank you so

         17       much.

         18                     THE WITNESS:    You're welcome.

         19                     MR. MINOR:     No, actually, my questions

         20       are to you.   You just made a line of questions to

         21       the witness suggesting that you were not able to get

         22       answers to certain questions, and you referenced

         23       particular departments at Seterus that you believe

         24       could provide you with answers.     And for the record,

         25       I'd like you to identify the information that you




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 187 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 189 of 195 PageID #: 742



                                                                           188


          1       believe that you could get from the payment research

          2       team that you were not given today.

          3                     MR. MAGINNIS:   I think what would

          4       probably make sense to do is review the transcript

          5       and it may well be that -- we -- we did hear a lot

          6       of I don't knows and I -- and I don't have personal

          7       knowledge about that; I can testify about this loan

          8       file, et cetera.   And so what I think would make

          9       sense to do is review the transcript, and if we find

         10       that there are areas that we feel are deficient,

         11       we'll send you correspondence to that effect and we

         12       can deal with it off the record and hopefully

         13       without any sort of court intervention.     Is that

         14       fair?

         15                     MR. MINOR:   That is fair.   And I'm

         16       going to just ask these only for purposes of the

         17       record --

         18                     MR. MAGINNIS:   Of course.

         19                     MR. MINOR:   -- not to be argumentative.

         20               As you sit here, can you tell me of any

         21       questions in the area of quality control that you

         22       sought answers to today that you did not receive?

         23                     MR. MAGINNIS:   I think that, just for

         24       the record, we'll review the transcript.     We

         25       identified the specific areas for which Ms. Jacob,




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 188 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 190 of 195 PageID #: 743



                                                                          189


          1       in my estimation, did not provide full and complete

          2       answers consistent with the Notice, but we will

          3       identify any specific questions, if we have any, in

          4       communications with you all.

          5                     MR. MINOR:   Okay.   As you sit here

          6       today and based on your recollection from the

          7       testimony, can you tell me if you have any questions

          8       in the area of loss mitigation that you do not

          9       believe you got answers to from the witness?

         10                     MR. MAGINNIS:   With regard to payment

         11       research, quality control, loss mitigation, Seterus'

         12       revenue and how they make money, the existence, if

         13       there is any, of a billing department or the

         14       property inspection department and their dealings

         15       with Safeguard, I will say that we've identified

         16       that Ms. Jacob may not have full and complete

         17       knowledge in response to the Notice, and we will

         18       review the transcript accordingly.    And if we feel

         19       like these responses are not full and complete and

         20       consistent with the topics, we will send you

         21       correspondence regarding all those topics that I

         22       just identified with the hope that they can be

         23       resolved amicably between the parties.

         24                     MR. MINOR:   Okay.   And just for the

         25       record, I want to make it clear that before the




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 189 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 191 of 195 PageID #: 744



                                                                          190


          1       conclusion of the deposition, I asked questions in

          2       an attempt to determine the specific areas relating

          3       to the groups that counsel just listed.     And

          4       although counsel has indicated that he may provide

          5       me with that information at some point later, I was

          6       not provided that information before the conclusion

          7       of the deposition.

          8                     MR. MAGINNIS:    Noted.

          9                     MR. MINOR:     I have no questions.

         10                     MR. MAGINNIS:    Thank you so much.

         11                     MR. EDWARDS:    Off the record at 2:07.

         12               (The deposition concluded at 2:07.)

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 190 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 192 of 195 PageID #: 745



                                                                          191


          1                         S I G N A T U R E

          2

          3          ______ I have read the foregoing pages which
                  contain a true and accurate transcription of the
          4       answers provided to the questions herein recorded
                  and I do not desire to make any changes.
          5
                     ______ I have read the foregoing pages and wish
          6       to incorporate the changes that are delineated on
                  the errata sheet to my deposition.
          7

          8                               _____________________________

          9                               Achsah Jacob

         10          I, ______________________, Notary Public for the

         11       County of ____________, State of

         12       ____________________, do hereby certify that the

         13       hereinabove named personally appeared before me this

         14       the ______ day of _____________, 2016, and that I

         15       personally witnessed the execution of this document

         16       for the intents and purposes hereinabove described.

         17

         18                            ________________________________
                                       NOTARY PUBLIC
         19
                                       STATE OF _______________________
         20
                                       MY COMMISSION EXPIRES:__________
         21

         22

         23

         24

         25




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 191 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 193 of 195 PageID #: 746



                                                                            192


          1               T R A N S C I P T   C O R R E C T I O N S

          2       CASE NAME: Michael A. Hager, et al. vs. Seterus,

          3       Inc.

          4       WITNESS NAME:       Seterus, Inc. --   By Achsah Jacob

          5       FILE NUMBER:      1:15-cv-222

          6       DATE:     7/19/16

          7       PAGE      LINE   READS                     SHOULD READ

          8       _____     _____ ___________________/___________________

          9       _____     _____ ___________________/___________________

         10       _____     _____ ___________________/___________________

         11       _____     _____ ___________________/___________________

         12       _____     _____ ___________________/___________________

         13       _____     _____ ___________________/___________________

         14       _____     _____ ___________________/___________________

         15       _____     _____ ___________________/___________________

         16       _____     _____ ___________________/___________________

         17       _____     _____ ___________________/___________________

         18       _____     _____ ___________________/___________________

         19       _____     _____ ___________________/___________________

         20       _____     _____ ___________________/___________________

         21       _____     _____ ___________________/___________________

         22       _____     _____ ___________________/___________________

         23       _____     _____ ___________________/___________________

         24       _____     _____ ___________________/___________________

         25       _____     _____ ___________________/___________________




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 192 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 194 of 195 PageID #: 747



                                                                           193


          1                        CERTIFICATE OF REPORTER

          2       STATE OF NORTH CAROLINA )

          3       COUNTY OF JOHNSTON        )

          4

          5          I, DONNA ROWE, Notary Public in and for the

          6       County of Johnston, State of North Carolina at

          7       large, do hereby certify:

          8          There appeared before me Achsah Jacob at the time

          9       and place herein aforementioned;

         10          The said witness was sworn by me to state the

         11       truth, the whole truth, and nothing but the truth,

         12       in said cause;

         13          The testimony was taken down before me

         14       stenographically and the foregoing 193 consecutively

         15       numbered pages are a complete and accurate record of

         16       the testimony given by said witness;

         17          I certify that I am not counsel for nor in the

         18       employment of either of the parties of this action,

         19       nor am I interested in the results of this action.

         20          IN WITNESS THEREOF, this 25 th day of July, 2016.

         21
                                                ________________________
         22                                     DONNA ROWE
                                                COURT REPORTER
         23                                     NOTARY PUBLIC
                                                20012880153
         24

         25




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 193 of 194
Case: 4:18-cv-01922-RLW Doc. #: 24-4 Filed: 09/10/19 Page: 195 of 195 PageID #: 748




    Case 1:15-cv-00222-MR-DLH Document 19-2 Filed 08/01/16 Page 194 of 194
